 GORDONSVILLE INDUSTRIES. INCGordonsville Industries, Inc. and AmalgamatedClothing and Textile Workers Union, AFL-CIO, CLC. Cases 5-CA-9050, 5-CA-9308, and5-RC- 10242September 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MI MBI RSJENKINS AND PENEI.OOn November 8, 1979, Administrative LawJudge Bernard Ries issued the attached Decision inthis proceeding. Thereafter, General Counsel, theCharging Party, and Respondent filed exceptionsand supporting briefs, and Respondent filed replybriefs to the General Counsel and the ChargingParty's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order," asmodified herein.I Respondent has filed a number of procedural and evidentiary excep-tions to the rulings of the Administrative Law Judge made during thehearing, particularly to the quashing of its subpena served on counsel forthe General Counsel The record shows that on July 28. 1978, Respond-ent served its subpena during the initial course of the hearing, whereuponthe Administrative Law Judge quashed the subpena substantially in itsentirety. Respondent sought to obtain statements, affidavits, and otherdocuments from the General Counsel's investigatory files. On September5, 1978, Respondent filed a motion for enforcement of its subpena withthe General Counsel in Washington, D.C. which was denied on Septem-ber 20. 1978. On August 2 1978. Respondent also filed a motion. in ac-cordance with Sec 102.118 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, requesting that counsel for theGeneral Counsel be allowed to voluntarily turn over to Respondent cer-tain items. The General Counsel denied this request on August 10, 1978.Respondent's exceptions contain the same arguments made before theAdministrative Law Judge and the General Counsel. We find no merit tothese exceptions X.L.R.B. v Vapro Blast Manufacturng Company, 287F.2d 402, 405-408 (7th Cir. 1961); Woodlawn Hospital v. N.L.R.B. 596F.2d 1330 (7th Cir 1979).a Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findings.3 The Charging Party has excepted to certain aspects of the remedyand Order recommended by the Administrative Law Judge, and seekscertain remedies in addition to those that we have adopted. We are inagreement with the Administrative Law Judge that Respondent has com-mitted serious unfair labor practices: however as Respondent does nothave a history of violations of employee rights, we shall not grant anyadditional remedies Nevertheless. in view of the serious unfair laborpractices committed by Respondent, the Administrative Law Judge. inhis recommended Order, included a broad order provision as remedy Inour opinion, the egregious misconduct engaged in herein by Respondentclearly "demonstrates] a general disregard for [its] employees' fundamen-tal statutory rights" HclAnor t od. Inc. 242 NlRB 1357, (1979). Ac-252 NLRB No. 541. The General Counsel and the Charging Partyhave excepted to the Administrative Law Judge'sdismissal of the allegation that Respondent violatedSection 8(a)(l) of the Act by conducting a surveyof its employees that constituted coercive interro-gation because it generated responses from employ-ees regarding their union sentiments. In support ofthis allegation, the General Counsel and the Charg-ing Party relied upon the fact that the survey con-tained several open-ended questions which a sub-stantial number of employees responded to with an-swers that indicated their union proclivities. Fur-ther, the survey required the employees to fill intheir department, shift, sex, and length of service.The Administrative Law Judge found that this evi-dence furnished no basis for concluding that Re-spondent engaged in unlawful interrogation be-cause the survey did not explore employee atti-tudes about unionization, and employees were toldthat the forms would be destroyed after scoring.We find merit to the General Counsel's and theCharging Party's exceptions.In conducting the survey, Respondent informedits employees that the survey was confidential.However, requiring employees to write in their de-partment, age, sex, and length of time employeddestroyed whatever anonymity existed, and clearlygave information which could serve to identify em-ployees.4The mere stating that a survey is confi-dential does not meet the Board's standards for thevalid, nondiscriminatory surveying of employeeseither during a union organizing campaign and/orafter a demand for recognition has been made.5While it is true that the survey did not specificallycontain a question directly polling employees'union sentiments, it is obvious in this case that thequestion, "[W]hat would you like to see done tomake your company a better place to work?" hadthat effect, as a number of employees respondedwith answers which revealed their union senti-ments. This is no less impermissible than if thequestion had been asked directly, especially since itoccurred within the context of other violations ofSection 8(a)(1).6In addition, Respondent's surveyconsultant testified that he was informed ratherabruptly by some of the employees in the varioussurvey sessions that there was a union organizingcampaign being conducted, and they questioned hispresence and indicated that they did not believe hisassurances regarding confidentiality and the ulti-cordingly. we find. in agreement with the Administrative Law Judge,that a broad order is warranted in this case.Wonder MLarket. Inc .246 NLRB No. 56 (1979)' Strukne (Construction Co., Inc.. 165 NLRB 1062 (1967)' Dunn Brothers. Incorporated. t/a Fisher Stove Works, 235 NLRB 1032,1(42 (1978)563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmate destruction of the survey. Thus, there is suffi-cient reason to think the employees held contrarybeliefs. This indicates that, given the circumstancesof this case, and contrary to the AdministrativeLaw Judge, the necessary confidentiality and assur-ances against reprisals were lacking during the ad-ministration of the survey, and that the responsesgenerated by some of the subjective open-endedquestions had the effect of infringing upon the em-ployees' Section 7 rights. Therefore, we concludethat the survey constituted an unlawful interroga-tion of employees in violation of Section 8(a)(1) ofthe Act.2. The Charging Party excepted to the Adminis-trative Law Judge's dismissal of the allegation thatRespondent violated Section 8(a)(l) of the Act bycreating the impression of surveillance during anOctober 22, 1977, conversation between Respond-ent's supervisor, Fernandez, and employeeBaugher. Baugher testified that during this conver-sation he was asked "if he] knew how manypeople in that department were for the Union," towhich he (Baugher) replied "no." We are in agree-ment with the Administrative Law Judge that thisdid not constitute surveillance. However, we dofind that this questioning of Baugher constituted il-legal interrogation regarding employees' union ac-tivity, and therefore was violative of Section8(a)(1) of the Act.73. The Administrative Law Judge found that theUnion had not been designated as bargaining repre-sentative by a majority of Respondent's employeeson September 26, 1977, the date that the Unionmade its bargaining demand and also the date whenRespondent embarked on its unlawful conduct, butthat the Union had a continuing majority beginningon September 27, 1977. He based this finding onhis determination that of the 215 authorizationcards secured by the Union, 50 of them should notbe counted and 14 out of the 50 were invalid desig-nations, including the cards of Carter, Marks, andLam. Therefore, out of a stipulated unit of 333 eli-gible employees in the bargaining unit existing onSeptember 26, the Union had secured only 165valid cards and it needed 167. Contrary to the Ad-ministrative Law Judge, and in agreement with theCharging Party, we find, for the reasons set forthbelow, that the cards signed by Carter, Marks, andLam are valid designations, and we shall countI Although the complaint alleged that Fernandez' conduct violated theAct by creating the impression of surveillance, we are not precludedfrom finding a violation under an alternate theory. It is well establishedthat, where, as here, the facts underlying the violation are fully devel-oped at the hearing, an unfair labor practice finding can be based on theissues litigated as well as those specifically alleged in the complaint. C &E Stores, Inc.. C & E Supervalue Division, 221 NLRB 1321 (1976); PhillipsIndustries, Incorporated, 172 NLRB 2119, n. 2 (1968); Hanes Hosiery, Inc.,219 NLRB 338 (1975).their cards in determining the Union's majoritystatus.Della Carter testified that she signed her card onSeptember 22, 1977, and that she did not read thecard, but she knew what the card was for. On re-cross-examination Respondent's counsel brought upthe fact that Carter's card stated she worked in"Mill A" when in fact she worked in "Mill E."Carter's explanation was simply that she made amistake as she was talking as she signed the card.She also testified that she works the A shift, andthat there were no other mistakes on her card eventhough Respondent's counsel pointed out therewere what appeared to be erasures on the card.Upon examination by Administrative Law JudgeRies, Carter verified that the signature on the cardwas hers, and that she started working in Mill E inMay 1977. On redirect examination Carter recalledthat she had worked in Mill A during the Julyplant shutdown. The Administrative Law Judge,while crediting Carter with being an honest wit-ness, nevertheless concluded that her card was in-valid because she wrote Mill A instead of Mill Eon her card, and she could not account for the era-sures. Carter's card was entirely filled out in herown handwriting, and she verified that the signa-ture and date were hers. It is our opinion, absentsome contradictory evidence that her card bore aforged signature or that there was a misrepresenta-tion made as to the purpose of the card,8the factthat she could not explain why she wrote in Mill Ainstead of Mill E and the erasures are not of suchsignificance as to invalidate her card.9Thereforeher card will be counted toward the Union's ma-jority.The Administrative Law Judge found NancyMarks' card invalid because she gave "some veryconvoluted testimony as to when she signed it andthe Regional date stamp on the back was that ofMay 1978." Marks testified that she read the card;that the signature on the card was hers; and, in re-sponse to the Administrative Law Judge's question-ing, that she wrote in the date of September 26,1977. She also identified her brother-in-law as theperson who gave her the card, but she could notremember to whom she returned the card. On voirdire, after some initial confusion, it was finally de-termined that Marks did not have a copy of hercard at the time she filled out the General Coun-sel's card questionnaire,'0and therefore the an-swers she gave on the questionnaire were a result8 Keystone Pretzel Bakery, Inc., 242 NLRB 492, 494 (1979).M McEwen Manufacturing Company and Washington Industries. Inr., 172NLRB 990, 992 (1968).o1 An unsworn questionnaire executed many months after the initialcard signing.564 CGORDONSVILLE INDUSTRIES, INCof her inability to remember specifics as to the dateshe signed the card and who gave the card to her.A review of Marks' testimony convinces us thather testimony, even though characterized as con-voluted by the Administrative Law Judge, shouldnot impugn the authenticity of her card as therewas no showing by Respondent that the signatureof Marks was induced by misrepresentation or co-ercion or other fraudulent methods. " Further, theevidence shows that the Union submitted its firstbatch of cards to the Regional Office on September29, 1977, and its second batch of cards were re-ceived in the Regional Office on May 17, 1978.Marks' card was included in the second batch. Therecord does not affirmatively establish the exacttime that any card come into the possession of theunion representatives, nor is it affirmatively shownthat any card was not recieved by a union repre-sentative on the date which appears thereon. Fur-ther, our scrutiny of Marks' card convinces us thatall of the entries were made by her. Therefore, weconclude that her card was timely as it satisfies allof the other necessary criteria, and we shall countit toward the Union's majority. '2James Lam testified that he was aware of theUnion's organizing drive and the distribution of theUnion's blue cards. He stated that he was workingon a machine when Ernest Williams came up tohim and asked him "would he sign a union card, alittle blue card, to let the union come for a vote, sothey could have an election." Lam readily agreedand signed the card. Lam also testified that "he didnot read the whole card because he was workingand Williams said he had to hurry up because theforeman was coming, that it may have got him[Williams] in hot water." Further, Lam stated thathe had previously belonged to the Carpenters localand had signed and carried a membership cardwhich was punched each month when he paid hisdues.In finding this card invalid, the AdministrativeLaw Judge held in effect that because Lam dis-avowed having read the card and no other purposewas communicated to him other than "to let theunion come for a vote" the solicitation constituteda representation that the only purpose of the cardwas to get an election. We disagree.The evidence is clear that Lam read parts of hiscard as he filled it out. Thus, the solicitor's com-ments could not have diminished Lam's belief that' NVL.R.B. v. Gisel Packing Co., Inc., 395 U.S 575, 584 (1969); JeffreyManufacturing Division. Dreser Indusriws, Inc., 248 NLRB 33 (1980).12 This is consistent with the Administrative Law Judge's timelinessfinding regarding employee Dickerson's card, Cato Show Printing C(o,Inc.., 219 NLRB 739, 756 (1975) (Combes and Cory) J P Steven &S Co,Inc. Gultitan Division. 179 NLRB 254, 271 (1969) (Floyd and Loa'er)Fabrcoators. Incorporated. 168 NLRB 140 (1967)he was authorizing the Union to represent him.Lam has extensive prior knowledge and experienceas a member of the Carpenters Union. Therefore,the totality of the circumstances convinces us thatLam's card constituted a valid designation. 13 Ac-cordingly, we shall count Lam's card toward theUnion's majority.In view of our findings above, we conclude thatthe Union represented a majority of Respondent'semployees on September 26, 1977, and thereaf-ter.'4We will therefore find that Respondent vio-lated Section 8(a)(5) by refusing to recognize theUnion on and after September 26, 1977.'5AMENDED CONCUSIONS 01F LAW1. Substitute the following for Conclusion ofLaw 4:"4. By, in September. October, November, andDecember, 1977 and June 1978, coercively interro-gating employees regarding their union sympathiesthrough means at a survey; conducting a surveyand in other ways expressly and impliedly promis-ing to rectify employee grievances and to grantbenefits; coercively interrogating employees re-garding their and other employees union senti-ments; threatening employees with loss of benefits,loss of jobs, blacklisting, plant closure, and a refus-al to bargain in the event of a union election victo-ry; restricting and harassing employees; interferingwith Board processes by attempting to influencethe testimony of employees in Board proceedings;granting wage increases; and announcing the exist-ence of a profit-sharing plan, Respondent violatedSection 8(a)(1) of the Act."2. Substitute the following for Conclusion ofLaw 6:"6. By refusing, on and after September 26, 1977,to recognize and bargain with the Union as the ex-clusive collective-bargaining representative of theemployees in the unit described above, Respondentviolated Section 8(a)(5) and (1) of the Act."":l CGssel Packing Co.. Inc.. supra: Levi Straus d C. 172 NLRB 732(19(8): Medley Distilling Company, Inc., 187 NLRB 84. 85, fn. 8 (1970)Our finding here is consistent with the Administrative Law Judge'screditing of employee Cromer's prior knowledge and experience as aunion member, and does not represent any extension of Cumberland ShoeCorporation, 144 NLRB 1268 (1963), enfd. 351 F.2d 917 (6th Cir 1965)See also Tiplon Electric Company and Professional Furniture Company, 242NLRR 202 (1979) enfd 104 LRRM 2073, 88 LC 1I2005 (8th Cir 1980).' As of that date, the Union had obtained 168 cards in a unit of 333employe)es; and, as of October 3, 1977. 204 cards in a unit of 326in Trading Port, Inc., 219 NLRB 298 (1975); The Kroger Company, 228NL.RB 149 (1977) Member Jenkins, while concurring in the resultreached herein, continues to adhere to his position as stated in Idak Cn-valesclnt C'entrer of Fall River, Inc. d/b/a Crawford House. 238 NLRB 410(1978) and therefoire would order Respondent to bargain with the Unioneffective September 26. 1977, the date Respondent commenced its unfairlabohr practices565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Gordonsville Industries, Inc., Gordonsville, Virgin-ia, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(c):"(c) Coercively interrogating employees regard-ing their union sympathies by means of a survey;interrogating employees regarding their and otheremployees' union sentiments; threatening employ-ees for assisting or supporting the Union, or anyother labor organization, with loss of benefits, lossof jobs, blacklisting, plant closure, or a refusal tobargain; promising expressly or impliedly to rectifyemployee grievances or to grant benefits to em-ployees to induce them to refuse to support theUnion, or any other labor organization; restrictingor harassing employees; granting wage increases;announcing the existence of a profit-sharing plan;and interfering with Board processes by attemptingto influence the testimony of witnesses in Boardproceedings."2. Substitute the following for paragraph 2(b):"(b) Recognize and, upon request, bargain col-lectively with the Union, as the exclusive repre-sentative of the employees in the appropriate unitset forth above, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WIl.l NOT refuse to recognize and bar-gain collectively in good faith, upon request,with Amalgamated Clothing and TextileWorkers Union, AFL-CIO, CLC, as the ex-clusive bargaining representative of all em-ployees in the appropriate unit set forth below,with respect to rates of pay, wages, hours, andother terms and conditions of employment.WE WILL NOT discharge or otherwise dis-criminate against employees to discouragetheir membership in , or activities on behalf of,Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, or any other labororganization.WE WILL NOT coercively interrogate em-ployees regarding their or other employees'union sentiments by means of a survey or anyother method; threaten employees for assistingor supporting the Union, or any other labororganization, with loss of benefits, loss of jobs,blacklisting, plant closure, or a refusal to bar-gain; promise expressly or impliedly to rectifyemployee grievances or to grant benefits toemployees to induce them to refuse to supportthe Union, or any other labor organization; re-strict or harass employees; grant wage in-creases; or announce the existence of a profit-sharing plan.WE WILL NOT interfere with Board process-es by attempting to influence the testimony ofwitnesses in Board proceedings.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7of the Act.WE WILL recognize and, upon request, bar-gain collectively with the Union, as the exclu-sive bargaining representative of the employ-ees in the appropriate unit set forth below,with respect to rates of pay, wages, hours, andother terms and conditions of employmentand, if an understanding is reached, embodysuch understanding in a signed agreement. Theappropriate unit is:All production and maintenance employeesemployed by us at our Gordonsville, Virgin-ia, location, but excluding office clerical em-ployees, guards, professional employees, andsupervisors as defined in the Act.566 GORDONSVILLE INDUSTRIES. INC.WE W11. offer Stephen Bolding immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or any other rights or privileges, andWE WILl compensate him, with interest, forany loss of pay he may have suffered becausewe terminated him.GORDONSVII.I.E INDUSTRIES, INC.DECISIONBERNARD RIES, Administrative Law Judge: This pro-ceeding was heard in Charlottesville, Virginia, on 24days in July, August, September, October, and Novem-ber, 1978. At the request of the parties, briefs were notfiled until April 1979.Consolidated in this proceeding are two unfair laborpractice complaints and certain unresolved questions aris-ing out of an election held among Respondent's employ-ees in 1977. The complaint in Case 5-CA-9308 is identi-cal in all respects to the complaint in Case 5-CA-9050except that the former alleges, in addition to allegationsof 8(a)(l) and (3) violations, a violation of Section 8(a)(5)and a request for the issuance of a remedial bargainingorder. The record does not clarify why this procedurewas adopted; in any event, the two complaint cases andthe representation case are now consolidated for deci-sional purposes.The pleadings establish that assertion of jurisdictionover Respondent is appropriate here and that the Charg-ing Party is a "labor organization" within the meaning ofthe statute. On the basis of the entire record, the briefs,and my recollection of the demeanor of the witnesses, Imake the following findings of fact, conclusions of law,and recommendations.'I. BACKGROUND EVENTSThe Union formally commenced its campaign at Re-spondent's fabric manufacturing factory in Gordonsville,Virginia, on September 18, 1977, when organizer HaroldBock met with 15 employees who were to become thefirst wave of authorization card solicitors. Card-signingproceeded quickly; virtually all of the 215 cards submit-ted in this case bear September dates. On September 23,the Union asked Respondent, in writing, for recognition;the request was rejected by letter of September 27. OnSeptember 29, the Union filed a petition for an electionwith Region 5 of the Board. The parties agreed to aStipulation for Certification Upon Consent Election, andan election was held on December 6. The tally of ballotsshowed that of 345 ballots cast, 144 were cast for theUnion, 143 against the Union, and 58 were challenged.II. THE ALLEGED VIOLATIONS OF SECTION 8(a)(1)The complaint, as amended at the hearing, alleges thatRespondent's agents, on various occasions in September,October, November, and December, 1977, and again inJune 1978, committed violations of Section 8(a)(l),which broadly makes it unlawful for an employer "to in-terfere with, restrain, or coerce employees in the exerciseof the rights guaranteed in Section 7."A. The September SurvevSome 8 days after the union campaign began, Re-spondent conducted a survey of the work-related opin-ions and attitudes of all its employees. The complaint al-leges a violation of Section 8(a)(1) by "the conduct of aconsultant ...in conducting a survey of employees andin soliciting employee grievances in order to persuadethem not to support the Union." At the hearing, toelaborate on the thrust of the allegation, counsel for theGeneral Counsel said, "I'm suggesting both that thesurvey itself and the means ui!ized would be solicitationof grievances in violation of the Act and that it would bea means that the Company would use to learn the unionsentiments of its employees in an impermissible mannerin violation of 8(a)(1)."Gary Miller, Respondent's acting plant manager at thetime, testified that the survey conducted on September26 and 27 was instigated by reports of low employeemorale, and that he did not know of the existence of theUnion effort until shortly after the survey began on Sep-tember 26, when the union's recognition request was re-ceived. The lack of veracity of that testimony was ex-posed by the evidence given by one former official ofRespondent and two present managers.Francis Gehring, until January 1978 the executive vicepresident of Respondent's parent corporation, LibertyFabrics of New York, testified that while he and MichaelGottlieb, the president of Liberty, were in Europe inSeptember 1977, he received a call from Gary Miller ad-vising of the union campaign. Miller was told to contactRespondent's local counsel for advice. As a result of thatadvice, Miller retained a Bristol, Tennessee, personnelconsulting firm called "SESCO." I found Gehring to bea most credible witness, and I do not believe that his tes-timony was influenced by the fact that Respondent haddischarged him and, later, his son. In addition, Gehring'stestimony was supported by that given by ProductionControl Manager Oliver McKeown, and his assistant,Raymond C. Deane, Jr., that they were quite aware ofthe extensive Union solicitation before the survey began.It is, indeed, absurd to suggest that this hasty projectwas undertaken, pursuant to a trans-Atlantic telephonecall, because of some vague concern about employee"morale." Miller's testimony that the "first day helearned of the union campaign" was when he receivedthe demand letter is effectively refuted by the fact that,on that very day, the production control managers spoketo their clericals against the Union, as discussed infra,'with McKeown and Deane telling Nancy McDaniel, asthey both conceded, that "[wle thought that we knewhow she felt." McKeown testified that, prior to Septem-ber 26, there "had been rumors of union activity" int Certain errors in he transcript have been noted and corrected567 DECISIONS OF NATIONAL .ABOR RELATIONS BOARDwhich the name of Nancy McDaniel, as well as "quite afew" other employees, was mentioned.2On September 26 and 27, two employees of SESCO,Tom Forshee and Gary Blankenbecler, conducted asurvey of employee attitudes at the plant. They used astandard printed survey form which asked general ques-tions pertaining to employee views about benefits andworking conditions; all but 4 of the 64 questions were tobe answered by checking "yes" or "no" boxes. Plant em-ployees were brought into conference rooms by supervi-sors, in groups ranging in size from about 5 to 35. Theemployees were told only that the purpose of the surveywas to "get opinions," were asked to be frank, and wereadvised that the survey was confidential.3There is noplace on the form for an employee's name; it asks, how-ever, that the employee identify his or her sex, depart-ment, shift, and length of service.The survey results were computer tabulated bySESCO, with the responses of the 326 employees beingdivided into 28 survey groups according to work loca-tions and, sometimes, shift. A typical breakdown mightshow, for example, that of 24 employees in a particulargroup, 12 responded favorably to the question "Do thepeople in your community think this is a good companyin which to work," 9 responded unfavorably, and 3 didnot respond. For purposes of overall evaluation, the 64questions were also amalgamated into 12 general topics(e.g., "Immediate supervisors," "Pay," "Communica-tion"), and the group responses determined.On October 6, Plant Manager Miller sent letters to theparticipating employees, thanking them for filling out thesurveys, stating that he wished to discuss the survey re-sults in departmental meetings the following week, andexpressing his "hope that these meetings will contributeto our common goal of making Gordonsville Industriesthe best possible place to work." Over a 3-to 4-dayperiod the next week, Miller conducted meetings aboutthe survey with groups of 10-15 employees. EmployeeStephen Bolding testified that at one such meeting,Miller said that the Company had "flunked" the test andhad not realized the extent of the problems within theplant. When an employee asked about a promised wageincrease, Miller "said they were working on it" and alsosaid that they would work on these problems now that"they were aware of them."4The survey results were also used for another purpose.Gehring testified that he met with Forshee and Blanken-becler on October 4 to discuss their findings; the discus-sion centered on the conclusion that "particular supervi-2 Tom Forshee who conducted the subsequent survey, conceded thatwhen Miller first spoke to him (according to Forshee, in the week pre-ceding September 26), Miller mentioned being disturbed by employeetalk that "a union would be beneficial."The form itself states that he success of the company depends uponthe attitude of the employees, and "this is the reason why your companywants to know what you think and how you feel about your 'job.' Yourpersonal opinions and suggestions on how to make this a better and morepleasant place to work will be helpful to us in making our recommenda-lions to your company." The form stresses that it is "confidential" andthat "YOU ARE NOr ASKED TO SIGN YOUR NAME," and it notes that theforms are taken to the offices of the consulting company immediatelyand, after being scored, are destroyed.I The General Counsel expressly stated at the hearing that this state-ment was not alleged separately to violate the Act.sors were identified as sources of problems to be investi-gated." Subsequently, Gehring said, further investigationconfirmed the suspicion that David May, manager of theelastic mill, "was responsible for a substantial negativerating," and he was "moved out" to the West Coast. BillSilette, manager of the warping plant, was "perceived bySESCO to be a more people oriented person" and wasappointed to May's position. Jim Spencer, superintendentof lace knitting, "got a very poor rating" and was alsotransferred.The evidence shows that Respondent had never previ-ously conducted a survey of employee attitudes towardtheir working conditions, nor had it established any sys-tematic procedure for receiving and analyzing employeecomplaints.The language of the Board in Reliance Electric Compa-ny, Madison Plant Mechanical Drives Division, 191 NLRB44, 46 (1971), is made to order for the present case:Where, as here, an employer, who has not previous-ly had a practice of soliciting employee grievancesor complaints, adopts such a course when unionsengage in organizational campaigns seeking to rep-resent employees, we think there is a compelling in-ference that he is implicitly promising to correctthose inequities he discovers as a result of his in-quiries and likewise urging on his employees thatthe combined program of inquiry and correctionwill make union representation unnecessary.Given my conviction that the survey was, in the GeneralCounsel's words, "a specific, calculated response to theemployee-union organizational campaign," there can belittle doubt that the purpose of this extraordinary and un-precedented action was to convey to employees that thedays of benign neglect were over. "[T]he more imminenta representational election, the greater the presumptionthat management's expression of concern for employeewelfare has an impermissible motive." N.L.R.B. v. Rich'sof Plymouth, Inc., 578 F.2d 880, 883 (st Cir. 1978).There can also be little doubt that the thought intend-ed was the thought communicated; employees whoseopinions about their employment had never been elicitedsuddenly found, 8 days after the union cards began toappear, that their observations were prized. Their likelybelief that this was Respondent's way of promising afresh start could only have been confirmed thereafter byMiller's October 6 letter to each of them (at a timewhen, Respondent is willing to admit, it was fully, for-mally, and officially on notice of the union campaign),expressing his hope that the quickly scheduled depart-ment meetings about the survey results "will contributeto our common goal of making Gordonsville Industriesthe best possible place to work." The subsequent transferof three supervisors is in accordance with the attitudesexpressed by the employees in the survey certainlyadded dramatic confirmation for the affected employees,and those aware of the circumstances, that the intent of568 GORDONSVILLE INDUSTRIES, INC.the survey had indeed been not only to elicit, but torepair, grievances.'I conclude that the purpose and effect of the surveywas to impliedly promise employees that, in the future,Respondent intended to bend every effort to rectify theirgrievances, and I further conclude that the underlyingmotive for the survey was to erode employee support forthe Union. Section 8(a)(1) prohibits such behavior.I do not believe, however, that the survey constitutedcoercive "interrogation" as well. The survey form didnot explore employee attitudes about unionization; it in-quired only into employee evaluation of working condi-tions. Obviously, disclosure that an employee did not likethe company scarcely demonstrated that he favored theUnion. The employees were told that the forms wouldbe destroyed after scoring, and there is no reason tothink they held a contrary belief. I shall therefore recom-mend dismissal of the allegation insofar as the argumentis advanced that the survey constituted unlawful intru-sion into union sentiments.6B. Alleged Unlawful Interrogation on September 26As amended at the hearing, the complaint alleges thaton September 26, Supervisor Oliver McKeown violatedthe Act by "interrogating employees concerning unionactivities and implying that benefits would be withheldbecause of the union activity and the solicitation ofgrievances."Nancy McDaniel, a clerical employee who workedwith four other clericals in the offices occupied by Pro-duction Control Manager McKeown and his assistantmanager, Raymond Deane, actively solicited union cardsand distributed handbills.7On September 26, during theemployee survey discussed supra, McDaniel opted not tofill out the form given her and, contrary to the desire ofthe surveyor, took the blank form with her when she leftthe room.That same afternoon, McKeawn and Deane called forof their office clerical employee who worked with 4other clericals into McKeown's office, two individuallyand the other two together. When McDaniel's individualturn came, McKeown told her that they wanted to dis-cuss the Union, and McDaniel said she would prefer toreturn to her job. Deane said that he thought she knewhow he felt about a union "and there is no doubt in ourmind as to how you feel." Further discussion bys Although the timing of these personnel actions does not appear in therecord, they quite probably occurred prior to January 1978, when Gehr-ing, who testified about the transfers, severed his relationship with Re-spondent6 Dunn Brothers. Incorporated, /a Fisher Stove Works, 235 NLRB 1032(1978), cited by the General Counsel, presents different considerations.There, a psychologist personally interviewed employees about their atti-ludes, subsequent to a strike and prior to an election. The relative tend-ency of such direct examination to intimidate identifiable employees isplainly absent in the present case, where employees anonymously filledout forms. And cf Apple Tree Chevrolet. Inc., 237 NLRB 867 (1978),where an employee opinion survey conducted by the same psychologistas in Dunn Brothers was held not to be coercive interrogation becausethere was no reference to union actisities.I McDaniel is alleged to have been discriminated against by Respond-ent's refusal to reinstate her after her discharge on October 25. The par-ties acknowledged hat, as an office clerical employee, she was outsidethe appropriate bargaining unitMcKeown about the disadvantages of the Union and Re-spondent's past beneficence to McDaniel followed, ac-cording to McDaniel: "[W]e had been one big happyfamily and any time I wanted to come in and talk, I wasable to do that. If a union came in, I would not be ableto do that and they did not want a third party. Then hewent on to tell me that the plant had been good to me.They had given me a leave of absence they had given noone else. They gave me a special vacation that they gaveno one else."Testifying about the interview, McKeown and Deanebasically confirmed McDaniel's account, except thatMcKeown stressed that the special considerations givenher were only alluded to in response to her assertion thatRespondent had done nothing for the employees. Also,while McKeown could not recall reference to a "thirdparty," Deane remembered "talking about having a thirdparty involved in the relationship .... We expressed toher the danger or the problem there would be whendealing with a third party, that our atmosphere that wasin our department was very easy, very lax, open-doorpolicy, first-name basis."In my view, the conversation with McDaniel did notconstitute "interrogation," because no questions wereasked. I am further inclined to believe the testimony ofMcKeown that he referred to the special considerationgiven to McDaniel in the past only in response to herclaim that Respondent had done nothing for her.8I alsodoubt that McDaniel and the other employees felt co-erced by being called into McKeown's office, since theyspent their working life immediately outside that officeand were frequently in the managers' offices.The fact that a union is selected does, to some extent,necessarily formalize the relationship between employerand employee, usually substituting a written code of be-havior for prior discretion and making unlawful directemployer-employee negotiations about changes in, or de-viations from, existing practice. There is no prohibitionagainst pointing out that fact. However, McDaniel testi-fied that McKeown said that "[i]f a union came in, Iwould not be able" to "come in and talk" as she had inthe past. While I do not generally find McDaniel's testi-mony reliable, see infra, here I think that Deane's testi-mony confirms her version ("the danger or the problemthere would be when dealing with a third party ...open-door policy, first-name basis"). The Board has re-cently found unlawful, as a threat of loss of benefits, "themessage that all direct dealings between the employeeand the Respondent would be banned." SacramentoClinical Laboratory, Inc., 242 NLRB 944 (1979). While Idoubt that McKeown intended to violate the Act by thisremark, I conclude that he did so.C. The Restriction of Stephen Bolding and JamesMcDaniel The Alleged Promise to BaoldingThe complaint alleges that Respondent violated theAct when, in the first part of October, Supervisor Yal-I McDaniel testified that the interview lasted for more than 30 min-utes. Her brief testimony at the hearing plainly did not capture its fullscope.569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchin Ozbey "restrict[ed] employees' movement withinthe plant because of tl0 ir support of the Union."Stephen Bolding, a maintenance mechanic, was openlyand intensely active in the Union's behalf, handbilling onsome 20 occasions. Bolding testified that his primarywork lay in repairing breakdowns in production equip-ment, and that, absent such work, he concerned himselfwith the air-conditioning system.As a maintenance mechanic, Bolding "was authorizedto go everywhere in the plant." About October 3, Bold-ing's foreman told him that he and fellow mechanicJames McDaniel, also a union solicitor, were not to gointo the knitting department to perform their routine air-conditioning work-"if we had a job to do in there, hewould tell us when to do it." Several days later, Boldingasked Yalchin Ozbey, the plant engineer and a statutorysupervisor, the reason for the new procedure. Ozbey re-plied that he had had a complaint from Foreman Carpen-ter that Bolding and McDaniel were keeping employeesfrom their work. Bolding responded that they weredoing nothing more than they had in the past, and the"only thing that had changed was the topic of conversa-tion that had gone from hunting and fishing and girlfriends to union talk." Ozbey replied that "he had notknown if it was true or not but he had to take some kindof action." Bolding testified that he and McDaniel weretaken off the air-conditioning work for "approximately aweek to 10 days."Ozbey testified that it was brought to his attention thatBolding and McDaniel, while working on the air-condi-tioning, "were talking to knitting production people andtaking time." He therefore assigned them to other main-tenance projects. He further said that, during their con-versation about this restriction, Bolding asked Ozbey ifhe was being removed because he was a "union man."Ozbey said no, but, out of "curiosity," went on to ask,"Are you really taking the time and discussing the unionsubject and he told me yes." During the period of theirremoval, no one assumed their routine, 2-hour-a-day jobof recording temperature and humidity and changingcharts in the knitting area, and apparently an outsidecontractor performed some work on the air-conditioningsystem. On occasion in this period, however, the twowere sent into the area to perform emergency work onair-conditioning. When the machine relocation projectsto which they had been assigned were completed, theywere reassigned to their former work on the air-condi-tioning. When they were reassigned, Ozbey told them"don't take your time and discuss with people."I think the General Counsel correctly asserts that therestriction was unlawful. Ozbey's testimony makes itclear that Bolding and McDaniel were temporarily reas-signed because of a complaint that they were discussingthe Union with production employees, and not becauseof any exigent circumstances. Bolding's testimony thatconversations with other employees had been common-place in the past is unrefuted.9Plainly, Respondent wasg The only testimony presented by Respondent on this point was givenby Supervisor Edgar Perkins, who thought, but was not sure, that he hadreported Bolding and McDaniel for excessive talking. The only way hecould distinguish these two employees from all the rest of the increasedtalking which was occurring in the plant was that "they had more free-most interested in calling a halt not just to discussions,but to discussions about the Union; Ozbey did not settlefor a cautionary reprimand, but rather removed Boldingand McDaniel altogether during a period probablythought important to the union campaign, and, indeed,arranged the air-conditioning repair work to coincidewith this removal.This rearrangement of work location, aimed at stiflingtalk about a union in circumstances in which mere idletalk had been tolerated in the past, violates Section8(a)(l).It is alleged that Ozbey violated the Act by "solicitingemployee grievances by telling them they could alwayscome to him if they needed more money or had a prob-lem, in order to dissuade them from supporting theUnion."In the course of a meeting by Bolding with Ozbey andSupervisor Brown about a work-related matter on Octo-ber 21, requested by Bolding, Ozbey raised the questionof what unions could do for employees, and there wassome discussion of the lack of competency of the opera-tors and of a union in general. During the discussion,Bolding testified, Ozbey said that he had "an open doorpolicy and that any time we had a problem, we couldcome to him and talk about it. If we did not think wewere being paid enough, we could come and talk to himabout it and see about getting more money. His door wasalways open." The meeting closed with Ozbey statingthat "no matter what my feelings or views were aboutthe Union, that I was assured a job there at GordonsvilleIndustries and I did not have anything to worry about."In testifiying as to the October 21 conversation, Ozbeysaid the "subject turned to union" and he said that hewished to express his "personal opinion as a private citi-zen, not as a plant engineer." He gave Bolding his gener-al view of unions, here and abroad. Ozbey further testi-fied that he told Bolding that he had an "open door"policy, the same as he had told his employees, includingBolding, in periodic meetings during his 3 years as amanager: "Everybody is free to come and discuss withme all their personal problems, business problems, anyproblems."The General Counsel adduced no evidence to rebutOzbey's testimony that he had periodically told his em-ployees of his "open door" policy and their right to dis-cuss "any problems" with him. That being so, I do notview this restatement of that policy as an "implied prom-ise to remedy grievances." It was, rather, a reiteration ofan old promise. I do not regard that as violative.D. The Allegations Relating to Frank BaugherThe complaint alleges that Respondent violated theAct by the conduct of Harry Fernandez, on October 22,"in threatening employees with discharge because oftheir activities on behalf of the Union," "in threateningemployees with more onerous working conditions be-cause of their activities on behalf of the Union," and "increating the impression of surveillance of employees'dom to go around in all the areas of the knitting department than theother employees.'""it) (hey was uncertain whether he or Bolding broached the subject.570 GORDONSVILLE INDUSTRIES. INC.union activities;" and, in October and November, "in in-terrogating employees concerning their activities onbehalf of and in support of the Union."Employee Frank Baugher testified that he was activein behalf of the Union, handing out leaflets along theroad to the plant, wearing union shirts and buttons, andsoliciting employees to attend meetings. He said thatduring the first week of October, while conversing, forthe first time, "about the union" with Harry Fernandez(concededly a statutory supervisor and, more specifical-ly, Baugher's supervisor), Baugher told Fernandez thathe "had gone to the union meeting the night before andhe asked me who all was there." Baugher mentioned afew names and Fernandez "asked what we talked aboutand I said we talked about the union." Baugher couldnot recall who first raised the subject of the Union inthis conversation.Baugher further testified that on October 22, whiletalking to Fernanadez in the dye office, Fernandez "toldme that all of the union leaders, the ones seen out on theroad handing out pamphlets, would be gotten rid of. Hesaid there was going to be a list of prounion and antiun-ion and the undecided. And he said that the prounionwould be scratched off like this [making an 'X' gesturewith his finger]." Fernandez further said it "would bevery close to-what the Company decided who was forthe union and who was against. He said it would be veryclose because he had gone through that before." Fernan-dez also stated that Baugher "would be coming up witha lot of mistakes, he said mistakes that nobody would be-lieve. He said you'll be driving down the road and onyour way to work and say to yourself, damn it, I've gotto go through all this bullshit again." Fernandez went onto say that "if they told me to get rid of you, I'd have todo it because my job would be in danger if I didn't.... He said that he would be willing to bet that withinthree months or ninety days I would be gone." Fernan-dez also asked Baugher "if [he] knew how many peoplein that department were for the Union." When Baugherreplied in the negative, Fernandez said, "there's one,"eventually identifying the sole union supporter asBaugher himself.Fernandez denied ever asking Baugher about unionmeetings. He also denied any reference to getting rid ofunion leaders, but he did recall snippets of conversationwhich might have accounted for some of Baugher's testi-mony. For example, he once described to Baugher anelection held at a previous employer of Fernandez, inwhich the company had kept a list of prounion and an-tiunion employees, "to give management an idea of howthis election would go." He also remembered anothertalk in which he told Baugher of an earlier employmentin which he disliked the supervisor so intensely that hedreaded the prospect of going to work; on cross-exami-nation, however, Fernandez said this was "possibly" ut-tered in the context of a discussion about the Union. Heasserted that "every day [Baugher] would have a ques-tion for me" about the Union and other matters, andthey spoke "many times" on the subject of the Union.Fernandez was an emphatic, almost theatrical witnesson direct examination, but his cogency lost force oncross. I thought Baugher a very honest witness and I donot believe that Baugher constructed the vivid October22 conversation out of whole cloth or distorted it in anysignificant way. Accordingly, I credit the testimony ofBaugher.I do not find that the conversation during the firstweek of October constituted unlawful interrogation.Since Baugher could not recall who raised the subject ofthe union meeting, it may well have been Baugher. If itwas Baugher, he was obviously ready and willing to dis-cuss the subject with Fernandez. Since Baugher wouldhave plainly invited them, questions by Fernandez, in re-sponse to Baugher's possible introduction of the subject,were only natural and could hardly have been consid-ered by Baugher a menacing employer interest in unionactivities.In the October 22 conversation, however, Fernandezviolated Section 8(a)(l) by threatening that the unionleaders "would be gotten rid of," that Baugher wouldfind himself "coming up with a lot of mistakes." and thatin 3 months, Baugher "would be gone." Contrary to thecomplaint, I do not find in Fernandez' remarks any im-pression of surveillance of Baugher's activities. Baugherhad made his position on the Union publicly known andhad previously discussed his union activity with Fernan-dez; when Fernandez identified Baugher as the only de-partmental union supporter, that association of Baugherand the Union could hardly have been thought byBaugher to have been derived from "surveillance."The General Counsel amended the complaint at thehearing to allege that Respondent had violated Section8(a)( ) "by implying that personal property of employeeshad been damaged by the Union." Baugher testified thatin a conversation "about the union" with CharlesArruda, superintendent of dyeing, on the day before theDecember 6 election, Arruda said that "he didn't thinkthat acid had been poured on anyone's car before theUnion tried to get in ...and he said he had a good job,good family, nice home and he didn't want his houseburned down and he didn't want to have to leave thestate of Virginia." When Baugher said that he did notthink the Union was responsible for the damage inflicted,Arruda said "that was the way the union worked."Arruda did not testify. I do not view the remarksmade by him to Baugher as unlawful intimidation. Testi-mony subsequently given on Respondent's behalf estab-lishes that vandalism had occurred. Arruda's stated beliefthat the Union had caused or been responsible for it wassimply "the expressing of ... opinion ...contain[ing]no threat of reprisal or force," which Section 8(c) pro-tects. Employer antiunion campaigns often include gratu-itous references to union violence, and such commentsare normally held to be within the limits of fair com-ment. I recommend dismissal of this allegation.E. The Allegations of Unlawful Conduct Addressed toBetty FigginsThe complaint alleges several instances of threats, andone promise of benefit, directed by Foreman WoodyCarpenter toward employee Bettty Figgins.Figgins, who distributed union literature inside andoutside the plant, testified that on October 26, her fore-571 DE-CISIONS OF NATIONAL LABOR RELATIONS BOARDman, Woody Carpenter, told her that two employees hadbeen discharged on the preceding day; when Figginssought their identity, Carpenter said she would find out.As he started to walk away, Carpenter turned and "saidif this union is voted in, the plant would shut down."Around November 3, Carpenter, after asking Figgins ifshe had received a company letter about strikes, told herthat if the employees struck, they would receive sparsestrike benefits and Respondent would "just hire some-body'else and give them our jobs." When Figgins deniedthe Company's right to do so, Carpenter said "somethingabout economic or noneconomic strikers and whatever ittakes, that they could do that, just hire a person perma-nently and give them our jobs and they don't have totake us back." He further noted that the Union "wasn'tany good, that the only good union was the Steelwork-ers or a railroad union or the kind that A & P andSafeway have."" On November 4, Carpenter "started talking to meabout people losing their jobs. And he said that whetherthe union came in or not, it was a lot of people going tobe fired. And I said you can't fire anybody without areason and he said that wouldn't be hard to find."On November 16, Carpenter came to Figgins' workstation and "told me that he was going to talk somesense into my husband. And he said if both of us wasgoing to be for the Union, why didn't we just keep quietand go ahead and vote, that way it would be better forBill." When Figgins asked if her husband's job was injeopardy, Carpenter replied, "You'll find out."Carpenter continued by saying that another employee'swife had been "fired because she had talked to somebodyabout trying to get a union in there."12When Figginssaid the employees had no benefits, Carpenter stated that"they was working on some, that they were working ona retirement plan." Figgins asked when the employeeswould receive the benefit, noting that it would not likelybe given on the scheduled election date. Carpenter re-plied, "[N]o, but we can give it to you the day beforethat." Carpenter went on to say that "when the unioncame in, the company wasn't going to give us anythingso what was we going to do, go on strike.""[A] few weeks before" the December 6 election, Car-penter told Figgins that if the Union won, the employeeswould have to strike because "the company wouldn'tgive us anything else." He went on to threaten that Re-spondent "could just shut down and move away or an-other country [sic] and leave us here with nothing andnobody else would hire us because they would know wehad something to do with the Union."At some time prior to the hearing, Betty Figgins waspromoted to lead person position.I I At the hearing, the General Counsel took the position that thismatter related only to par. 6(d) of the complaint, which alleges violationsby telling employees that "even if the Union won the election, the Em-ployer could refuse to offer anything during contract negotiations andemployees would be forced to strike."12 The General Counsel's brief asserts that the words "al Doubleday"should follow the word "fired " My notes do not indicate that this omis-sion occurred and I therefore deny the motion to amend the transcriptThe circumstances indicate, however, that Carpenter was not speaking ofa discharge by Respondent.Woody Carpenter, a poor witness, generally could not"remember" any such conversations with Figgins, be-cause he could not recall "that far back," and there was"conversation going on everywhere." He stated, howev-er, that "[i]t's a possibility" he may have expressed anopinion that the plant would close, in response to ques-tions posed by employees, and that he "could have" dis-cussed other matters alleged by Figgins. On the basis ofthe convincing demeanor of Figgins and her detailed tes-timony, weighed against the unimpressive testimony andhalf-admissions made by Carpenter, I credit Figgins.The remarks uttered by Carpenter on October 26 and"a few weeks" before the election, to the effect that Re-spondent would or could shut down, violated Section8(a)(1). The reported conversation of November 3, as ex-pressly limited by the General Counsel's representationat the hearing of the pertinent allegation, does not sup-port that allegation. Carpenter's November 4 threat that"a lot of people [were] going to be fired" was violative,as was the suggestion on November 16 that Figgins' hus-band might lose his job. In that same conversation, Car-penter further gave voice to unlawful remarks by statingthat "when the Union came in, the company wasn'tgoing to give us anything," and that Respondent was"working on a retirement plan" for the employees. Thestatements, a "few weeks" before the election, that theemployees "would go out on strike because the companywouldn't give us anything else," and that the Company"could just shut down and move away," were equallyviolative. I do not construe the comment made in thefinal reported conversation to be a separate act of threat-ening to blacklist; "nobody else would hire us becausethey would know we had something to do with theUnion" is a prediction based on probable local attitude,not a threat to cause that attitude.F. Conduct Relating to William FigginsWilliam Figgins was an active solicitor and handbillerfor the Union. The complaint makes allegations of un-lawful conduct with respect to him.On or about October 17, while Figgins and employeeDickerson were working on a machine, Foreman WoodyCarpenter approached and told Figgins that he "ought toget out of the union and not get involved any more thanwhat I already had." In the course of conversation, Car-penter said "there was about fifteen people including[Figgins] who would be fired," and further stated that,because of "a little black book" management was keep-ing about the employees, they would not "be able to finda job anywhere in Orange County." Figgins replied thathe was not worried because he could move away; Car-penter responded, "[Y]ou're going to have to go a longways because you won't get a job around here any-where. He said none of them will." Carpenter went onto speak of Figgins "los[ing] my house and everything."Carpenter completely denied that any such conversa-tion occurred. I have discredited Carpenter above, andhere, as well. I prefer the testimony of William Figgins,a plainly reliable witness.The threat of discharge leveled at Figgins and othersviolated the Act. Further, and unlike the case of Betty572 GORDONSVILLE INDUSTRIES, INCFiggins, Carpenter's statement that Respondent wasmaintaining "a little black book" on the employees,which would prevent them from obtaining other jobs,clearly constituted an unlawful threat of blacklisting.The complaint alleges that prior to the election, Super-visor Edgar Perkins engaged in unlawful harassment ofFiggins, "by his conspicuous observation of [Figgins']work performance," in violation of Section 8(a)(l); andthat around November 15, Perkins told Figgins that Re-spondent would offer the employees nothing during con-tract negotiations and would force a strike.Figgins testified that the tedious nature of his work asa mechanic in the knitting department had necessitated,during his prior 2 years of service as a mechanic, occa-sional informal breaks in the routine, in which he wouldhave coffee, go to the restroom, or chat with other em-ployees. These work interruptions were tolerated by Su-pervisor Perkins "up to about three or four weeks beforethe election," when Perkins began "to follow me and tellme to get back to work. If I was talking to somebody, hewould get on me." On "several" occasions when Figginswas in the bathroom, Perkins would look in the doorand, if Figgins was speaking to someone, would tell himto return to the machine he was repairing. After theelection, however, Perkins' acceptance of such behavior"gradually ...went back to normal."During this period, Perkins would hand out antiunionliterature to the mechanics, and would always insist thatFiggins read his copy then and there, although he wouldnot impose the same requirement on the other mechan-ics. On one occasion, about November 16, when Figginsresponded to a piece of literature by asserting that theUnion would be beneficial to the employees, Perkins saidthat if it was up to Executive Vice President Gehring,"We wouldn't get anything anyhow."On or about November 18, while Figgins was engagedin conversation with two other employees about workmatters, Perkins called him over and told him to "quitharassing people." When Figgins asked whom he hadbeen harassing, Perkins said, "I'll ell you that when Ifollow you."Figgins conceded that he had been "personal friends"with Perkins for the past few years, that he and Perkinsspoke of the union movement many times, and that onthese occasions he expressed his own opinion.Perkins testified that after September, "people seemedto want to talk more than they did work," that part ofhis job involved "watching" employee working habits,and that he did not watch Figgins more than any otheremployee. He said that he stopped employees from con-gregating in the restroom before, during, and after thepreelection period. He testified that his procedure inhanding out company literature varied; sometimes he'would wait while an employee read the paper to see ifthere were any questions, sometimes he would leave andthen return.Perkins denied attributing any mindset to Gehring. Asto the incident in which he allegedly told Figgins to stop"harassing" people, Perkins said that he had received a"statement," perhaps from Phillip Skipper, a foreman,that Figgins had been "out of his work area and was har-assing people, trying to persuade them one way or theother out of his work area." Although unsure what thegoal of the "persuasion" was, "it could have been" aboutthe Union. He called Figgins aside, told him of the com-plaint, and asked him to stay in his work area. Perkinsconceded that the antiunion handouts he made to hissetup mechanics, approaching a level of every other dayas the election drew near, consumed an average of 20-30minutes, in total, of their worktime on each occasion.Figgins was an impressive witness; Perkins was not.Based on Figgins' testimony that his social intercoursewith other employees, previously accepted, did not in-crease during the preelection period, and his testimonythat Perkins nonetheless began to chide him for conducttolerated prior thereto, one must infer that the harass-ment was occasioned by Figgins' known support of theUnion. :' Perkins' professed concern for a drop in pro-duction in the winter of 1977 (to an extent unknown tohim) is somewhat belied by the time deliberately con-sumed in handing out antiunion literature to the mechan-ics every other day prior to the election. Riding herd onan employee in this manner because of his union sympa-thies violates the Act.I think the reference to Frank Gehring-that "if it wasup to Frank Gehring, we wouldn't get anythinganyhow"-presents a more difficult issue. The GeneralCounsel argues that this is a "flat-out renunciation of anyand all bargaining." A stark declaration of the futility ofbargaining would be, I agree, violative, but the statementattributed to Perkins seems, as Respondent argues, am-biguous. Gehring was thought of by Figgins as the"plant manager;" 4in that view, he was not likely tomake final decisions about contract offers. A normalreading of the remark ("if it was up to Frank Gehring")suggests not only that it might not be up to the "plantmanger," but also, as Respondent contends, that other re-sponsible members of management might have contraryviews. The attendant uncertainties lead me to believethat no violation should be found here.G. Statements Made to Thomas DillonAt the hearing, the complaint was amended to allegethat Respondent violated the Act on or about November23, 1977, by "telling employees that conditions wouldimprove if they rejected the Union."Employee Thomas Dillon testified that he was amonga group of employees addressed on the day beforeThanksgiving by President Michael Gottlieb, ExecutiveVice President Gehring, and Personnel Director JimLcudon. They announced that they were there "to feelout any problems that we had," stated that they werenot there to make promises, and then asked for questions.After the meeting ended, Dillon and two other employ-ees continued to talk to Gehring, rehashing grievancesbrought up at the meeting, and eventually Gehring's"voice got kind of low and he said listen, give us anotherchance, that's all we need. We can straighten theseI:' This occurred long after the period during which Figgins solicitedcards, which he concededly did on the production flor on a number ofoccasions in September'' As discussed. infra, confusion abounded during this period about theauthority vested in the various managers573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthings out on our own and you people can do this just aswell in six months as you can now."Also as amended at the hearing, the complaint chargesthat Respondent violated Section 8(a)(l) on or about No-vember 29 "by disparaging the Union and by promisingemployees better working conditions in order to dissuadethem from supporting the Union."Dillon testified that on November 29, President Gott-lieb came to Dillon to give him an answer to a questionraised by Dillon at the November 23 meeting. After dis-cussing Dillon's complaint, Dillon said he "had beencatching a lot of flak and crap from these jobs and afterthe Union got in, I didn't think I would have to any-more." Gottlieb answered heatedly that "the only thingthe Union would do was f- us and take our money."Gottlieb then "calmed down and apologized for theremark and said that he shouldn't have made the remarkand that he was getting excited and off the subject." Thediscussion resumed and subsequently the following oc-curred:He said that if the Union came in there would betrouble and then he said do you want a promise. Hesaid I can't make you a promise and he said buthell, I'm going to do it anyway. He said we can getthings straight ourselves, just give us the opportuni-ty. We don't need anything else to do it.Gehring did not testify about the November 23 meet-ing with Dillon. He did say, with respect to a series ofmeetings held with plant employees in November, thatmanagement officials did not make any promises at themeetings themselves (Dillon agreed) because they hadbeen advised that "we couldn't promise or threaten."While Gehring, who testified on behalf of the GeneralCounsel, also said he did not meet "individually" withemployees until December 5, as hereafter discussed, theDillon encounter was the aftermath of a group meeting,and two other employees were present.Gottlieb admitted that, on November 29, he "blew up"at Dillon's rosy vision of the Union's promise. He attrib-uted this to irritation stemming from threatening phonecalls recently received by him and his wife (which, Ifind, likely occurred). He said that he told Dillon that,procedurally, the presence of a union would cause "trou-ble" because of the necessity of going through a shopcommittee to get things accomplished, and that he usedthe word "promise" innocuously, only in the sense of"predict" ("I can promise you that relative to gettingthese changes done that you'd like to get done, you'regoing to have as much trouble with a union here aswithout a union here.")t5Dillon was an excellent witness. His testimony thatGehring asked for 6 months in order to "straighten thesethings out on our own" appears to be a promise of bene-fits for repudiating the Union, prohibited by Section8(a)(l). While Respondent argues that the usage "canstraighten" rather than "will straighten" implies that no"promise" was made, the request that Dillon "give us an-I ' Respondent moves to insert in Gottlieb's testimony the statementthat Dillon "as trying to bail me." Neither my notes nor my recollec-lion support such an amendment of the transcript.other chance" plainly implies that Respondent wasvowing to right the grievances which had brought theUnion movement to the fore.Fayette Cotton Mill, 245 NLRB No. 64 (1979), raises aserious question as to whether disparagement of a unioncan be a separate violation. In any event, Gottlieb's im-mediate and effusive apology for his angry remark onNovember 29 removed any sting the outburst may havecarried. I would not find an independent violation onthese facts, particularly since the breach would be bor-derline at best, carrying little or no connotation that theauditor was in jeopardy.I was impressed by Dillon, and I think it unlikely thatDillon concocted the claim that Gottlieb told him, onNovember 29, " can't make you a promise ...but hell,I'm going to do it anyway .... [W]e can get thingsstraight ourselves, just give us the opportunity." This ex-press promise to improve working conditions in ex-change for a vote against the Union is, of course, viola-tive.H. The Alleged Conferral of a Profit-Sharing PlanThe complaint, as amended, charges that Respondentviolated the Act by "conferring" a profit-sharing planupon the employees on December 5.On the day before the election, several of Respond-ent's highest-ranking representatives, including PresidentGottlicb and Executive Vice President Gehring, met in-dividually with employees and handed them statementsinforming them of amounts which had assertedly accruedto their accounts in a profit-sharing plan. It is clear fromthe record that the employees had never previously beennotified of the existence of the plan, much less its de-tails. t 6Because there will be frequent reference to him hereaf-ter, I shall discuss at this juncture the role of Tom For-shee at the plant after September 26, as well as the rela-tive authority of the various plant officials.Tom Forshee was one of the employees of SESCOwho, as earlier stated, was detailed by that firm to helpconduct the employee survey made at Gordonsville onSeptember 26-27. He continued thereafter to maintain aconnection with Respondent, to assist in guiding Re-spondent through the shoals of the union campaign, and,although Forshee was only at the plant periodically, heassumed considerable authority over personnel matters.While the evidence is confusing, it appears that inaround mid-October, Gary Miller, who had been actingas plant manager for a while, lost personnel responsibil-ities and was more-or-less confined to overseeing theproduction aspect. The record shows, however, that,even into November, many employees and some supervi-sors continued to regard Miller as the plant manager, andhe occasionally so acted. Executive Vice President Gehr-ing assumed the role of acting plant manager, but hemaintained little or no authority over personnel and em-l6 Foreman Woody Carpenter testified that when employees wouldquestion him about the existence of a "retirement" plan, he "could havesaid" that "everyone in the plant had the same retirement plan, we wastold. Nobody knew anything about it I didn't know anything about it. Ithadn't been finalized yetr"574 GORDONSVII LE INDUSTRIES, INCployee relations matters, which were controlled by For-shee, who "reported directly" to Gottlieb. Gottlieb testi-fied that, beginning in October, he took a more active in-terest in the plant and spent an average of 3 days a weekin Virginia.Forshee and Gottlieb testified that the election-eve no-tification to employees was provoked by union propa-ganda that no retirement plan existed, a piece of misin-formation which they thought required rebuttal. The al-legedly provocative union leaflet, distributed on Decem-ber 2 or 3, depicted a graveyard, with accompanyingtext describing a pension plan then in effect at LibertyFabrics "according to the pension formula on file withthe Department of Labor by our company." The mes-sage of the leaflet was that an employee who had startedwork in 1960 and was employed for 3() years would re-ceive a very small pension, as compared to the moregenerous entitlement of the president and executive vicepresident of Liberty, and that an employee who com-menced work after 1972 would receive no pension at all.The plan to which the Union was referring was appar-ently a fixed contribution pension plan which had beenin effect for several years and which, as discussed below,was "frozen" in 1976 because Respondent felt that con-tinuing with a fixed contribution plan could cause it to"go broke."7Accordingly, in November 1976, Re-spondent adopted a retirement plan based on profit-shar-ing. The Union apparently had not known of this devel-opment in preparing the "graveyard" leaflet.In order to respond to the graveyard leaflet, Gottliebet alia, personally distributed to all the employees formstatements, appropriately filled in, reading as follows:DearOn December 31, 1976, the company made a contri-bution to your individual retirement account in theamount of--- .Contributions by the company toyour account in future years will be based on theprofitability of the company. The next contributionto your account will be made at the end of thisyear. 8In construing Section 8(a)(l), the Supreme Court hasstated, in N.L.R.B. v. Exchange Parts Co., 375 U.S. 405,409 (1964):We have no doubt that [Section 8(a)(1)] prohibitsnot only intrusive threats and promises but also con-duct immediately favorable to employees which isundertaken with the express purpose of impingingupon their freedom of choice for or against union-ization and is reasonably calculated to have thateffect .... The danger inherent in well-timed in-" It appears to me that the General Counsel's generally excellent brieferrs here in asserting that "only managerial employees" had participatedin the pension plan. I read Gehring's testimony, on which the GeneralCounsel relies. assiating just the opposite. Gehring said that prior to theenactment of ERISA in 1974, he plan had applied only to managers, butit was thereafter amended Io cover rank-and-file employees The unionleaflet plainly indicates that at least some employees were covered b theplan, according to the documents evidently obtained by the Union fromthe Department of Labor.i8 Betty Figgins testified that the amount entered on the form givenher was 142.57.creases in benefits is the suggestion of a fist insidethe velvet glove. Employees are not likely to missthe inference that the source of the benefits nowconferred is also the source from which futurebenefits must flow and which may dry up if it is notobliged.It hardly needs saying that the announcement of a newbenefit as substantial as a profit-sharing plan on the liter-al eve of an electionsinvites close and serious scrutinyas to whether the announcement was made "with the ex-press purpose of impinging upon [employee] freedom ofchoice." The Board has consistently held that the grant-ing of increases prior to an election raises a "presumptionof impropriety which can be rebutted only by an affirma-tive showing that the benefit was governed by factorsother than the impending election." Idaho Candy Conpa-lly, 218 NLRB 352, 355 (1975): Schwab Foods. Inc.. d/b/aScott.s IG. Foodliner, 223 NLRB 394. 406 (1976); seeV\ L.R.B. v. Stvletek. Division of Pandel-Bradford, Inc.,520 F.2d 275, 280 (st Cir. 1975). The cases hold, inshort, that the showing of "express purpose" required bythe Supreme Court is so inherent in the grant of preelec-tion benefits that it is fair to infer an improper motivationbehind such a grant absent a satisfactory explanation forits sudden bestowal.One avenue of employer exoneration in the past hasbeen a demonstration that the suspect benefit had beenconceived and implemented prior to the union's arrival,and that the preelection announcement simply madeknowln to employees a predetermined and existing bene-fit, legitimately processed and unveiled in accordancewith the dictates of business constraints, not union con-siderations. Field Container Corporation, 178 NLRB 536(1969); Domino of California, Inc., 205 NLRB 1083(1973); ,Mr. Fine, Inc., 212 NLRB 399, 402 (1974). Toqualify for this exception, however, employers must es-tablish that the benefits were "pre-determined" in thesense that "they were already existing or that the em-ployers had made a binding commitment to put the bene-fits into effect regardless of the outcome of the election."N'.L.R.B. v. Arrow Elastic Corporation, 573 F.2d 702, 705(Ist Cir. 1978).Thus, in Arrow, the employer was found to have vio-lated the Act by announcing to employees that a pensionplan was to be added to the existing profit-sharing pro-gram. The fact that Respondent had undertaken develop-ment of such a program long prior to the union effortand had even informally announced to employees, beforethe campaign, that there "would be" a pension plan, washeld to be no defense, since the plan had not been for-mally approved by the Arrow board of directors untilafter the election: "until the plan was signed, Arrow wasfree to abandon its program at any time or to alter theprovisions of it." Ibid. It may be argued, on this reason-ing, that the gravamen of the offense was less the an-nouncement or grant of a benefit than a misrepresenta-tion that such a benefit had been granted. The effect on" The announcement actually extended into election da), since Re-,pondenlt began;l passing out the statements on the morning of December 5and did nilt complete the task until 2 30 a m on December 575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe election of such a misrepresentation would, ofcourse, be as substantial as the announcement of a trueand fixed benefit.That the genesis of the announced benefit may befaultless, however, does not necessarily end the inquiry."Predetermination alone is not determinative, the timingof the announcement must also be considered." ArrowElastic Corporation, supra, 573 F.2d at 706; "Wage in-creases and associated benefits may well be warrantedfor business reasons; still the Board is under no duty topermit them to be husbanded until right before an elec-tion and sprung on the employees in a manner calculatedto influence the employees' choice." N.L.R.B. v. Styletek,supra, 520 F.2d at 280.Respondent argues (1) that the profit-sharing plan waspredetermined, fixed, and free of union-related taint; and(2) that the announcement of the plan was a legitimateresponse to the graveyard leaflet. In my view, the an-nouncement was improper under the cited authorities,for the reasons given below.Discussion is complicated by both a serious paucity ofevidence clarifying the origin, development, and imple-mentation of the plan, and by Respondent's troubling tes-timony concerning these matters. There are only threedocuments in evidence bearing upon the plan at all: twoare copies of Respondent's annual reports for 1976 and1977; the third, introduced by the General Counsel, is aletter sent by Gottlieb to all employees after the electionwhich contains a few assertions about the status of theprofit-sharing plan at that time.The 1976 annual report briefly states that Respondenthas a "non-contributory pension plan for its eligible em-ployees who meet the minimum service and age require-ments" and that, in 1976, Respondent amended the pen-sion plan and "adopted a non-contributory profit sharingplan for the same employees." The report further states,"The Company may amend, modify or terminate eitheror both of the plans, in whole or in part, at any time."President Gottlieb testified that in 1976 Respondent"approved and passed the profit-sharing plan and agreedthat the pension plan could not go on into the future be-cause it had been mutilated during the bad years of '71and "72." Oddly, the 1976 report, dated February 1977,makes no reference to this termination of the pensionplan. The report for 1977, dated March 1978, does. Itstates, in part:The Company's Non-Contributory Profit-SharingPlan covers all employees meeting the eligibility re-quirements. The Company may amend, modify orterminate the Plan, in whole or in part, at any time.Contributions to the Plan are discretionary andbased on current and accumulated profits but maynot be less than 5% of pre-tax book income, as de-fined in the Plan. The policy of the Company is tofund contributions so determined. Because of the es-tablishment of the Profit-Sharing Plan, the Compa-ny's Non-Contributory Pension Plan, which cov-ered the same employees, has been frozen, effectiveDecember 1, 1976, by discontinuing the accrual offuture benefits to participants after such date.The remaining relevant document in this record is aletter, signed by Gottlieb, mailed to all employees some-time after February 1978. It informed them that Re-spondent's board of directors had approved "on Novem-ber 19, 1976 the introduction of a profit sharing planstarting with the year 1976;" that "[t]he plan was submit-ted to the Internal Revenue Service on December 30,1977;" that "[o]n February 27, 1978, the Internal Reve-nue Service acknowledged receipt of our plan;" that"[w]e are now waiting for a qualified letter of determina-tion from the Internal Revenue Service;" and that whenthe letter of determination was received, a formal sum-mary of the plan's provisions would be forwarded to theemployees. In the interim, and in anticipation of receiptof the letter of determination, Respondent enclosed witheach letter "individual profit-sharing plan certificates"showing the amount of contributions made to the ac-count of each employee in 1976 and 1977, and indicatingthe "cumulative account balance ...at December 31,1977, and how much of that amount is vested, i.e. yourmoney."The record is singularly devoid of the sort of basicdocumentation one might have expected regarding thecreation and development of this plan. Despite a refer-ence at the hearing to my assumption that such evidencewould be presented (and a rejoinder by counsel for Re-spondent that it "certainly could" be), there are no min-utes showing the action taken by the board of directorson November 19, 1976, respecting "the introduction of aprofit sharing plan," no evidence of the "contribution toyour individual retirement account" made on December31, 1976, no copy of a plan or trust agreement, none ofthe materials which surely would have been generatedby adoption of such a program. The claim in the Decem-ber 5 letters, and Gottlieb's testimony, that moneys hadbeen actually "contributed" on December 31, 1976, ishard to accept in view of Gottlieb's confusing testimonyabout Respondent's calculations of amounts due employ-ees under the plan "formula." Thus, on a single page ofthe transcript, he said that "the information regardingthe amount of money in each employee's accountbecame available" only "[v]ery close to the election,"but then immediately said that "the calculation [was]completed" in "June, no, May." Neither date, however,would have permitted the asserted "contribution to yourindividual retirement account in the amount of $-on December 31, 1976.Under the teaching of Arrow and other cases, an em-ployer may not assert that his employees enjoy a benefitunless the benefit is in esse. I am inclined to think that asof December 5, 1977, there was some sort of profit-shar-ing plan in some stage of development, based on thestatement in the 1976 annual report that "[d]uring 1976,the Company ...adopted a non-contributory profitsharing plan," Respondent has not demonstrated, howev-er, that the "adoption" constituted a legal commitment inany sense; in the words of the Arrow court, "until theplan was signed, Arrow was free to abandon its programat any time or alter the provisions of it." It is a fair infer-ence, in fact, that the plan was still in evolution on De-cember 5, 1977, considering that, as Gottlieb's post-576 GORDONSVILLE INDUSTRIES. INC.election letter to the employees states, the plan was noteven submitted to the Internal Revenue Service until De-cember 30, 1977. The record is silent as to the lengthydelay between "adoption" of the plan on November 19,1976, and its submission to IRS more than a year later.Moreover, as the General Counsel points out, theBoard has held by implication that announcement of abenefit plan which requires IRS approval constitutes be-stowal of a nonexisting benefit when that approval hasnot, in fact, been received. Thus, in Domino of California.Inc., supra, 205 NLRB 1083, the Board noted, in findinglawful the announcement of a profit-sharing plan madeafter the employer had received notification of IRS ap-proval, "It was clear at that time that employee rightsunder the plan had vested and were no longer defeasibleupon the contingency that the plan did not qualify fortax-exempt status." Accord: Field Container Corporation.supra: Mr. Fine, Inc., supra. Announcement to employeesof a benefit whose vitality depends upon subsequent gov-ernment action, without any intimation of that necessaryprerequisite, plainly misrepresents the character of the"benefit."20Gottlieb testified that "[o]ur taste would have been tohave given them the whole plan and explained every-thing at one time." However, because counsel advised inSeptember or October that announcing the plan "wouldhave been a benefit and an unfair labor practice," it wasdecided that there would be no announcement. But whenthe Union circulated the graveyard leaflet "which pic-tured me as some kind of ogre trampling on the people,"counsel approved telling the employees of the amount ofmoney in their accounts--"just give them that one fact."The argument that Respondent was simply respondingto the graveyard leaflet does not entirely ring true. Theissue of a retirement program had surfaced several timesearlier in the campaign. It may be, particularly in viewof the magnitude of the undertaking involved in inform-20 The December 5 statements handed to the employees were mislead-ing in other ways, so far as the record shows. As previously noted, Gott-lieb's testimony makes it appear highly improbable that, as the formstated, [o]n December 31, 1976, the company made a contribution toyour individual retirement account in the amount of $-----." The finalsentence of the statement, "The next contribution to your account will bemade at the end of this year," connotes a finality to both the plan and theprocess which the status of the plan and the 1977 annual report refuteThus, the plan had not yet received approval from IRS: absent such ap-proval, the employees would never enjoy the benefits of the plan, nomatter how many contributions were made to their accounts. The em-ployees were not told that, as the annual report states, "The Companymay amend, modify or terminate the Plan. in whole or in part, at anytime."The annual report states, "Contributions to the Plan are discretionaryand based on current and accumulated profits but may not be less than5% of pre-tax book income. as defined in the Plan." The reference to"discretionary" is puzzling, but the second clause suggests that the entiresentence means, as Gottlieb testified, that contribution of "5% of pre-taxbook income, as defined in the Plan" is mandatory and any amount above5% is discretionary. However, the sentence immediately following raisesa doubt: "The policy of the Company is to fund contributions so deter-mined." One is moved to ask why, if contributions "may not be less than5% of pre-tax book income,'" the Company fell free to declare a mere"policy" of funding contributions to the plan. As the Court noted inArrow. supra, "The particulars of a pension plan ..must be understoodand studied to determine its value .The May 2 speech by Kingsburydid not give any more detailed information about it It was an unspecifiedpromise of benefits to which the company had not yet made a formal.legal commitment '" 573 F2d at 706ing some 350 employees about the plan, that the decisionto so inform them was made and being implementedprior to the graveyard leaflet, and that the latter was amere fortuity. 2On the whole, however, I am inclinedto believe that there probably would have been no refer-ence to the profit-sharing plan absent the graveyard leaf-let, particularly because Gehring's testimony so indicates.Nonetheless, by responding to the leaflet as it did, it isclear that Respondent engaged in "conduct immediatelyfavorable to employees which is undertaken with the ex-press purpose of impinging upon their freedom of choicefor or against unionization and is reasonably calculatedto have that effect." ,.L.R.B. v. Exchange Parts Co.,supra, 375 U.S. at 409. Graveyard leaflet or no, Respond-ent chose to notify employees, at the 11th hour beforethe election, to their undoubted surprise, that they werethe beneficiaries of an employer largesse previously un-known to them.It must be supposed that to an ordinary employee theapparition of the company president handing him a state-ment, on the night before the election, containing thenews that "the company" had deposited funds in an ac-count for him the previous year and would do so againin the future, must have seemed nothing less than Olym-pian. This dramatic demonstration of "the company's"ultimate control over benefits was "reasonably calculat-ed" to vividly remind employees of that control. Re-spondent had, as Gottlieb testified, deliberately chosen inpast months to refrain from mentioning this unsettledbenefit, and for good reason-the plan not having beenapproved by IRS, an announcement that an uncondition-al benefit had accrued would indeed have been an unfairlabor practice. To make that announcement on Decem-ber 5, when the benefits were no more concrete than inOctober, was not the less unlawful simply because theUnion had made a telling point in its propaganda.This case is somewhat unusual in that here, unlike therun of other cases, it is conceded that the announcementof the plan was intended to influence the voters. "It isobvious that the closer a wage benefit comes to the dayof the election, the harder it will be for the union toanswer, and the greater the danger that the benefit willbe manipulated to sway the election." N.L.R.B. v. Style-tek, supra, 520 F.2d at 281. Those "dangers" were obvi-ous in this situation; Respondent brushed them aside andforged ahead, trumpeting as a fixed benefit a profit-shar-ing plan which was infected with uncertainty. The effectof that conduct on the election could hardly have beenmisconstrued by Respondent.222i The testimony indicates that the graveyard leaflet was circulatedaround December 2 or 3; the statements handed out on December 5 aredated "December 3."22 Application of the test described by the Administrative Law Judgein Arrow Elastic Corporation, 230 NLRB 110. 113 (1977), would leave nodoubt that the timing was impermissible: "It remains the further burdenof the employer to show that its announcement was reasonably timed as asequential step in. and a byproduct of, a chronology of conception, re-finement, preparation and adoption so as to lead one reasonably to con-clude that the announcement would have been forthcoming at the timemade even if there were no union campaign " This test may not he in-variable. Compare Domino of Californiao. Inc.. supra, 205 NLRB at 1083.fn 3, where the Board validated the announcement of a benefit despiteConinued577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. The Wage Increase of January 1, 1978The complaint alleges that Respondent violated Sec-tion 8(a)(1) by granting its hourly employees a 35-cent-per-hour wage increase effective January 1, 1978. The in-crease was announced to the employees on December20, 1977, 2 weeks after the election. The asserted pur-pose was, in the words of the complaint, "to encourage[the employees] not to support the Union."The tally of ballots in the December 6 election left thequestion of representation unresolved. The count ofvotes showed a horserace: 144 for the Union and 143against, with 58 challenged ballots. In addition, both Re-spondent and the Union, by December 13, had filed ob-jections to the election.The Board, with court approval, has held that a pre-sumption of unlawful interference attaches even to thegrant of postelection benefits when the possibility existsthat a rerun election may be held. Gruber's Super Market,Inc., 201 NLRB 612 (1973), enfd. 501 F.2d 697, 702-703(7th Cir. 1974); Ralph Printing & Lithographing Co., 158NLRB 1353, 1354, fn. 3 (1966); Triangle Plastics, Inc., 166NLRB 768, 774-775 (1967). It is therefore the Board'sposition that, in the present circumstances, an employermust shoulder the burden of demonstrating that the deci-sion to grant a wage increase so soon after a hotly con-tested and unresolved election was a legitimate businessdecision, uninfluenced by the pendency of the represen-tation question. This standard, often difficult to apply, isaided by the Board's doctrine that the employer may es-tablish the legitimacy of his motivation by showing thathe would have granted the benefit even if the union hadnot been on the scene; if he fails in that effort, the infer-ence must be that the decision was affected by the pres-ence of the union and by a desire to influence the vote inthe potential second election. The Great Atlantic & Pacif-ic Tea Co., 166 NLRB 27, 29, fn. 1 (1967).Contradictory testimony explaining Respondent's deci-sion to grant the increase was given by Forshee andGottlieb. Prior to discussing that testimony, some back-ground is necessary.The record evidence on Respondent's past pay prac-tices is not extensive. In a stipulation relating to thosepractices during the period from January 1, 1975, untilNovember 1978, the parties agree that the only "generalacross the board wage increases" made between January1975 and December 1977 were in July 1975 and July1976, each consisting of 25 cents per hour. The testimo-ny of Forshee also shows that Respondent had a prac-tice, both before July 1977 and thereafter, of reviewingthe performance of employees every 90 days and award-ing acceptable employees "automatic" increases of 25cents per hour, within, however, the existing pay scales.This latter procedure was not as bountiful as it sounds.Respondent maintained a wage structure of nine laborthe fact that its timing was not "completely unrelated to the presence ofthe Union." There could be circumstances in which an employer mighthave a new benefit firmly in place prior to an election and might an-nounce it earlier than he otherwise would have done for the purpose ofapprising the employees of his generosity; it would seem that he wouldbe privileged to do so, although an unexplained delay until just prior tothe election might well call the announcement into question as the kindof "husbanding" designed to impinge upon employee choicegrades, into which more than 100 job classifications wereslotted. The General Counsel's Exhibit 283 shows thatthe climb from the bottom to the top of each grade wasnot a long ascent. Thus, the differential between theminimum and maximum pay for a grade 3 worker was 33cents; for a grade 7 employee, 31 cents. Accordingly,when a new grade 3 worker received a 25-cent raiseafter his first 90-day review (which the evidence showedto be "automatic" in amount), he would be entitled, atbest, to 8 cents as a result of the next review, and nonethereafter; the only way he could improve his individuallot from that point on, absent a general wage increasewould be to receive a promotion to a classification inlabor grade 4.The resultant bunching, at the top of the grades, ofnew and old employees, and other considerations, ledRespondent in July 1977 to abandon its (at least) 2-year-old practice of granting a 25-cent July general wage in-crease and to institute a new system devised by then-Plant Manager Miller. The system consisted of immedi-ate provision of a longevity pay factor of 1 cent per hourper year worked, for employees with 5 or more years oftenure; an increase of 4 percent of the top of the scale ineach labor grade; and a procedure for reviewing eachemployee at 90 days and 180 days after his entry into alabor grade, and every 6 months thereafter. Unlike pastpractice, however, according to a memorandum writtenby Miller, "the automatic 25 / hour increases" wouldno longer apply in these periodic reviews, and employeeswould receive anywhere from "0 to 25t" as a result ofsuch reviews, depending on their performance.Forshee testified that the longevity pay increment wasput into effect in July and continued thereafter. He fur-ther said that the 4-percent top-of-scale adjustment was"an additional increase" which "did not in any way in-terrupt the ninety day program that was already ineffect." The 4-percent increase was implemented within2 months: "Some time in September, all increases andperformance evaluations had been completed and the pa-perwork processed and the appropriate increase fromzero to four percent had been processed for all employ-ees some time in September." In a "particular area of theplant, everyone got four percent. In another area, somegot none, others got put on probation and so on." For-shee said that the Miller plan continued to apply afterJuly except that the discretionary 0-25-cent within-graderaise coupled with a 6-month review was never institut-ed: "[T]here was never a change from what had existedin the past .... [F]or the most part, the automatic 25¢an hour increase continued because there was no com-puter change made."23I do not find persuasive management's effort to justifythe 35-cent December increase; the explanation of thedecisionmaking process raises serious problems at everyturn.The discussions about an increase were assertedly pro-voked by management awareness of an imminent in-crease in the Federal minimum wage to $2.65 on January2:I Although Forshee ultimately so testified, earlier testimony of hisseems contradictory578 GORDONSVIII.E INDUSTRIES. INC.1, 1978.24Forshee testified that Respondent had "tradi-tionally maintained" an entry level "in excess of theminimum wage," the differential prior to the January1978 change being $2.50 as against the $2.30 minimum,and it seemed appropriate to continue that relationshipby raising the entry level by the 35-cent increase in theminimum wage. He noted that Gottlieb "emphaticallycommunicated" to him that he did not wish to acquirethe image of an employer who only paid minimumwages.Gottlieb's testimony added a new element in this re-spect. He said that it was necessary to maintain at leastthe 20-cent margin over the minimum wage because Re-spondent was having difficulty "get[ting] good people at20c above it .... We surely got good people but wedidn't get enough." Forshee had not testified that therehad been any problems about attracting new employeesat the $2.50 rate, and Miller's June 13 memorandum set-ting out his proposed wage system was diametricallycontradictory to Gottlieb on this point:I can find no supporting facts that indicate ourhiring rate is excessively low. There is the possibil-ity that we may attract more people, more easilywith a higher starting rate, but in general we do nothave long standing openings at entry level. Wehave usually had a ready supply of available entrylevel applicants and more recent efforts at achanged image and techniques in the personnel areahas [sic] further improved the availability of entrylevel applicants.Thus, insofar as Gottlieb testified, unlike Forshee, andcontrary to Miller's memorandum (the continued validityof which between June and December is not impeachedby anything more probative than Gottlieb's testimony),that there had been problems in attracting worthwhileemployees at even the 20-cent differential, the testimonyraises a suspicion about the legitimacy of this componentof the decision, particularly in the absence of any effortby Respondent, prior to the advent of the Union, to meetthis perceived problem by increasing the entry level rateat an earlier time.Just how "traditional" it was for Respondent to main-tain an entry level as high as 20 cents above the mini-mum wage is debatable. Respondent made no proffer ofevidence to establish its history in that regard. I have at-tempted to deduce the pattern, if any, from the stipula-tion, but depending upon its proper construction, thestipulation may be in error or incomplete.25It would, at24 The parties have stipulated that the minimum wage increased as fol-lows: on January 1, 1975, from $2.00 o 2 10; on January 1. 1976, oS2 30 on January I, 1978, to 2.65, on January , 1979, to 2 9025 We know that as of December 31, 1977, the entry level was 2.50and the minimum wage 2.30. We have not been told how the entry levelwas modified to meet prior increases in the minimum wage The stipula-tion states that aside from the 25-cent increases in July 1975 and July1976, and two increases in 1978. there were "no other general across theboard increases given to hourly paid employees ..during the periodJanuary 1, 1975 to date." If the quoted material applied literally to theentry level, it would mean, working backward from the 2.50 wage beingpaid in December 1977, that it as not until July 1975 that the entrylevel was raised from 2.00 to 2.25 but at that time, a 1S210 minimumwage had already been in effect for 6 months I therefore assume thatthe least, have been useful for Respondent to have dem-onstrated the "history" of which Forshee spoke.The General Counsel argues that Respondent did notneed to increase the entry level to $2.85 because, as Mill-er's memorandum indicated, it had a ready supply of ap-plicants at $2.50. The General Counsel recognizes, ofcourse, that a raise to $2.65 was mandatory, but suggeststhat more was unnecessary, especially since the 90-dayreview, with the automatic 25-cent increase, would veryshortly have achieved for new employees a rate of $2.90.There is something to be said for this argument, but Ithink it ignores the fact that Respondent had chosen adifferent tack prior to the union campaign, having set anentry rate of 20 cents over the minimum wage. Respond-ent having made that judgment in a neutral period, Iwould hesitate to quarrel with a similar judgment madeafter the organizing began. My problem with this subpartof the issue is, as indicated, that Gottlieb testified that theentry level increase was necessitated by a hiring problemto which Forshee did not advert26and which Miller'smemorandum refuted.Forshee and Gottlieb testified that, once having con-cluded that the entry level should be raised from $2.50 to$2.85, it was further thought necessary to increase allemployees by 35 cents in order to avoid a serious "com-pression" effect on the higher grades which would resultfrom narrowing the differences between the payranges. 2 The magnitude of the decision to pay everyonean extra 35 cents was considerable. Paying 350 employ-ees 35 cents more per hour amounts, on the basis of a 40-hour week and a 50-week year, to $245,000 per year.I find this "compression-avoidance" contention consid-erably improbable. The so-called "compression" basicallyexisted even before January 1978, when a trainee, hiredat $2.50, became a $2.75 wage-earner by virtue of his"automatic" 25-cent raise after only 3 months. Therecord does not show the average amount of hiring atRespondent's plant, but it would seem that allowing arelatively small tail to wag a quarter-million-dollar dogwas extravagant stuff indeed.Furthermore, although this problem had necessarilyarisen in the past, with other minimum wage increases,there is no evidence that any "compression" concern in-duced a similar reaction at those times. As indicatedabove, the record makes it appear most likely that theentry level was separately adjusted on past occasions ofminimum wage increase. When that federal standard wasincreased, for example, from $2.10 to $2.30 on January 1,1976, a concern about the compression effect would haveresulted in a general wage increase of at least 20 cents,or some other figure. But the stipulation recites only a25- cent increase in July 1975 and another in July of thenext year; no across-the-board raise occurred in January1976. This fact leads to a conclusion that, in the past,telescoping of the wage scale as a result of minimumsome other provision was made in the past for raising the entry level toconform to federal requirements.`6 Indeed, Forshee said that Goltlieb's "concern" with respect to theentry level wage was wilh his image in the community and elsewhere21 It may be deduced from G.C. Exh. 283 that. as of December 1977.the entry employee earned $2.50 and the highest paid hourly employee inthe plant earned S4.89579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage increases was never considered a problem of suchproportions as to justify a general raise.28Forshee advanced still another reason for the decisionto make the 35-cent increase. Forshee testified that heexamined Respondent's wage records together with cost-of-living data and found that Respondent's wages hadlagged behind prices. After studying the figures, he cal-culated that "with the 35 per hour, it would almost beexactly even with the cost of living for that period." TheJune 13, 1977, Miller memorandum took a different viewof Respondent's past wage experience, noting that whilethe average rate of inflation for the preceding 8 yearshad been 6.4 percent, "[flor the past few years, we havemaintained an annual [wage] increase that approximated7%." Foreshee testified, however, that his study led himto believe that the 4-percent discretionary raise imple-mented in September "was not an accurate reflection ofthe rate at which the cost of living had been increasing,"and that the 35-cent figure was required to keep pacewith inflation.Forshee did not furnish at hearing the figures onwhich he based his calculations. Given the impact of theMiller plan instituted in July, however, it would seemthat the 35-cent January increase was extraordinarilygenerous by Respondent's prior standards.The two prior increases, in July 1975 and July 1976,had been 25 cents per hour. With the implementation ofthe Miller plan in July 1977, there were two quickpayoffs. First, because of the longevity increment, allemployees with 5 years or more of seniority began toearn at least 5 cents more an hour; depending on tenure,employees were increased, e.g., 5 or 10 or 14 or 16 centsper hour, in accordance with their total years of employ-ment.29Second, the discretionary 4-percent increase completedby September also yielded a considerable raise for manyemployees.30Although there is no clear documentaryevidence on the subject, Forshee made it plain enoughthat, by September, many employees had received a full4-percent raise, and others somewhere between 0 and 4percent.Thus, as of September, a hypothetical grade 5 employ-ee3' with 10 years employment would have received a10-cent-per-hour longevity increase plus, if he was giventhe full benefit of the 4-percent raise, another 15-centraise,32for a total of 25 cents per hour. Some employees28 The General counsel points out that granting a flat increase to em-ployees earning varying amounts has a compression effect of its own,since lower rated employees thereby are awarded higher percentage in-creases. Miller's memorandum explaining the new pay system institutedin July 1977 pointed out that it was designed to "reduce the problemsassociated with flat rate additions across the top of scales; we should usea percentage at top of scale for the increases."29 Gottlieb testified that the facility had opened in 1960 or 1961. Re-cords in evidence show a considerable number of rank-and-file employeeswhose employment began in the 1960's.30 While only the top of the grades were raised by 4 percent, it is rea-sonable to infer, from Miller's memorandum, from the narrowness of therange in each pay grade and from the preexisting 90-day review proce-dure with its "automatic" 25-cent raises, that most of the employees wereat the top of their grades in December 1977.31 Miller's memorandum states that "the bulk of employees and pro-ductive skills ([fall] in mid-range labor grades of 4 and 5.32 G.C. Exh. 283 shows the top of labor grade 5, after the January 1,1978, increase, as $4.15. Deducting the 35-cent increase yields $3.80. Inreceived less, of course, but others received even more.It may be reasonably inferred that, by September, a sub-stantial segment of the work force had received increasesalmost equaling, and exceeding the 25-cent increasegiven in the past 2 years. For Respondent, in December,to add to those recent increases still another 35 cents tocover the cost of living displays a remarkably heightenedsensitivity to employee needs.33Forshee and Gottlieb advanced one more considera-tion in their decision-the anticipated location in the areaof a company named Klockner Penta-Plast. The twospoke of the firm having hired away a few of Respond-ent's skilled employees; neither witness could name theemployees. There was testimonial concern expressed thatthe plant would outbid Respondent for new employees,but Gottlieb had no information about the wage rateswhich the firm (which had not yet opened as of the endof the hearing in November 1978) was intending to pay.There was no reason for Respondent to believe that thearbitrary 35-cent raise would be effective to stop anyleakage of old employees or loss of applicants, once theplastic company opened, and I question that businessmengive money to employees on the basis of such an insub-stantial speculation.In response to the question, "To your knowledge, didthe employees have any expectation of a wage increasein the fall of '77?" Forshee said, "Not to my knowl-edge." It would seem most likely that the two recentpaycheck increases in July and September for many ofthe employees made the December announcement of a35-cent increase, almost half again as much as they hadreceived in either 1975 or 1976, a remarkable surprise.Coming on the heels of the unresolved election, thisalmost unseemly display of generosity must have been apotent reminder to the employees of the source fromwhich all good things flow. While it may be contendedthat postelection benefits should be scrutinized withmore care than p;eelection grants, it should be noted thatthe final result of the December 6 election was any-body's guess. The Union was ahead by one vote, with 58challenges to be resolved. Not only the Union, but Re-spondent as well, had filed objections to the electionwhich, regardless of the final tally after resolution of theballots, might have required a second election. The fore-going considerations leave little question in my mind thatthe carefully contrived Miller plan would have been al-lowed to work out its course and the employees wouldnever have received the 35-cent raise in January had theUnion not showed up in September. I find, therefore, aviolation as alleged.J. The June 28, 1978, Letter to EmployeesThe complaint, as amended during the hearing,charges violative conduct on or about June 28, 1978, "byorder to arrive at a $3.80 figure by adding 4 percent, the pre-4-percentfigure would have been $3.65.a Forshee testified that, at meetings with employees in November, ex-pressions of dissatisfaction with the new Miller system had been vented.That may have been so. It is nonetheless inescapably true that Forsheeand Gottlieb were aware that many employees had received a substantialbenefit from the introduction of that pay plan.580 GORDONSVILLE INDUSTRIES, INC.sending to all employees a letter implying that their sign-ing of authorization cards was for an election only."On the date alleged, one day prior to a 25-cent wageincrease announced on June 29, as discussed hereinafter,and 3-1/2 weeks before this hearing began, PresidentGottlieb sent letters to all employees to "advise you ofthe status of the Union charges against your company."The letter first recites some of the charges of improperconduct by Respondent: "By giving you a wage increaseof 35¢ an hour last January; By talking to you about theUnion; By terminating Nancy McDaniel and Steve Bold-ing; and by making a survey of your needs and desires."The letter then protests the Company's innocence of mis-conduct and goes on to state that "the Union demandsbecause of these issues that we be required to bargainwith them even though you may have voted NOUNION." The letter continues:We think that if you signed the Union Authoriza-tion Card you were only asking for an election,with the right to vote YES or NO UNION. I amsure you did not expect a Union without an electionto determine your choice.The Union or the Labor Board may require thatyou attend a hearing in order to question you re-garding the above issues. You may even be subpoe-naed to appear at the hearing. If this happens weknow you will respond honestly and responsibly.We will keep you advised of further events asthey occur in this situation.Gottlieb testified that he and Forshee felt that "weshould communicate something to the employees aboutwhat the hearings were all about and what was going tobe done and what the charges were basically." EitherForshee or Respondent's labor counsel drafted the letter.Gottlieb said that the reference to the understanding ofemployees as to the significance of the cards was basedon statements made to him by employees during thecampaign; he was evasive and uncertain on this matterunder further examination, and finally conceded that theidea for the letter came from Forshee.Respondent's brief states, "The purpose of the letter,taken on its face, is three-fold: (1) to bring the employeesup to date on N.L.R.B. proceedings, and to advise themof the issues; (2) to indicate that they might be requiredto testify; and (3) to request that they testify 'honestlyand responsibly."' Counsel neglects to note a fourth pur-pose, plainly the central one: to notify the would-be wit-nesses that "We think that if you signed the Union Au-thorization Card you were only asking for an election,with the right to vote YES or NO UNION. I am surethat you did not expect a Union without an election todetermine your choice."In N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575,601-610 (1969), the Supreme Court approved the Boarddoctrine that authorization cards would be consideredvalid indicators of union support for purposes of issuinga bargaining order unless the authorizing language of thecard was "deliberately canceled" by a solicitor who rep-resented to a card-signer that the purpose of the cardwas solely for an election. The June 28 letter does notexpressly carry the employees that far; it speaks of theirintent, and not specifically of representations made tothem. But it comes pretty close to the Gissel exception; itwould take an employee of no great wit to translateGottlieb's expression of confidence that the card-signer"did not expect a Union without an election" into testi-mony that he was led into that expectation by the solici-tor.Purpose (1) given by Respondent, above, was a mar-ginally plausible reason for sending a letter to the em-ployees about the upcoming proceeding, although it isthin; since nothing immediately hinged on the hearing,such as the deferral of a wage increase, there was cer-tainly no pressing reason to send any kind of informa-tional letter. But there appears to have been absolutelyno legitimate purpose served by the explication of whatRespondent believed the employees were thinking insigning the cards.I can conceive of only an illicit purpose-to plant aseed in the minds of employee-witnesses as to the charac-ter of the testimony which they were expected to giveunder Respondent's watchful eye at the hearing. The em-ployee is entreated to testify not only "honestly," butalso "responsibly." The last is an interesting choice ofwords, coming as it does in the context of references tosubjects meaningful to an employee's livelihood: a recentwage increase termination; and employee "needs and de-sires." It is also of interest that on the very next day,June 29, Gottlieb sent yet another letter to the hourlyemployees announcing another general wage increase of25 cents per hour. The General Counsel points out thatRespondent did not explain at the hearing the coinciden-tal timing of the two letters, and persuasively argues that"the implication that the two letters were intended to belinked together is supported by the fact that the 1978wage increase was not to become effective until after thesummer shutdown, rather than at the time of the June 29wage increase announcement."In Gissel Packing, 395 U.S. at 608, the Court observedthat "employees are more likely than not, many monthsafter a card drive and in response to questions by compa-ny counsel, to give testimony damaging to the union,particularly where company officials have previouslythreatened reprisals for union activity in violation of[Section] 8(a)(1)." 1 think that Respondent intended bythe June 28 letter to quicken that probability, relying forcoercive effect on its prior unfair practices; the contextu-al suggestion of the letter itself; the clear import, mostlikely apparent to employees, of the reason for the letterin the first place; and the backup impact of the June 29wage announcement. This deliberate attempt to influenceemployee testimony was violative of Section 8(a)(1), aconclusion mandated by the Board's recent decision onsimilar facts in J. P. Stevens & Co., Inc., 244 NLRB 407,408 (1979).K. The Wage Increase Announcement of June 29,1978During the hearing, the complaint was amended toallege that Respondent violated the Act on or about June29, 1978, "by granting all hourly employees a 25-cent per581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhour wage increase in order to encourage them not tosupport the Union."As stated above, by letter dated June 29, Gottlieb an-nounced a general increase of 25 cents per hour for allhourly employees, to take effect at the end of the vaca-tion shutdown.Forshee testified to several reasons for this increase.First. he said that the 4-percent increase in September1977 "had not been successful" and management be-lieved that reversion to the "historical sequence of giving25¢ each July" was in order. This belief was enforced, asJuly approached, by an awareness that the employees ex-pected to return to the system of receiving a July in-crease. Finally, Respondent realized that the minimumwage would again increase by 25¢ in January 1979.Asked why the early anticipation of the 1979 minimumwage rise, Forshee said, "Well, the main considerationwas that we did not know at that point in time what thereaction to the 35¢ an hour increase would have." Gott-lieb gave testimony similar to Forshee's, but added otherfactors- "we were still not getting people" and "wehave to keep the people even with inflation."Forshee's reliance on the fact that the September 19774-percent increase "had not been successful" erases histo-ry; the intervening 35-cent increase in December wassupposed to have cured Miller's September folly. Gott-lieb's continued concern with "not getting people" is outof step with Forshee's failure to mention any such cir-cumstance. The increase announced in June 1978, togeth-er with the earlier increase effective in January 1978, to-gether with the longevity pay of July 1977, togetherwith the amounts awarded under the 4- percent discre-tionary increase in September 1977, might have given thehypothetical grade 5 employee of 10 years' tenure araise, within a -year period, of about 85 cents an hour,as compared with his prior annual increases of a total of50 cents from July 1975 to July 1976. 1 do not believethat this unprecedented magnanimity would have foundexpression in the absence of the Union. Moreover, thetiming of the announcement, so pointedly proximate tothe June 28 effort to influence testimony at the hearing,can only be thought to have had an independent purposeof achieving that objective.I conclude that the grant of the wage increase on June29, 1978, violated the Act.1I. ihll AI ..LGI) 8(a)(3) VIOI.ATIONSA. The Refusal To Reinstate Nancy McDanielOn October 25, 1977, employee Nancy McDaniel wasdischarged for refusing to perform a certain duty. Thecomplaint does not allege that the discharge was viola-tive of Section 8(a)(3). It does claim, however, that Re-spondent's refusal to reemploy McDaniel the followingday, and thereafter, was unlawfully motivated.As earlier stated, McDaniel was a known supporter ofthe Union. On October 19, while handbilling at the gate,McDaniel spotted a former employee named Hawley,who appeared to be drunk. Later that evening, she calledForeman Delmar Thomas and "discussed Mr. Hawley,"to what end the record does not show. On the morningof October 25, Gary Miller called McDaniel into hisoffice and, with Thomas and Pat McKeown present, toldher he "wanted me to restrict my union organizing onthe outside and he would do what he could to control iton the inside." He then went on to accuse her of callingThomas and questioning "the conduct and ability of a su-pervisor." McDaniel was told to return to her desk, andshe did so.34McKeown, in whose offices McDaniel worked, short-15y thereafter told McDaniel to take charge of the switch-board from 10 o'clock to noon. She and other clericalshad been trained to substitute for the switchboard opera-tor, but she had never previously been ordered to per-form the work for as much as 2 hours. She pointed outto McKeown that she was busy with her normal work,and a heated argument ensued, with McKeown tellingher twice to "go on the board or go home." Finally,McDaniel said, "[I]f you are firing me, put it in writing,"and McKeown walked away.One-half hour later, about 10:30, McKeown called inMcDaniel and, telling her she had had time to considerthe matter, again gave her an ultimatum to work theswitchboard or go home. She insisted that "with theshipments I have got to do, I can't go on the board."McKeown said, "Nancy, why do you have to be sodamn hardheaded." McKeown then phoned Miller, andMcKeown, McDaniel, and Assistant production ControlManager Deane trooped into Miller's office, whereMcKeown told her that he had punched her timecardand that she was to leave the plant. McDaniel protestedthe tampering with her timecard. Miller then assured herthat her card had not been punched and said he wantedher to return to her desk, sit down, and not "do anywork because you will not be paid for it." McDaniel im-plied that she would continue to work.She returned to her desk and resumed her work.About 11 a.m., McKeown called her into his office andgave her a letter with her timecard attached, saying,"Nancy, this is the letter that you asked for." The letterread:Dear Nancy:You have failed to accept a legitimate work as-signment and have asked to be discharged ratherthan perform a job for which you are qualified andwhich you have done in the past.We are complying with your request and you arehereby discharged. If in the future you decide thatyou can comply with legitimate work requests, suchas working on the switchboard, let us know and wewill consider converting the discharge into a sus-pension.':4 The complaint alleges, as a separate violation of Sec. 8(a)(l), thatMiller iolated the Act on October 25 by "telling employees that heyshould restric their union activities outside the plani" Respondentmoves to correct the transcript at p. 1244. line 7, so that "restrict myorganizing on the outside" would read "to the outside." My notes showthat the transcript is accurate, and the motion is therefore denied.McDaniel's testimony about this incident is uncontradicted and I credit itlihe ban n her "union organizing on the oultside" was palpably unlawful.and I o find582 GORDONSVILLE INDUSTRIES. INC.After reading the letter, McDaniel said that she couldnot accept it, but that if McKeown would "change it, Iwill accept it." Her objection to the letter was its claimthat she had "asked" to be discharged. She returned toher desk and again started working. Soon thereafter, shetook a short break and tried, unsuccessfully, to call theunion office. She then returned to her desk and workeduntil lunchtime. During lunch, she called a union orga-nizer, who told her to accept the letter and leave theplant. She went to McKeown, got the letter, and depart-ed. McDaniel denied that she was asked to leave theplant between her original receipt of the letter and hereventual departure.As a result of McDaniel's refusal to work on theswitchboard, employee Linda Cannon, who presumablyalso had other duties, was required to spend an addition-al 2 hours at the job, in addition to the 2 hours she hadspent on the board from 8 to 10 a.m.The following morning, McDaniel went to the plantand asked to see McKeown. She was eventually usheredinto the personnel office, where McKeown, Miller, andDeane were present. McDaniel handed McKeown thefollowing letter:Dear Pat:RE: Your letter dated October 25, 1977.I would like to state that I did not ask to be dis-charged.Now and in the future I will comply with legiti-mate work requests, such as working the switch-board. However, I do not feel that I am qualified torun the switchboard for the length of time request-ed which are busy hours. If you feel I am qualifiedI will to the best of my ability operate the switch-board.She stated that she wished to return to work. Millersaid, "Nancy, you do understand we want you to comeback to work and do your work and to relieve theswitchboard when necessary." After some discussionabout the first paragraph of her letter, according toMcDaniel, Miller repeated that "[w]e want you to comeback to work." He told her, however, that he would callher at home the next day. She said that she would be outon personal business on that day, October 27, and Millerthen said she would be called on Friday. In fact, howev-er, McKeown called on Thursday evening and said thatRespondent had decided not to take her back, also in-forming her that she would receive a letter of explana-tion.By certified mail, McDaniel received the followingmessage from McKeown:Dear Nancy:This is to advise that after review of the entire inci-dent of Tuesday, October 25, it will be impossibleto continue v'our employment with Gordonsville In-dustries. Your actions after being advised of yourdischarge preclude the possibility of convertingyour discharge into a suspension.McKeown presented the primary testimony for Re-spondent on the events giving rise to the decision toleave McDaniel unemployed. He said that when he pre-sented the discharge letter to her at 11 a.m. on October25. she became "rather loud," saying that the letter wasnot properly phrased and she would not sign or acceptit. McKeown said she was told that she did not have tosign it, that she was terminated, and she should leave. In-stead, she said she was returning to her desk to work.McKeown called after her, saying she should leave theplant. When McDaniel sat down at her desk and started"shuffling papers," McKeown consulted Miller andasked that she be removed. Miller said that he would seeif he could get a warrant.Assistant Manager Deane, a convincing witness, testi-fied that during the lunch period on October 25,McKeown told him that McDaniel had refused the letterand "had refused to leave the plant, and that a warranthad been issued to have her removed from the premises.He further testified that when McDaniel sought rein-statement the next day, he and McKeown told Millerthat they thought she should not be allowed to return,since her refusal to leave had created a disruptive "at-mosphere ...even to the point where law enforcementofficers had to be summoned to have her removed."Miller "felt a little bit both ways, but he really hadn't de-cided."Tom Forshee testified that he was in Louisville whenhe was informed of McDaniel's refusal to performswitchboard work. He thought that she should be dis-charged, but, recognizing the "legal overtones," recom-mended that Miller contact Respondent's labor counsel.The record shows that the October 25 letter was pre-pared by counsel. When Forshee, who thereafter cameto the plant, was informed about McDaniel's request forreinstatement, he discussed the matter with McKeownand Miller. McKeown took the position that McDanielshould not be reinstated; Miller was unsure, one reasonbeing his concern about "a potential unfair labor practicecharge." Forshee supported McKeown because ofMcDaniel's "very obvious insubordination and disruptiveinfluence within the office area and secondly a refusal toleave the premises after being advised of the termina-tion." He conveyed this opinion by telephone to Presi-dent Gottlieb, who concurred.The issue presented is a narrow one: did Respondent,after lawfully discharging McDaniel on October 25, vio-late the Act by taking her union affiliation into accountin considering whether to accept her application for rein-statement?The General Counsel makes an unusual argument. Heconcedes that Respondent "had absolute justification forunconditionally terminating" McDaniel as of the timeshe received the discharge letter at II a.m. on October25. But, the General Counsel argues, because of herknown union activity and the legal implications of a dis-charge, Respondent "extended a qualified letter to her,"which stated that it would "consider" converting the dis-charge into a suspension should she declare that shewould comply with future legitimate work assignments;according to the General Counsel, "the question of herX583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeventual reinstatement was from this point indelibly castin terms of her union membership and activity." Thereaf-ter, when Forshee made the ultimate decision against re-instatement, it was freighted with union animus. In otherwords, at the time of discharge, McDaniel's associationwith the Union worked in her behalf; at the time of therefusal to reinstate her, 3 days later, it worked againsther.The claim that discipline invoked against union sup-porters in the course of a campaign was discriminatorycan often be difficult to resolve, especially where the em-ployee's union support was notorious. The problem isthat management is dealing with a known time bomb.Sometimes it will choose deliberately to detonate it, re-gardless of the legal consequences; sometimes it will ap-proach with great caution; in either case, the employer'scognition of the potential unfair labor practice charge, aswell as the benefits to be reaped by successfully punish-ing a union activist, introduce obscuring artificial con-straints and considerations into the decision. The prob-lem is complicated here by the presence of Forshee,hired to manage the antiunion campaign. Every decisionmade by him was made with an eye to the legal conse-quences and, therefore, to the union activity of Respond-ent's employees; this, however, could be good or bad forthe employee.It appears to me that the letter of discharge, holdingout hope of reinstatement, was prompted by caution, andthe General Counsel agrees. As his brief states, Respond-ent "had every right to fire her, unconditionally, on Oc-tober 25." The decision to tell McDaniel that it would"consider" converting the discharge into a suspensionupon her promise that she would comply with futurework assignments was a limb upon which Respondentdid not have to climb, and I think that if McDaniel hadaccepted the discharge letter quietly and made the re-quired promise unconditionally the following day, a deci-sion by Forshee to refuse to reinstate her might wellhave been viewed as an overzealous exercise of his ap-pointed function to run an effective antiunion campaign.But McDaniel chose not to follow such a course ofaction.The General Counsel's threshold position is thatMcDaniel engaged in no conduct at or after the timewhen she was first handed the discharge letter whichwould have made her claim to reinstatement more ten-uous. But Respondent argues that after receiving the 11a.m. discharge letter, McDaniel made herself even morepersona non grata, both by refusing to accept that letterand refusing to leave the office as instructed byMcKeown, and that such behavior justifiably obliteratedany consideration for reinstatement held out by theletter. Here we have a testimonial conflict, which I re-solve in Respondent's favor.McDaniel testified that McKeown did not tell her toleave the premises after she refused to accept the letter.McKeown, however, said that he twice told her to leavethe office after her refusal, and that she instead defied hisorder by returning to work. She sat at her desk and, inMcKeown's word, began "shuffling" papers. McKeownthen asked Miller to have her removed, and Miller saidhe would try to get a warrant.If Respondent did attempt to have McDaniel removedby the police, that would obviously tend to support thetestimony that McDaniel had refused to leave the prem-ises. Perhaps because it was a detail lost in a sea of de-tails, Respondent did not call Miller to testify that hehad summoned the police, but Renee Atkins, a coworkerof McDaniel's who appeared for Respondent, testifiedthat she saw "officers of the law" on the premises onOctober 25. Furthermore, McDaniel, asked if she knewanything about a warrant being sworn out to remove herfrom the plant, said, "I do now. I did not know at thetime, no. I never knew until the 28th day of November."The record does not show what brought the warrant toher attention on November 28, but it was obviously in acontext which could not be said to be related to theunfair labor practice case, since the charge relating toMcDaniel was not filed until December 5.I am inclined to believe that the police were indeedcalled, as a result of McDaniel's refusal to leave afterbeing handed the discharge letter. That McKeownwould have told her to leave would hardly be a surpris-ing course for him to take; McDaniel testified that twiceon October 25 before she was fired, McKeown had toldher to "work or go home;" he would very likely havetold her to "go home" after discharging her.35This post 11 a.m. insubordination, coupled withMcDaniel's demand for a modification of the wording ofthe discharge letter, and on the heels of the work assign-ment refusal which legitimately led to that letter, wouldbe patent and unassailable justification for an employerto reach a negative result in deliberating its offer to"consider" converting the discharge into a lesser penalty.It is true that Respondent equivocated for a while, evenafter the second act of insubordination. The reason isplain enough: Miller's concern about an unfair laborpractice charge being filed. But I believe that the testi-mony of McKeown and Deane that they thoughtMcDaniel's entire course of conduct should preclude theproffered consideration, and Forshee's decision to acceptthat advice, rests on reasoning much too substantial forthe Board to disregard.365 McKeown's version is also confirmed by the testimony of ReneeAtkins. She testified that she heard McDaniel say to McKeGwn, after re-ceiving the letter, [Y]ou can't make me leave .I refuse to leave." Shealso, as stated, subsequently saw "officers of the law on the premises." Ifound Atkins to be a credible witness despite her characterization ofMcKeown's voice as "very low" during the argument with McDanielcontrary to his own testimony that he was "loud;" Atkins conceded thatthe "details aren't too clear." She may indeed only have been comparingthe voices of the two; she referred to McDaniel's tone of voice as being"so loud." Atkins was no longer employed by Respondent at the time ofhearing (she had worked there for less than a year) and had no apparentreason for fabricating testimonyThe testimony of Sally Perkins, a "very close friend" and coworker ofMcDaniel's, was not that helpful to the General Counsel She apparentlywas not in a position to hear the II a.m. termination interview, since shetestified that after McDaniel left McKeown's office, McDaniel felt it nec-essary to report the content of the exchange to Perkins: "S]he says youwon't believe what I just got and I said what. She said I just got a lettersaying that I asked to be fired."36 1 note that even McDaniel's October 26 application for reinstate-ment was somewhat grudging and not calculated to win Respondent'sheart: "However, I do not feel that I am qualified to run the switchboardfor the length of time requested which are busy hours."584 GORDONSVILLE INDUSTRIES, INC.In my view, had McDaniel behaved with some realis-tic sense of her jeopardy after being handed the dis-charge letter at 11 a.m.. she might have obviated a per-manent loss of employment.37But she continued toengage in the very pattern of behavior which caused herdownfall in the first place, and I cannot say that Re-spondent's decision that her "actions after being advisedof [her] discharge preclude the possibility of converting[her] discharge into a suspension" would have been dif-ferent if another, nonunion, employee had been involved;indeed, it appears that the delay in reaching that decisionwas occasioned only by the fear of consequences stem-ming from McDaniel's support for the Union. I recom-mend that the allegation as to McDaniel's failure toobtain reinstatement be dismissed.B. The Discharge of Stephen BoldingThe complaint alleges that Stephen Bolding was discri-minatorily discharged on November 8, 1977.Bolding was hired as a mechanic in June 1976. Person-nel records in evidence show that his immediate supervi-sor thought highly of him and his potential. Bolding, aspreviously noted, was a noted and active union adherent.On October 21, he wrote a letter to Gary Miller defend-ing the Union against an allegation made by Miller in anearlier distribution to employees, and clearly identifiedhimself as a union supporter, a fact already made appar-ent by his frequent handbilling.While entering the plant on the morning of November8, Bolding saw some antiunion material posted at two lo-cations, and he removed several posters from the wall.James McDaniel informed him that employee Ed Shel-ton was putting up the posters throughout the plant.Bolding then ran into Foreman Brown and employeeShelton, and asked the latter whether he was responsiblefor the posters. When Shelton said he was, Bolding, ashe testified, "took him by the shoulders and shook him alittle bit and asked him to quit putting them up and in-formed him that as fast as he put them up, James and Iwould take them down." He stated that he was "almostlaughing" as he did this, and the others responded in likevein.38Intending to proceed to work at another building,Bolding was signing out on an employee register atabout 8:30 a.m. when he noticed maintenance employeeRussell Wingfield nearby. According to Bolding, he"grabbed [Wingfield] by the shoulders and asked himwho was putting up the antiunion literature and beforehe could answer, I said I know who it is. It is Ed Shel-ton. And he confirmed it." Bolding says that he then dis-cussed with Wingfield whether he was eligible to vote inthe election, and that there was some further conversa-tion about one of Bolding's duties which Wingfield hadassumed during Bolding's vacation. Bolding testified that3' There is nothing about McDaniel's record which suggests that Re-spondent was parting with an employee whose performance was highlyprized. An employee review dated July 18, 1977, gave her a score of 61out of 100 points, with McKeown commenting, "Attitude & attendanceboth below standard, but knows job and does correctly."a3 Respondent's brief states that Shelton "weighs approximately 300pounds." While this is dehors the record evidence, it would suggest thatBolding was in a whimsical mood, at least at the time he encounteredSheltonwhen he grabbed Wingfield, he gave him three or fourfast but gentle shakes, and his courtroom reconstructionof the physical action was mild-mannered and friendly.39He further stated that employees customarily teasedWingfield, and that their relationship was "very cordial."Bolding then went about his work. Around 12:15, hewas called to Miller's office. In the presence of plant en-gineer Ozbey, Miller, referring to a piece of paper, askedBolding if it was true that he had assaulted and threat-ened Wingfield. When Bolding denied any such conduct,Miller said he had a witness, but refused to disclose thename of the witness and also refused Bolding's request tosee Mr. Wingfield." Miller asked Bolding to resign.When Bolding said he would not, Miller discharged him.Bolding asked for a letter of discharge.While Bolding was collecting his personal belongings,Foreman Brown handed him a letter from Miller whichbriefly stated that he was being discharged and that"[t]he reasons for this termination have been reviewedwith you." Wanting something more explicit, Bolding re-turned to Miller's office. Miller told him that the reasonsfor termination had been discussed and that he should"leave the property." As he left, Foreman Brown offeredto give him a good reference.Later that day, Bolding saw employee Kenneth Deca-tur. Bolding asked if Decatur, the only other employeewho worked in the area in which he had encounteredWingfield, knew who the company witness was. Decatursaid "it was him," but "he had told Gary Miller nothingthat could have hurt me in any way and that he wassorry."Russell Wingfield gave a markedly different accountof the events of November 8. He said that Bolding, look-ing "kind of red in the face" came up to him, grabbedhim by his shirt collar, and asked him if he had torndown any signs, to which Wingfield replied, "No, Idon't tear any down and I don't put any up." That, ac-cording to Wingfield, was the end of the conversation.He said he was not frightened by the physical gesture.About 30 minutes later, said Wingfield, Bolding ap-proached him again and said, "Somebody will get hurtand I mean hurt."Wingfield contacted his superior, Garland Marks, whotold him to write a note to Miller and to Ozbey. A copyof the Ozbey note in evidence reads:I was next to Boiler door as you go to office, andStephen Bolding grab me in the collar, said did youput that sign up.40I said I do not put signs up, andI do not take any down. When he came back hetold me that somebody was going to get hurt, and Imean hurt.Wingfield testified that he carried the note to Miller,who read it simply asked "Is that what happened?" andreceived an affirmative reply. Wingfield then returned tohis post. He confirmed that he had previously enjoyed a39 Bolding is a tall man in his 20's; Wingfield is a smaller man, in his60's40 At the hearing. Wingfield stated that he was in error here: what hemeant as "did you tear that sign down."585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood relationship with Bolding, and ultimately agreedthat other employees had on occasion physically teasedhim, although in earlier testimony he had denied that hehad ever been touched by employees in the course ofhorseplay.41Garland Marks, foreman of maintenance and security,testified that Wingfield had told him that Bolding"grabbed him in the collar and shook him" and subse-quently threatened that if Wingfield "pulled down an-other sign something was going to happen to him bad."Wingfield was "almost crying and shaking, and he wasupset, real upset." Marks left, after telling Wingfield toreport the incident to Ozbey. Marks met Ozbey in thehall, related the story, and then went to Miller's office torepeat it. Tom Forshee was in Miller's office at the time.Marks at some point asked Decatur what had happened;Decatur said he "had seen [Bolding] grab him, he said Ididn't know what was going on," but he "thought theywas playing or something of the sort."Kenneth Decatur testified for the General Counselthat he was present on November 8 in the area withBolding and Wingfield; he remembered Bolding sayingsomething about taking a sign down; he recalled Boldingbeing "close to" Wingfield's "shoulder," but did notrecall any contact in the "shirt collar area;" he seemedsure that Bolding had raised only one arm; and hethought of the incident as "horseplay." About 30 or 45minutes later, when Decatur saw Wingfield in the secu-rity office, Wingfield was "mad" and said that if Bolding"threatened him again and grabbed him in the collar, hewas going to hurt him."Ozbey then called Decatur to a front office to askwhat had happened and he said he considered "it washorseplay." Wingfield was present-he "was hot, Russellwas mad." When asked by Ozbey if he saw Bolding"threaten Russell or hurt him and grab him," Decatursaid he had not. An hour or so later, Decatur was calledto Miller's office and was asked about the incident. De-catur "told him as close as I can remember the samething as I told Mr. Ozbey." He also wrote out for Millerthe following statement:I saw Steven & Russell doing what I thought wasplaying. Steven reached for Russell somewhere nearcollar or upen [sic] chest. I didn't see contact, andpassed it off for a joke.The area was noisy, Decatur was involved in runningboiler samples and he heard little or nothing of what wassaid during the encounter between Bolding and Wing-field.Two statements composed by Bolding on November 8,the day of discharge subsequently given to the Union,are at some variance with his testimony at the hearing.While Bolding testified that he had asked Wingfield whohad put up the antiunion posters and then had suppliedthe answer himself before Wingfield could respond, oneof the statements instead says that Bolding had asked4 His explanation of the discrepancy-that he had thought the earlierquestioning related to other horseplay "while this [November 8 incident]was going on"-is, in context, a distortion of the unmistakable generalthrust of the prior questionsWingfield if he had been responsible, to which Wing-field, "said, 'No!' that Ed Shelton had put it up." Al-though Bolding testified that thereafter he had calmlyraised with Wingfield the subjects of Wingfield's eligibil-ity to vote in the election and whether Wingfield hadbeen compensated for recently performing one of Bold-ing's duties, the statement does not refer to the lattertopic of conversation.Bolding's November 8 account of the discharge inter-view has Miller saying, "You know we've had a car getacid on it and sugar put into a gas tank while it was inthe parking lot," but Bolding did not mention thisremark in his testimony. Of more potential significance isthe fact that the November 8 statement did not mentionthat Bolding asked for, and was denied, an opportunityto talk to Wingfield. But moderating these variances issome evidence that Bolding's inconsistencies may not in-dicate fabrication. Although Bolding's November 8 state-ment refers to Miller saying to Bolding "I have a wit-ness," it omits stating that Bolding asked for, and was re-fused, the name of the witness. Nonetheless, at the hear-ing Ozbey supported Bolding's testimony that this in factoccurred.Tom Forshee testified that the decision to fire Boldingwas his. He was in Miller's office when Marks, "veryupset," reported the Wingfield incident. He heard thesame story from Ozbey. He asked Miller what the pastpractice had been in dealing with such behavior, and wastold that similar miscreants had been terminated. He sawthe signed statements of Wingfield and Decatur. He de-cided that Bolding should be discharged because:[I]t had got to the point where enough was enough.It was just an increasing type of activity of thisnature that had reached a proportion where itshouldn't have been tolerated further.The foregoing reference is to a series of events subse-quent to the union demand, and partially documented inthe record, in which there had been considerable appar-ent vandalism, theft, and sabotage involving companymachinery and property, including throwing of acid,etc.; the vandalism of a half-dozen employee auto-mobiles; and the mistreatment of two employees, one ofwhom had requested that she be reassigned from a shiftbecause of "the harassment that she was receiving frompro-union supporters."Forshee did not meet with Wingfield, Bolding, or De-catur before deciding to fire Bolding. He testified thatthe decision was made before Miller met with Bolding,and the "purpose of the meeting between Miller andBolding [was] to advise him of his termination." He alsosaid that the information given to Marks and Ozbey byDecatur appeared to be inconsistent with the writtenstatement made by Decatur, but he weighed this in thelight of the fact that Decatur had "made the comment toMr. Miller I don't want to get anyone in trouble. I don'twant to get anyone fired."The evidence against Respondent on this count in-cludes no smoking pistol; nonetheless, I am convincedthat had it not been for Bolding's union activities, and, as586 GORDONSVILLE INDUSTRIES, INC.well, the union activity in general, Bolding would veryprobably not have been discharged.Bolding's case, like McDaniel's, is complicated by theconstraining factor that the discipline was being adminis-tered to a known union supporter and is aggravated bythe fact that the decision was made by outsider Forshee,without any recommendations even being made, accord-ing to their testimony, by Miller, Ozbey, and Marks. Al-though Forshee said that his duties included reviewingall proposed discipline and discharges to assure consist-ency and propriety, he could recall no instances otherthan the Bolding and McDaniel terminations where hemade "the actual decision." Thus, the question of wheth-er Bolding should be fired was bucked up to Forshee, astranger to plant disciplinary practices and to the personsinvolved, and introduced an element of remoteness notnormally present in the plant disciplinary process.Forshee openly conceded that it had been "communi-cated [to him] relatively early that Bolding was in-volved" in the campaign. The question presented iswhether Bolding's involvement, or the campaign itself,resulted in denial to Bolding of the kind of considerationthat nonunion employees, in a nonunion setting, mighthave received. I think the answer is in the affirmative.Viewed objectively, there was rather plainly a rush tojudgment in the decision to terminate Bolding. Docu-ments presented from Respondent's files relating to disci-pline indicate that supervisors making discharge and dis-cipline decisions in the past normally had interviewedthe participants in alleged misconduct.42It seems virtual-ly certain that, in a less controversial setting, Boldingwould have received similar treatment. The fact is thatnot one member of management asked Bolding for hisversion of the November 8 events. The very first timeBolding was confronted was some 4 hours after his en-counter with Wingfield, when Miller met with him only,as Forshee put it, "to advise him of his termination."The disciplinary files in evidence reflect a more delib-erate approach to other instances of alleged misconduct,showing that Respondent's supervisors normally consid-ered all factors, including the record and the potential ofthe charged employee. It seems clear that, in ordinarycircumstances, Bolding would have received more equi-table treatment and consideration than that afforded himon November 8. Bolding is an unusually pleasant, clean-cut, and intelligent young man. His employee evaluationswere excellent. Plant engineer Ozbey called him a "veryambitious person." Foreman Marks said that he was sur-prised ...so bad" by Wingfield's report because Bold-ing was the "[n]icest mannered man you want to see. Ididn't ever have a problem with him until "this problemright here," Obviously a valuable employee, Boldingnonetheless received extremely short shrift in the "inves-tigation" of his alleged offense not even being affordedthe opportunity of presenting to management his versionof the issue, in obvious departure from Respondent's cus-tomary procedure.The desire not to investigate is particularly noticeablebecause of the circumstances of the case. The note writ-ten by Wingfield to Miller, describing the events, was42 See GC Exhs. 272. 273, 274. and Resp Exh 20stark and shorn of detail, but, according to Wingfield,when Miller called him in for an interview, all thatMiller asked, referring to the note, was "Is that whathappened?" Had Miller exhibited more interest in the in-cident, he could have learned from Wingfield that, as thelatter testified at the hearing, he had not been frightenedby the physical touching (if that had been all, "I wouldnot have said anything"), he did not view the statementabout someone getting "hurt" as being directed at him,and he had gotten along "fine" with Bolding prior to thisincident.43Furthermore, Forshee's haste to render an adversejudgment against Bolding led him to disregard a piece ofevidence which, under ordinary circumstances, wouldmost likely have provoked more inquiry. As set out, For-shee, who made the decision, did not personally inter-view Wingfield, Decatur, or Bolding. His knowledge ofthe events was, he testified, based on the second-hand ac-counts given him by Marks and Ozbey, neither of whomhad interviewed Bolding, and on the statements writtenby Wingfield and Decatur. But Decatur's statementraised a red flag: it said that Decatur thought Wingfieldand Bolding were "playing," and Decatur had "passed itoff for a joke." At the hearing, Forshee stated that thisstance was inconsistent with what Decatur had toldMarks and Ozbey, and that he had attributed this changeof position to Decatur's statement to Miller that he didnot "want to get anyone in trouble."Asked at the hearing whether he had made such aremark, Decatur said, "I don't know if I made that state-ment or not .... I don't remember making that state-ment to Mr. Miller." But Decatur also testified that hetold Miller, and Miller was not called upon to deny it,that he thought the contact had just been "horseplay."There is, furthermore, a serious question whether For-shee could have relied on an allegedly different versionby Decatur which was purportedly relayed to Forsheeby Marks; although Marks gave inconsistent testimonyabout whether he spoke to Decatur before or after hegave a report of the incident to Miller and Forshee, atone point he testified clearly that he did not interviewDecatur until he had returned from reporting to the twomanagers.44Moreover, Marks' testimony as to what De-43 Resolution of the allegation presented does not require a decision asto precisely what occurred between Bolding and Wingfield As discussedabove. Wingfield testified that Bolding grabbed him by the collar andlater returned to speak of someone getting "hurt." Bolding testified, onthe other hand, that he grabbed Wingfield in a jocular manner and didnot say anything to him subsequently. While Bolding was an extremelyimpressive individual, there is no basis in the record for believing thatWingfield would have fabricated or exaggerated his version, although Ido note that Wingfield, on the payroll since January 1961, had been aforeman at one time. I have no doubt that Wingfield was truly provokedby Bolding; Decatur, the General Counsel's witness, said that Wingfieldwas "hot" and "mad" while the matter was being reported to manage-ment. Nonetheless. Wingfield's genuine ire may well have been a mis-guided overreaction to some clumsy, innocent approaches made by Bold-ing I reject out of hand that a man like Bolding offered or intended tooffer a serious threat or harm to the older, smaller. Wingfield, a manwho apparently served as a butt of employee practical joking4 As stated in the testimony:Q So you didn't talk to Decatur until after you came hack fromtalking to Mr Miller"A No.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcatur did tell him is consistent with Decatur's version.Marks said that Decatur told him that he "thought theywere playing."Ozbey, the other conduit from Decatur on which For-shee purportedly relied, testified that when he inter-viewed Decatur, the latter "really impressed me that itwas serious situation with Russell" Wingfield and SteveBolding "at the time." Decatur testified, however, thathe had told Ozbey that it seemed like "horseplay" tohim. It would appear to me that Decatur was giving themore likely account since, at Ozbey's instance, hepromptly wrote up the memorandum set out above, stat-ing that he thought it was "playing" and "a joke."45Icannot conceive that Decatur would have told Ozbeythat it seemed a "serious" encounter to him and then, di-rected by Ozbey to memorialize his statement, so com-pletely have reversed himself. Furthermore, Ozbey couldnot recall giving a report to Forshee about the Boldingincident on November 8.Thus, to the extent that Forshee attempted to brushaside the discomfiting Decatur memorandum by relyingon purportedly contrary versions given by Decatur toMarks and Ozbey and relayed to Forshee, the effortmeets considerable obstacles. In any event, the very ex-istence of such a memorandum, in a situation in whichnuance and detail so obviously could be of significance,naturally called out for further inquiry, but none wasmade. It is striking to read Forshee's testimony that,when Marks first told him and Miller of the incident, hedirected Marks to return to the participants "and devel-op as much information as he could relative to the inci-dent," and then to realize that no one even spoke toBolding or sought to more definitively clarify Decatur'sevidence. It is difficult, on these facts, to avoid the infer-ence that Forshee was donning blinders, hoping that hecould substantiate a case against Bolding rather thanafford him the kind of consideration which had obtainedin the plant prior thereto. "A failure to investigate the in-cidents upon which the employer relies as grounds fordischarge may reflect an employer's discriminatory moti-vation." W. W. Grainger, Inc. v. N.L.R.B., 582 F.2d1118, 1121 (7th Cir. 1978), citing N.L.R.B. v. Gerald G.Gogin d/b/a Gogin Trucking, 575 F.2d 596, 602 (7thCir.).Not only do the disciplinary files in evidence bespeaka brand of procedural fairness not applied to Bolding,but they also suggest that the conduct of which Boldingwas found guilty would not usually, taking all circum-stances into account, have resulted in permanent termina-tion. Bolding was thought to have grabbed another em-ployee by the collar and later uttered an unspecifiedthreat against "somebody." The records admitted athearing disclose no precisely parallel situation. While itseems clear that Respondent has consistently crackeddown on "fighting," a "grab" is not necessarily a fight;as Marks, the foreman of maintenence and security, testi-fied, he does not bother to file reports "lots of times, you45 Although Wingfield believed that it was Marks who told him towrite out a statement for Miller. Marks said he had not given such aninstruction. I believe that it was Ozbey who told both Wingfield and De-catur to prepare the statements, as Ozbey indicated at the hearing.take a couple of men out there throwing an arm or ashoulder or just grabbing each other, petty stuff."The pattern of discipline revealed by the evidence dis-plays a general flexibility over the years even as to em-ployees who had participated in a fight. Thus, in March1970, employee Bell was fired for fighting, with the pro-viso that Respondent "would consider for reemploymentat some future date;" Bell was rehired in July, the super-visor noting that he "had a long talk with this man andhe is ready to come back to work and do a good job forus." Bolding was given no second chance. In 1972, em-ployee Riner, in a prolonged incident which moved fromroom to room, "grabbed David May at the collar of hisshirt," "pushed D. May against the table," and "struckD. May in the mouth." Riner was offered a job on thenight shift "because of his long service instead of firinghim." While other employees have been flatly terminatedfor fighting either the incident has been egregious or ref-erence has been made to aggravating circumstances ("herlateness and absenteeism is a problem," "has been a trou-blemaker in the past;" employee "appeared to be drunkon the job"). Against this background, it is difficult tobelieve that an obviously useful and respected employeelike Bolding would have been terminated permanently inother circumstances in which Respondent in good faithbelieved him guilty of the charges made by Wingfield.The injudicious haste with which Bolding was expelledsuggests an ulterior motive.That even Forshee thought that the assertions made byWingfield might not ordinarily be enough is indicated byhis testimony that discharge was dictated because:[I]t had got to the point where enough was enough.It was just an increasing type of activity of thisnature that had reached a proportion where itshouldn't have been tolerated further.Forshee referred here to the evidence of harassmentand vandalism by unknown persons whom he assumed tobe supporters of the Union. His statement says to me thatBolding was terminated not so much for abstractly im-proper employee behavior as for conduct that represent-ed the "type of activity" which Forshee had thus farbeen helpless to retaliate against. The implication is thatForshee needed a target for reprisal and that if the con-tretemps between Bolding and Wingfield had concernedsome private matter, Bolding would have received a dif-ferent sort of consideration. In my view, a discharge de-cision so grounded, without more, would be violative,since it would inject into the deliberation about the liabil-ity and punishment of a union supporter the suspectedsins of other union supporters.Aside from that theory of the case, however, whichthe General Counsel does not advance, I am persuadedthat the evidence reasonably supports the inference thatRespondent was so anxious to find Bolding guilty of theconduct charged against him that, contrary to its routinepractice, it strained to avoid any possibility of exculpat-ing him or reducing his punishment. I can only concludethat it did so because of what appeared to be a fortunateopportunity to eliminate a front-line union adherent. Ifurther believe that had Respondent not perceived Bold-588 GORDONSVILLE INDUSTRIES, INC.ing as an enemy, rather than a valued employee, helikely would be employed by Respondent today. This is"discrimination ...to ...discourage membership" in aunion, as proscribed by Section 8(a)(3).IV. 'tHE AlL.E(iF.D 8(a)(5) VIOI.ATIONThe complaint alleges that by its refusal to honor theUnion's September 23 demand for recognition, Respond-ent violated Section 8(a)(5), and that, because Respond-ent's commission of unfair labor practices rendered un-likely the possibility of holding a fair election, the appro-priate remedy for those unfair labor practices is an orderwhich requires Respondent to bargain with the Union..L.R.B. v. Gissel Packing Co., supra, 395 U.S. at 610-613, authorizes the entry of such an order in appropriatecircumstances.A. The Composition of the Unit: the ChallengedBallotsPrerequisite to issuance of a bargaining order is a find-ing that the Union represented a majority of employeesin an appropriate bargaining unit "at one point," Gissel,supra, 395 U.S. at 614.46The answer agrees with thecomplaint that an appropriate unit consists of:All production and maintenance employees em-ployed by Respondent at its Gordonsville, Virginia,location, but excluding office clerical employees,guards, professional employees, and supervisors asdefined in the Act.Whether, as the complaint also asserts, the Union has,since September 23, 1977, by virtue of authorizationcards secured by the Union from employees, been desig-nated by a majority of employees in that unit as theircollective-bargaining representative, is seriously disputedby Respondent.The first dimension to be determined is the size of theappropriate bargaining unit at relevant times. The Gener-al Counsel considers September 26 as the first "criticaldate," characterizing it is the day on which Respondentrefused to agree to recognize the Union. The letter refus-ing recognition was dated September 27; nonetheless, itwould appear, from Trading Port, Inc., 219 NLRB 298,301 (1975), that a bargaining obligation could begin as ofSeptember when the Union had made its demand andwhen Respondent, by its employee survey, "embarkedon a clear course of unlawful conduct." See First Lake-wood Associates, Limited Partnership, et al., 231 NLRB463, 464, 475 (1977). It is further appropriate to considerthe Union's demand and Respondent's refusal as "con-tinuing," thus permitting consideration of those authori-zation cards signed on and after September 26 (with, ofcourse, adjustment for changes in the composition of theunit), Schwab Foods, Inc., d/b/a Scotts IGA Foodliner, 223NLRB 394, 413. Because of limitations of the evidencepresented, the General Counsel, "for ease of proof,"would terminate the continuance of the demand on Oc-tober 16.4' The Board has so construed Gisrel and the Act. United Dairy Farm-ers Cooperaiv Asociation, 242 NLRB 1026 (1979)The parties have stipulated to several lists of employ-ees who were concededly in the appropriate unit fromSeptember 19 to October 16, totaling 315 on September2647 and declining to 305 by October 16. The only otherpotentially includable employees for this period are 18employees who were on the payroll in the relevantperiod and thereafter, who voted in the December 6election, but whose eligibility as members of the bargain-ing unit is controverted.As indicated light-years earlier in this Decision, theRegional Director consolidated for hearing with thesecomplaint cases certain issues arising out of the election,including the resolution of challenges to votes cast in theDecember election by 25 persons. One of those voteswas cast by Stephen Bolding; since I have concludedthat he was unlawfully discharged, his ballot should beopened and counted. Atlantic Foundry and Patter Corpo-ration, 192 NLRB 745, 749 (1971). At the hearing, theparties agreed that six of the challenges, including thatmade to the ballot cast by Nancy McDaniel, should besustained. That leaves for determination the eligibility of18 voters. Since all 18 were on the payroll in Septemberand October, their status also affects the size of the bar-gaining unit at that time. Accordingly, in order to re-solve the threshold question of the size of the unit, itseems logical to discuss the challenged ballots at thispoint.The General Counsel's brief takes the inviting courseof disposing of all 18 challenges in a sentence: "For thepurposes of argument, the General Counsel contends thatall those employees whose community of interests waslitigated in the Charging Party's challenge case are ineli-gible." Of course, the status of these 18 individuals, asexplained above, is material not only to "the ChargingParty's challenge case," but also to the 8(a)(5) case. Re-spondent's brief is almost as succinct on these issues, con-tending that 15 of the challenges should be overruled,but conceding that I challenge, to the ballot of PatriciaHess, is valid. Although Respondent's brief fails to statea position on the ballots of Marilyn Dowdy and ReginaMeeks, I will assume that it supports opening and count-ing them.The Charging Party, which filed the challenges to 17of the 18 remaining ballots,48has addressed the issues atsome length on brief. The considerable amount of testi-mony taken on the subject of unit placement will, regret-tably, require substantial summarization.I. Ray Carpenter, Jr.Ray Carpenter, Jr., has been employed by Respondentsince 1961, in later years as an expert mechanic. As aresult of the mutual interest by Respondent and the localschool system in such a project, a vocational educationprogram for industrial knitting was established, by agree-ment between the system and Respondent, for the schoolyear beginning late August 1977, and Carpenter was as-4 The total 298 as shown on G.C Exh 287 plus 17 (including WilliamCarter, see note at bottom of GC Eh. 288) as derived from G C Exh288'4 The other challenge was filed by he Board's agent because the em-plo.ee's name was not on the eligibility list589 DECISIONS OF NATIONAL LABlOR RELATIONS BOARDsigned to teach the course. He signed a standard teachingcontract with the system in the amount of $10,287 for a10-month period and, around the same time reachedagreement with Respondent for continued partial em-ployment with it at the rate of $3,713 annually.Carpenter and Respondent reached an understandingthat during the school year, he is required to spend atleast 10 hours per month working for Respondent, andto work full-time for Respondent during the schoolsummer vacation. Carpenter testified that during thewinter of 1977-78, he spent his monthly time at Re-spondent's facility primarily in consulting about items re-lating to his school work, but also in troubleshooting ma-chinery problems. During the summer of 1978, he was,as agreed, at the plant for 40 hours a week on what ap-pears to have been a freelancing basis which allowed hisskills to be used to their best advantage. His seniority, in-surance entitlements, and other employment benefitswere maintained throughout, and he has continued toappear on Respondent's payroll.Carpenter's ties to the bargaining unit are, I believe,sufficiently strong to warrant his inclusion. During thewinter, he consistently spends at least 10 hours a monthat the plant; during the summer months, he is present atthe plant for 40 hours a week. Despite his somewhat un-usual status, I would conclude that Carpenter, a veteranemployee, has maintained a continuing and ongoing rela-tionship with the bargaining unit and has a sufficientcommunity of interests and identification with the otherproduction employees to share in deciding whether ornot they should be represented by a union. He is at least,as Respondent argues, "a regular seasonal employee withan expectation of continued employment." See TransWorld Airlines, Inc., 211 NLRB 733, 734-735 (1974).4"I do not find any substantial basis for excluding Car-penter on the alternatively proffered ground that he "hasthe authority to effectively recommend the hiring of pro-duction employees." His testimony indicates that Re-spondent has agreed to give a trial job to any of Carpen-ter's students who apply for work and, at best, he hasvolunteered advice to Respondent about the kind ofwork for which a student would be best suited.I would, therefore, consider Carpenter to be a unit em-ployee both in September and December 1977. His ballotshould be opened and counted.2. Alton ThomasAlton Thomas, who was a "mechanic supervisor" until1973, was assigned then as an "R & D Mechanic"5tothe research and development area, at an increase in pay.He works there now under Jim Spencer, who is "incharge of it," and with two mechanics named Carpenterand Peregoy (the latter still learning the trade).Thomas' testimony shows that he engages in physicallabor, setting up new patterns and working out problemsin old ones. While he probably gives instructions to Car-49 I do not doubt that if the arrangement with the school systemshould come to an end. Carpenter would return to full-time employmentwith Respondent0 C.P. Exh. 14penter and Peregoy (his "helpers"), his testimony estab-lishes that Spencer makes the crucial decisions.5'Other testimony as to the special status of Thomas-that he is salaried and does not punch the timeclock,52that he receives an hour for lunch, that he sporadicallyanswers inquiries or receives instruction from his formersupervisor in New York when Spencer is absent-doesnot suffice to establish that he is a statutory, supervisor.':While the record shows, as Charging Party points out, asubstantial disparity between the wages earned byThomas and Peregoy in 1977 ($15,300 and $7,700),54there is simply no basis in the other evidence more di-rectly relating to supervisory authority for a conclusionthat Thomas possesses such authority. Davison-Paxon, aDivision of R. H. Macy and Company, Inc., 180 NLRB470, 471, fi. 4 (1969). Similarly, his special status as anexpert experimental worker, and the privileges accordedhim, are not so striking as to require a conclusion thathis community of interests with other employees is negli-gible.Accordingly, I would conclude that Thomas should becounted within the bargaining unit for 8(a)(5) purposes,and that his ballot should be opened and counted.3. Ellen Atkins, Annette Rogers, Patricia Hess, andWanda FotuskyThe unit description agreed upon prior to the election,and echoed in the complaint, specifically excludes "officeclerical employees." The disputed placement issues leftto be resolved primarily involve Charging Party's con-tention that the employees should be considered "officeclericals" and Respondent's competing claim that theyare "plant clericals."Historically, the Board has taken the position thatwhile "office clericals" should normally be excludedfrom production units, Swifi & Company, 119 NLRB1556, 1558 (1958), workers who perform clerical dutiesin close association with the production process are in-cluded in production units, usually under the rubric of"plant clericals." Goodman Mfg. Co., 58 NLRB 531, 533(1944). The Court of Appeals for the Ninth Circuit re-cently opined, "The line between plant and office cleri-cal is faint; sometimes it disappears." Pacific SouthwestAirlines v. N.L.R.B., 587 F.2d 1032, 1041 (9th Cir. 1978).It might be added, after a review of some of the cases,that the determination is occasionally as much visceral ascerebal, with the guiding criterion, of necessity, being nomore specific than that set out by the Board in The F. &M. Schaefer Brewing Co., 198 NLRB 323, 326 (1972):"Clerical employees may be included in a unit of produc-5' The fact that Carpenter considers himself "in charge" of Carpenterand Peregoy on the rare occasions that Spencer is not in the plant is oflittle consequence.52 The fact that employees are salaried is not necessarily a material dis-tinction between them and hourly paid production employees. LibbeyGlass Division. Owvens-lllinois. Inc., 211 NLRB 939, 940-941 (1974).: The testimony discloses that Thomas and Peregoy have only fourcommon hours of working time Thomas works from 6 am to 4 p m.,Peregoy from 12 p.m. to 10 p m14 Thomas, in 1977. was 42 years old and had worked for Respondentsince 1963; Peregoy was 21 years old and had orked for Respondentsince 1976590 GORDONSVILL E INDUSTRIES, INC.tion and maintenance employees where they enjoy inter-ests and working conditions similar to those of produc-tion and maintenance employees.5'Respondent's facilities consist of three plants (Mills A,E, and W); the largest plant, and the one in which all theremaining disputed employees save one are located, isMill A. Within the four walls of Mill A are located pro-duction and maintenance employees and clerical emplo-ees, all on ground level with the exception of certain em-ployees officed in a mezzanine-like structure deep withinthe mill, as hereafter, discussed.The general offices of the plant are located next to thefront entrance of Mill A. although the record says littleabout them. We do know that the production control of-fices, in which Nancy McDaniel used to work with fourother clericals, are situated there: we also know thatthose five employees have been stipulated by the partiesto be "office clericals." There is also an "IBM computerroom" in Mill A. Gary Miller referred to people "in-volved in accounting, general administrative functions,data processing and those people involved in generalmanagement." Bolding testified that some 8-10 secretari-al workers are located in the front offices. The employ-ees who remain in dispute work in offices and roomsscattered throughout what can be thought of as the pro-duction areas of the plants.It is a recurring theme of the Charging Party's briefthat because the production control clericals are agreedto be office clericals; because there is some occasionalcontact and similarity in working conditions betweenthese employees and the remaining disputed employees;and because some of the contested employees exercisesecretarial or filing skills, the latter should more appro-priately be grouped with the excluded production con-trol employees than with the bargaining unit employees.Boeing Vertol Company, 233 NLRB 866 (1977), cited insupport, found certain employees to be office, not plant,clericals, but only on a showing that they "share[d] astrong community of interests" with other employeesstipulated to be office clericals. Speaking generally, nosuch "strong" relationship between the production con-trol employees and those hereafter discussed has beendemonstrated here.Certain ingredients predominate in Board decisionsfinding employees to be plant, rather than office, cleri-cals, despite the existence of factors which might pointthe other way. The indispensable and conclusive elementis that the asserted plant clericals "perform functionsclosely allied to the production process or to the dailyoperations of the production facilities at which theywork." Fisher Controls Company, 192 NLRB 514 (1971).Normally, plant clericals spend all or most of theirworking time in the plant production area. Normally,they are involved in the production process itself: for ex-ample, an employee who works in the production arearequisitioning parts needed by production employees is aplant clerical; an employee who fills out forms in thebilling department located in the administrative offices is.S Compare Pacific Sourhwe*t i.4rlne, upra at 1040 "in reviewing theBoard's determination, e focus the issue more preciselt by simplyasking: Do these employees share a ufficient community of interest .ilhproduction w orkers to justif a ingle unit?"an office clerical. See Raytee Company, 228 NLRB 646,647 (1977). The fact that clerical employees exercise sec-retarial skills and are classified as "secretaries," "stenog-raphers," or "clerk-typists." is no obstacle to findingthem to be plant clericals, given other factors which tiethem to the production process and other productionemployees. Swift & Company .supra, 119 NLRB at 1567;We'perlrhauser Company, 173 NLRB 1170, 1171, fn. 8(1968). For other cases which have general applicationto one or more of the employees hereafter discussed, seeiking of Minneapolis, Divisionr of The Telex Corporation,171 NLRB 1155, 1160 (1968): John S. Barnes Corporation,180 NLRB 911, 931 (1970); United States Postal Serice,200 NLRB 1143, 1146-47 (1972): United Telephone Com-paniy of Ohio, 205 NLRB 664, 665 (1973); AIL, a Divisionof Cutler-Hammer, Inc.. 214 NLRB 203, 204, 208 (1974);The Baptist Memorial ttospital, 225 NLRB 1165, 1167 68(1976); C & T Manufacturing Company, 233 NLRB 1430,1439 (1977).The contested employees described hereafter receivedthe same fringe benefits and were on the same payschedule as the production employees; as far as therecord shows, the only distinctive working condition forsome of them as opposed to the production employees,invol ed their lunch periods and rest breaks, as notedbelow.Ellen Atkins, Patricia Hess, Annette Rogers, andWanda Fotusky worked in a closed second-floor struc-ture built over the dyer's office in the dyehouse area, lo-cated near the back wall of Mill A and a few hundredfeet from the front offices. The superintendent of dyeingand finishing, Charles Arruda, was located in the samearea, as were other "management people." The officewas open from 6 a.m. to 10 p.m., to coincide with twoshifts, and the four employees worked different shifts.They punched the timeclock.Atkins spent 2 days a week typing and filing forArruda, and the other 3 days in making batch cards,filing folders, and doing whatever typing was requiredby Arruda or other management officials. It wouldappear that, generally speaking, the primary function ofthe four employees was making up batch cards, whichcontained the formula for the dye to be put in a givenorder. Once batch cards were made up, they would betaken downstairs to the dye office or dropped in a chuteinto that office.A December 12, 1977, memorandum from Arruda tothe personnel office requesting a reclassification ofAtkins from Clerical A to Secretary Junior, states thatshe "is currently doing the duties of a secretary," notingthat she "takes frequent shorthand, does typing, sortsthrough my mail, handles confidential information andtakes care of my personnel files." The latter referenceswere, Atkins testified, to her duties of typing for Arrudamemorandums dealing with employee disciplinary prob-lems, once or twice every 2 weeks.Although Atkins would leave her office three or fourtimes a day to go to the front offices, to the quality con-trol area, or elsewhere in the plant, she went onto thedyehouse floor only "maybe once or twice a week" for 5minutes per visit, perhaps to talk to an employee about a591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbatch card. Apparently, in making these visits, she spokeprimarily to the batching foreman. She was in occasionaltelephonic communication with other areas, normallyspeaking to a management representative. Unlike theproduction employees, Atkins was allowed a full hourfor lunch, and, also distinctively, was permitted to takeher two 10-minute breaks when she wished.56Patricia Hess spent her time making up batch cards forthe dyers and doing some filing. She left the upstairsoffice only to go to the downstairs office of the dyers todo filing and, once a day, to go to the front office topick up mail. She took a 20-minute dinner break in thedyehouse office when convenient,57and had one un-scheduled 10-minute rest break. Hess, who had begunwork for Respondent only in June 1977, testified that shedid not "know any of the people on the floor."On November 3, 1977, Hess presented Arruda with aletter stating that she would be "leaving as of November18 to assume position of a new job." She began to workfor her new employer on November 18, but, having"volunteered to stay until the new girl was trained,"Hess also continued to work 3 hours a day for Respond-ent; after Wanda Fotusky had completed the training ofthe replacement, Hess finally terminated, around mid-De-cember.Wanda Fotusky testified that she is the "senior cleri-cal" in the dyehouse office, under the supervision ofArruda. In the office she calculates dye formulas accord-ing to the weight of the lot involved, files formula cards,answers the phone, assigns numbers to new colors, andprocesses rejections. She leaves the office perhaps twicea day to obtain samples, and four or five times a day togive messages to employees. She takes a 20-minute lunchand two 10-minute breaks.The Charging Party attempted, inter alia, to demon-strate that Fotusky is a statutory supervisor, and, indoing so, introduced some documents signed by her. Fo-tusky's name appears on employee evaluations whichstate that they are "to be completed by foreman on anychange of rate." The forms contain a paragraph of sub-jective and conclusionary comments about the employee,as well as a numerical rating of the employee on each of10 attributes. Fotusky's name is signed under the heading"Approvals" and next to the blank marked "Foreman;"subsequent signatures include that of Arruda and theplant manager. Fotusky testified that she fills out theseforms because Arruda asks her to; she works a split shiftand therefore knows the rated employees better than hedoes. She also stated that she does not fill these out rou-tinely, but only when Arruda hands her a form.Fotusky's signature also appears, in a box marked "Su-pervisor/Foreman," on a leave of absence request filedby an employee in August 1977. She explained thatArruda asks her "to train girls or go over things withthem," and "this was the only place there was to sign."She also noted that Arruda had her sign the form "be-56 According to Miller, nonclerical, nonmaintenance. and nonsupervi-sory employees receive either 20 or 30 minutes for lunch and do notleave the plant. Nancy McDaniel testified that the maintenance shop me-chanics receive "a half an hour or hour, whichever they want to take"57 Hess was on a 2-10 p m. shift.cause I would be taking over more or less all of herduties while she was off."Fotusky also signed some records of phoned-in absen-tee reports in a space denoted "Supervisor's Signature,"but other testimony by Wanda Lamb makes it appear, asFotusky testified, that any employee who takes such acall would employ a similar procedure.The record is relatively silent as to Annette Rogers.Atkins testified that Rogers prepared "submits"-patchesof dyed material-and took them to the quality controlarea, made up batch cards, filed, and answered the tele-phone.It seems clear that Atkins, Fotusky, Hess, and Rogersfall within the mainstream of the Board's plant clericalclassification. They work in a production area and, al-though they do not seem to have substantial contact withother production employees, they contribute directly andmeaningfully to the production process by making up thebatch cards. Atkins testified that their location in theproduction area was "important" because of the frequentimmediacy of the need for the batch cards, in whichminutes could make a difference. They are under the su-pervision of Arruda, who also supervises unit employees.Atkins is more of an office clerical than the others, butnot enough, I think, to warrant treating her differently.The Charging Party contends that she is a confidentialemployee because she occasionally typed memorandaabout "disciplinary problems of employees" and didsome filing in employee personnel files; the evidence onthis point, however, is too unspecific to permit a findingthat Atkins "assist[ed] in a confidential capacity to per-sons who formulate, determine, and effectuate manage-ment policies in the field of labor relations," The B. F.Goodrich Company, 115 NLRB 722, 724 (1956). There noshowing that the memoranda or the materials filed wereintended to be confidential or, indeed, that superintend-ent Arruda exercised any of the enumerated functions.58The Board has held, for instance, that the mere typing ofmaterial relating to grievances is insufficient to render anemployee confidential. Weyerhaeuser Company, 173NLRB 1170, 1173 (1968); ITT Grinnell Corporation, 212NLRB 734 (1974). It has recently stated that an employ-ee's "access to confidential information, some of it relat-ing to labor relations, or her having typed the above-de-scribed [evaluations of employees, etc.] documents," didnot a confidential employee make. Los Angeles New Hos-pital, 244 NLRB 960 (1979). Furthermore, unless theduties of an employee are concerned with labor relationsat a level higher than departmental, a fact not establishedhere, the Board will not consider the employee to be aconfidential. Swift & Company, supra, 119 NLRB at 1567.Nor do I agree with the argument that Fotusky was asupervisor of the other three clericals. Her hours, for onething, did not correspond to theirs. I glean from therecord that she was an experienced employee (13 yearsas of 1978) who gave routine guidance and set routinepriorities for the younger employees. The evidence most5" I do not believe that Arruda's conclusionary description of Atkins'duties in his December 1977 memorandum attempting to secure a promo-tion for Atkins adequately establishes that she was a confidential employ-ee within the Board's definition592 GORDONSVILLE INDUSTRIES, INC.suggestive of supervisory authority within the meaningof Section 2(11) were the evaluations on employee ratechanges signed by Fotusky at Arruda's occasional re-quest, but I think the fact that she only made them outwhen asked indicates that Arruda looked to her familiar-ity with the employees for assistance rather than as arecognition of her status.Hess, as Respondent concedes, was not entitled to votein the election. On the foregoing findings, however, sheshould be counted as a unit member in September andOctober. The other three employees were members ofthe unit then, and, as well, their ballots cast in Decembershould be opened and counted.4. Carol BennettCarol Bennett is the only lab technician in the dye-house area on the second floor, located near the office inwhich the dye house clericals work.At the relevant times, the only other employee in thelab was Ben Bruner, the lab supervisor, who trained Ben-nett to perform her duties of mixing dyes and sampledyeing new colors. Her job takes her to the productionarea "every day" to cut samples and get chemicals anddyes, located in different storage areas. Bennett's time inthe laboratory amounts to about 80 percent, and other"people" come in occasionally. She gets 20 minutes forlunch, which she takes when convenient and which sheusually spends in the dyehouse office with "the clericalgirls," and she takes her breaks (which may range up to2 hours, depending on her work) in the lab. During therelevant period, she spent an hour or two per week oper-ating the mill switchboard. Bennett punches out forlunch only if she leaves the plant; if she does not do so, amatter of discretion, she is paid overtime, unlike regularproduction employees.Certain characteristics of her work routine ally Ben-nett with the office clericals and others do not. Howev-er, because of the manual nature of her work and thefact that she spends the equivalent of I full day per weekon the production floor in various areas of the plant, Ifind it difficult to consider her an "office clerical." I con-clude that she should be placed in the bargaining unitand that her ballot should be opened and counted.5. Beverly Robertson, Patricia Knowles, and LindaPerkinsRobertson, Knowles, and Perkins perform clericalwork in the quality control area. The department is anisolated area in the rear of the plant, surrounded by wallswhich also enclose the adjacent testing department.The immediate supervisor of the 3 employees isDennis Tomlinson.59Robertson spends "at least 90 per-cent" of her time in the office area, primarily engaged intyping letters, reports, and memoranda, including em-ployee "disciplinary reports," for Tomlinson and for sal-aried personnel located in the nearby research and devel-opment trailer; answering the phone; and filling out pro-59 While Robertson testified that Tomlinson "doesn't supervise anyother areas" but her own. Sherry Hall, a testroom employee discussedinfra, testified that Tomlinson is "oser the test room area" but not "overany other area" that she knows ofduction reports. Her time away from the office is, inpart, spent in collecting mail from the front office in themorning, and distributing it to her own area, to thepeople in the trailer, and to personnel in the sample de-partment; the latter takes "just a couple minutes." Shealso occasionally (some weeks, every day) walks to thegreige lace warehouse area to see whether certain goodshave arrived and, in doing so, may speak to the ware-house supervisor or an employee, for periods rangingfrom a few seconds to 15-20 minutes. She also does busi-ness with the front office.Robertson, Perkins, and Knowles are in communica-tion with the challenged employees in the adjacent test-ing room (Smith, Dowdy, Hall, and Durrer), who are inthe area of the former employees "all the time," lookingfor folders and such; Robertson also goes into the testingroom on various missions, and orders supplies for thatroom. During the relevant periods, Robertson worked onthe switchboard on a prearranged basis.Robertson, Knowles, and Perkins are allowed 60 min-utes for lunch; when they choose not to leave the plant,they eat in their office rather than the canteen used byproduction employees. They have 2 scheduled 10-minutebreaks.Knowles is in charge of the "finishing desk," checkingagainst standards the finish on orders. While she occa-sionally leaves her desk to help look for lost goods or togo to the front office to deliver copies, she stays in thequality control office "at least 90 percent, if not more"of her time. When goods have been tested, Knowles,using folders received from the testing room, "writes upan evaluation sheet and ...put[s] certain results and allthe information about the dye order that New Yorkneeds to know." With this evaluation, she dispatches asample of goods to New York for comment. Knowlesalso does filing.Perkins is in charge of the "color desk," comparingshades of color to standards. She "does a lot of her workover the phone," speaking with other people in the plantor in New York. If a color is off, Perkins writes a rejec-tion slip which goes to data systems. Perkins also attendsmeetings with managerial personnel about rejected fab-rics and occasionally goes to the dye house to placeorders in a basket or to locate a missing standard. Per-kins sends cards to New York and to customers, and alsofiles.Although their duties vary somewhat, as a whole itseems to me that these three employees should be con-sidered essentially production clericals. They work in theproduction area and are in contact with employees foundhere to be production employees. Their primary func-tions clearly contribute directly to the production proc-ess. I would include them in the unit and also count theirballots. Risdon Manufacturing Company, Inc., 195 NLRB579, 581 (1972).6. Sherry Hall, Virginia Durrer, Frances Smith, andMarilyn DowdyFour more employees work in the quality control area,in the testing room adjacent to the office in which Rob-ertson, Knowles, and Perkins are located. Hall, Durrer,593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith, and Dowdy perform testing of various kinds offabrics, such as measuring width, counting stitches, washtesting, hand stretching, "I-P 4" testing (cutting twoloops, sewing them together and stretching them on amachine), and drop testing (which also involves cutting aloop in fabric and testing it on a machine). Materials fortesting are received in the testing room through a smallwindow. Two of the employees who work from 8 a.m.to 5 p.m. receive an hour for lunch; the other two,whose hours are 6 a.m. to 2 p.m., have a 20-minutelunch. Hall testified that the four of them probably donot leave the testing room on business more than once amonth.Mobil Chemical Company, 70 LRRM 1187, a decisionby a Regional Director, tends to support the ChargingParty's contention that these testers should not be includ-ed in the bargaining unit; there, however, the qualitycontrol technicians resembled laboratory technicianswhom the parties had agreed to exclude from the unit.Here, the testers have little contact with, and little simi-larity to, the office clerical employees. They performsimple, easily learned manual functions. They could notreadily be deemed "office clericals." So far as I can see,there is materially little difference between these qualitycontrol employees and those included in the productionand maintenance unit in Ambrosia Chocolate Division ofW. R. Grace & Company, 202 NLRB 788 (1973). In viewof their many similarities to production workers, I wouldconsider it appropriate to include them in the unit and tocount their ballots.7. Wanda Lamb, Brenda Still, and Regina MeeksWanda Lamb and Brenda Still work in a small groupof offices off the knitting production floor together withthree "supervisors" Spencer, the knitting superintendent,Hawkins, his assistant, and Skipper, engaged in qualitycontrol. Lamb, classified as a "Clerical Senior" untilaround November, when she became a "SecretaryJunior," is occupied with typing and filing reports andmemorandums for the manager (including employee dis-ciplinary reports), with preparing defect reports, andwith stamping production tickets with a rubber stamp.The latter function takes Lamb onto the production floorfor 30-60 minutes a day, during which time she placeslabels and the production tickets on machines. Lambgoes to the front offices to "make copies, distribute mail,take something to the personnel department," and willoccasionally go to the quality control department tomake copies and take samples to be tested. For a total ofabout 3 weeks during two periods a year, she and Stillwork on the production floor, inventorying the contentsof the machines by themselves.Lamb also fills out absence forms each day, havingbeen given the name of the absentee and the assignedreason for absence by the three knitting shift foremen.Further, she does undefined "work" for the three fore-men and the beaming supervisor: "anything [they] wouldneed. She and Still work from 8 until 5, and take 30 min-utes for lunch; Lamb usually leaves the plant to havelunch, Still does not. Neither takes breaks away fromtheir desks, and apparently have no scheduled breaks.Lamb and Still substituted at the switchboard during thematerial times. Lamb knows the production employeeson the knitting floor by name and talks to them duringthe day.According to Lamb, Still (either a "Clerical B" or a"Clerical Senior") does "some" typing, including person-nel memos, but her primary function seems to be makingup production summaries and, like Lamb, stamping pro-duction tickets. Still may also place orders by phone foritems with Mill W, although the record is unclear as towhen Still assumed that function.Lamb testified that Regina Meeks (perhaps a "ClericalSenior") performs "generally the same work" at nearbyMill E as Lamb performs at Mill A; Lamb has helpedMeeks with her work periodically.For reasons previously given, it seems to me that thethree employees, who are located in the production area,who work with production employees, and some ofwhose work functions are directly integrated into theproduction process, are plant clericals within the intend-ment of prior cases, I would consider them to be unitemployees in September and would count their Decem-ber ballots.8. Alice HensleyFar back in Mill A, near the yarn storage area, AliceHensley (a "Clerical Senior"), and the yarn purchaser,Jimmy Moswer, worked together in the yarn controloffice.60Hensley did paper work in connection with therequisitioning and receipt of yarn. She also typed orders,reports, and memos for Moswer, sometimes taking short-hand, and she had phone conversations with sellers ofyarn. She was required to go into the yarn rooms of MillA and Mill W, when yarn employees are positioned, tocheck cases of yarn, looking elsewhere for them if shecould not locate them there; this was sporadic, some-times taking 30 minutes a day, sometimes not necessaryfor a week. Hensley occasionally worked with knittingoffice employees to ascertain the location of warps, orasked a foreman to do so. She spent 30-60 minutes a daytaking reports to the front office and running copiesthere. On occasion, when a loading employee wasabsent, she would go to the loading dock to ascertain thecontents of a truck, and would ask the knitting foremanto assign an employee to unload. She also, periodically,ran a machine that makes a "stocking," and sometimestook the stocking to the dyehouse lab for testing. Hens-ley takes 1 hour for lunch, which she has at home, andtakes no breaks as such.In view of the close relationship of Hensley to otherproduction employees, her frequent contact with them ascompared to other kinds of employees, her isolation fromsuch other employees, and her occasional use of a ma-chine, I find it difficult to distinguish her from employeeCoia, whose "stock control" functions constituted her a"plant clerical" in Esten Dyeing & Finishing Co., Inc., 219NLRB 286, 287 (1975), or employee Bryant, whose simi-lar duties resulted in a similar finding in Wilson WholesaleMeat Company, Inc., 209 NLRB 222, 223 (1974). 1 wouldo" Her office has since been moved, and air-conditioning units put inits original place594 GORI)ONSVILLE INDUSTRIES. INCtherefore include her in the unit in September and counther December ballot.In summary, I would include Bolding and the 18 em-ployees discussed above in the unit for purposes of calcu-lating the size of the unit in September and October, andI would open and count all the ballots cast by them inthe December 6 election except the one cast by Hess.B. The MajoritY Slatus of the ULnionThe General Counsel and the Charging Party relyupon authorization cards signed by employees to demon-strate that the Union represented a majority of the em-ployees in the bargaining unit "at some point" on orafter September 26. While the purpose of the cards isclear on their face, there was considerable litigation, ofthe usual sort, about their validity.fiThe substantive challenge most often made to the va-lidity of the cards concerned representations made tosigning employees by solicitors as to the use to whichthe cards would be put, with Respondent attempting toshow that employees were misled into believing that thecards would simply be used to secure an election. Withrespect to attempts to so discredit cards, the SupremeCourt and the Board have sanctioned a stiff test-a cardwill not be invalidated simply because, for some reason,the employee believed that its only purpose was toobtain an election; unambiguous cards will be vitiatedonly when an employee has been deceived, by wordsadequate to the purpose, into thinking that a card issomething less than it purports to be. In NL.R.B. v.Gissel Packing Co.. supra, 395 U.S. at 606-607, the Courtsaid:[W]e think it sufficient to point out that employeesshould be bound by the clear language of what theysign unless that language is deliberately and clearlycanceled by a union adherent with words calculatedto direct the signer to disregard and forget the lan-guage above his signature.In so holding, the Court brushed aside the assertedlyinvalidating impact of representations, made "jointly orsingly," "(1) that the card would be used to get an elec-tion (2) that [the employee] had the right to vote eitherway, even though he signed the card (3) that the cardwould be kept secret and not shown to anybody exceptto the Board in order to get an election." 395 U.S. at584, fn. 5. The second kind of representation would, Ithink, lend itself to an especially forceful argument thatthe employee might have been substantially misled; totell an employee that he had the "right to vote eitherway, even though he signed the card," strongly impliesboth that there would be an election and that the em-ployee was making no commitment by signing the card.The fact that the Court considered this sort of statementineffective to nullify a card thus indicates the weight tobe given to the Court's words that the employees'6 The card reads, "I hereby accept membership in the AmalgamatedClothing and Textile Workers Union of my own free will and do herebydesignate said Amalgamated Clothing and Textile Union as my repre-sentalive for the purposes of collectlive bargaining in respect to rates ofpay, wages, hours of employment or other conditions of employment.""should be bound" by the language of the card unless itis "deliberately and clearly canceled."62The Board has continued to apply a standard thatstatements relating to the likelihood of an election arenot incompatible with an underlying belief by the card-signer that he is authorizing a union to represent him.Essex Wire Corporation, 188 NLRB 397, 415 (1971) (em-ployee asked "what it meant if she signed" and was told"it was so that they could vote on the Union later on.this was just to bring it to a vote."); Hedstrom Companyu Subsidiary of Brown Group. Inc, 223 NLRB 1409,1410-11 (1976) (employee told that other employees"wanted to see if they could get the Union up for avote" and "if there was enough of a percentage. then itwould come up for a vote."); Keystone Pretzel Bakery,Inc., 242 NLRB 492 (union agent said cards would beused "for the purpose of bringing a federal election intothe plant, and through this process ...become the bar-gaining agent"). The courts have generally agreed withthis approach: "But where the cards are, as here, unam-biguous on their face, the circumstances must showclearly and convincingly that they were secured throughcoercion or misrepresentation before they may be disre-garded." J. P. Stevens & Company. Inc., Gulistan Divisionv. L.R.B., 441 F.2d 514, 523 (5th Cir. 1971).It seems probable that an unarticulated factor in suchdecisions is an appreciation of the solemnity whichwould likely attend the signing by an average employeeof a card which makes him, as this one does, a"member" of a union.6'Another element to be consid-ered in judging testimony that an employee was misledwas alluded to by the Supreme Court in Gissel Packing,395 U.S. at 608: "We also accept the observation thatemployees are more likely than not, many months after acard drive and in response to questions by companycounsel, to give testimony damaging to the union, par-ticularly where company officials have previously threat-ened reprisals for union activity in violation of Section8(a)(1)." That employees might be so inclined is especial-ly indicated in this case, prompted as the employeeswould have been by the June 28 letters from PresidentGottlieb regarding their prospective testimony.Most of the testimony relating to references to an elec-tion by card solicitors passes the Gissel test. I feel con-strained to point out, however, that the Union, in myopinion, was unwittingly responsible for a good deal ofunnecessary litigation and potential deception by origi-nally referring to the possibility of an election. Thus, or-ganizer Harold Bock testified that at the first formalmeeting on September 18, he told the assembled employ-ees that the cards were authorizations and that, when amajority was secured, the Union would ask the Compa-ny for recognition; failing the grant of recognition, the6'I base undertaken the analysis made below with an eye to theCourt's caveat that "trial examiners should not neglect their obligation toensure employee free choice by a too easy mechanical application of the[rule that cards will be counted unless the employee is told that the cardwill only be used for the purpose of obtaining an election] "395 U.S at607-608"' The testimony of Shirley Winkey bears wianess to this: "Everybodywas talking about it. You couldn't help it. eerybody was wonderingwho as going It) sign the card and all "595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion intended to petition for an election. On balance,the likelihood for confusion arising from even the men-tion of an election to a group of untrained volunteer so-licitors, who then repeat these references to other em-ployees, is so great as to outweigh the informationalvalue of such an allusion. It is simpler, and sufficient, toadvise would-be solicitors that the card is an authoriza-tion card, and to let the matter go at that. Plainly, Bock'sattempt to explain the ramifications of the proceduresavailable for securing recognition caused some confusionin his core group, which became amplified further downthe line.Aside from the claim that some employees were toldthat the cards had only an election purpose, Respondentargued other purported defects at the hearing, and refersfleetingly to some again in its brief. It is asserted, summa-rily, that 12 identified cards "may be invalid because ofsupervisory taint." I agree with the General Counsel andthe Charging Party that Respondent has failed to estab-lish that any of the solicitors asserted by Respondent atthe hearing to be statutory supervisors actually occupiedthat status. Four of the alleged supervisors-James John-son, Barry Pritchett, Helen Weakley, and PatriciaSuter-attempted to vote in the December 6 election andwere challenged by Board agents, since their names didnot appear on the eligibility list. The Regional Director'sreport on objections states, as to these 4, and 35 other,challenges made by the Board agents, "By letter datedDecember 15, 1977, the Petitioner agreed to sustain theBoard Agents' challenges for the purpose of reaching adeterminative election here." The report goes on to saythat the Employer takes the position that 33 of the chal-lenged voters (including the 4 referred to above) are su-pervisors within the meaning of the Act, and that since"neither the Employer nor the Petitioner contend thatthe 33 leadmen or foremen enumerated by the Employerare eligible voters, and there is no evidence that sustain-ing the challenges to these ballots would be contrary tothe Act," these 33 challenges would be upheld.Such an administrative disposition of the challengedballots does not have any effect on the question, in thiscomplaint case, of whether the four individuals are su-pervisors whose solicitation of cards may have invalidat-ed those designations. Demonstrating that these employ-ees in fact are supervisory employees was Respondent'sburden, and such evidence as there is on the supervisorstatus of the leadmen is insufficient to the task. TheCharging Party's agreement in the representation case tosustain the Board agents' challenges "for the purpose ofreaching a determinative election" may well have beenreached in the pragmatic belief that a majority of thechallenged group voted against the Union; the agree-ment, in any event, did not preclude the General Coun-sel from requiring Respondent to shoulder its normalburden.64e4 At any rate, not many employees had some connection with thefour alleged supervisors in the matter of card-signing. James Johnson,called by one employee a "supervisor." by others a "foreman," and byanother a "leadman," did not testify. There was little testimony aboutJohnson's duties. Emily Winkey, a supervisor, said that Johnson was a"foreman" in "charge of' the estimated 8-10 people "under him": he"made sure they knew what their duties were and how to perform theirduties." As she described his work functions, they seemed the essence ofIt would be a fearsome and pointless task to analyzeeach and every one of the 215 cards admitted in evi-dence. I shall discuss below only those which appear tomerit discussion. Failure to refer to cards as to whichonly one witness testified means that I have acceptedthat witness' testimony after considering any suspiciousor unusual circumstances in the testimony of the witness.Failure to refer to cards as to which two witnesses havegiven conflicting testimony means that even if I were togive credence to the employee proffered for the purposeof proving a misrepresentation, his or her testimonywould not, under the principles previously cited, causeinvalidation of the card.On some of the cards, dates were entered by otherpersons. These cards bear a stamp of the Board RegionalOffice on their reverse sides. Organizer Bock testifiedthat the cards collected as of September 27 were sent tothe Board on that date, along with the petition for anelection. The Board stamp shows that cards were re-ceived on September 29. The Board holds that such aleadman duties. Employee Carl Chandler testified that "Jimmy Johnson""gave" him his card, but offered no other testimony about the transac-tion. Lewis Davis also received his card from Johnson, who said only,"Here's a union card if you want it." Carl Washington, whose card I amrejecting for another reason, testified that he received his card fromJohnson after asking him for one; Washington did not work on Johnson'sshift Clarence Sparks, whose card Johnson did not solicit, saw Johnsonat "a couple" of union meetings at which Johnson was silent. The Boardhas held that where a "minor supervisor" "passed on" some cards, theconduct was insufficient to vitiate the cards. Aero Corporatrion, 149 NLRB1283, 1286 (1964), Engineers & Fabricators, Inc., 156 NLRB 919, 943(1966). See also N'L.R.B. v WKRG-TV, Inc.. 470 F.2d 1302, 1315 (5thCir. 1973), holding that "[so long as nothing in the words, deeds, or at-mosphere of the alleged solicitation contains the seeds of potential repris-al. punishment or intimidation, the involvement of the supervisors doesnot rise to to the level of supervisory solicitation that we condemned in[a prior case]."Barry Pritchett was involved in the solicitation of 3 cards. LorraineCox said that Pritchett, a "leadman," told her that cards were beingpassed out, and she obtained one from another employee Pritchett solic-ited Michael Bell, a longtime friend; Bell did not know what Pritchett'sjob was. Aura Anderson got his card from Pritchett, who worked in adifferent building and who, so far as Anderson knew, just "ran a ma-chine "Patricia Suter was involved in the solicitation of cards from five em-ployees. Suter, who described herself as a "leadperson and a lace inspec-tor," gave the following testimony, and no more, as to the nature of herjob: to "guide the people in my department, see that thqwork gets in andthe work now gets out, and everybody is doing their job." There are 7people in her department. Three of the five employees solicited by Sutertestified that they did not recall whether they knew that Suter was aleadperson at the time of the solicitation. Suter's description of her dutiesdoes not indicate more than that she belonged to that group of "strawbosses, leadmen, set-up men, and other minor supervisory employees"which Congress did not intend to exclude from the Act, N.L.R.B. v. Se-curity Guard Service, Inc., 384 F.2d 143, 147 (5th Cir 1967), quoting fromS. Rep. No. 105, 80th Cong., Ist Sess. 4 (1947), nor do I detect that shewas viewed by employees as an agent of Respondent whose influencewas considered significant.Finally, Helen Weakley, who passed out cards to two employees, de-scribed her job as follows: "I'm a lead warper, I run three machines, Ihave three people depending on me each day to advise them what to doon the job." She told the two employees to whom she handed cards that"if they liked to, they could sign." As with Suter, there is insufficient in-dication that the employees could reasonably have felt coerced by Weak-ley's approach to them.In sum, the evidence at best shows that the alleged supervisors "directto some extent the activities of other employees in their department," au-thority found insufficient to constitute as supervisors the "working fore-men" referred to in Davison-Paxon, 180 NLRB 470, 471. fn 4.596 GORDONSVILLE INDUSTRIES, INC.stamp, without more, establishes that the card was signedprior to the date indicated by the stamp. J. P. Stevens &Co., Inc., Gulistan Division, 179 NLRB 254, 278 (1972). 1shall, of course, apply that rule in this case.65Mary Carter did not date her card (G.C. Exh. 33),which bears a date of September 19, but the RegionalOffice stamp of September 29 indicates that it was signedbefore September 29, and, as the General Counsel urgesabout a number of such cards, I will count it as such.For the same reason, I reach the same conclusion as tothe cards executed by Jerry S. Chandler (G.C. Exh. 36),Michael Mitchell (G.C. Exh. 40 ), Dewey Shifflett (G.C.Exh. 41), Sylvia Snow (G.C. Exh. 48), Curtis J. Hunt(G.C. Exh. 65), Wayne B. Bryant (G.C. Exh. 70), DavidDouglas (G.C. Exh. 78), Harry B. Riner, Sr. (G.C. Exh.91), Mary Marshall (G.C. Exh. 93), Burlynn Shipley(G.C. Exh. 96), Ronald Sacre (G.C. Exh. 101), WilliamL. Richards (G.C. Exh. 11), Wilson Rollins, Jr. (G.C.Exh. 125), Vanard Hagins (G.C. Exh. 163), Ronnie W.Powell (G.C. Exh. 165), A. G. Perkinson (G.C. Exh.168), Chester L. Lucas, Sr. (G.C. Exh. 169), Jeffrey H.Estes (G.C. Exh. 183), Wesley Simmons, Jr. (G.C. Exh.210), Mervil Pritchette (G.C. Exh. 216), and JamesGreene (G.C. Exh. 259).The "principal argument" against the cards, in Re-spondent's view, is that many of them were authenticat-ed at the hearing by witnesses other than their signator-ies. Since there is no question where the Board stands onthe propriety of such authentication, McEwen Manufac-turing Company and Washington Industries, Inc., 172NLRB 990, 992 (1968); The Stride Rite Corporation, 228NLRB 224, 234 (1977), and I am bound by the Board'sposition, I need not further consider the argument.I discuss below a number of cards which appear towarrant specific consideration.Della Carter testified that she signed G.C. Exh. 32 onSeptember 22. The card, which she said she filled out,states that she worked in "Mill A," but she testified thatshe began working in "Mill E" in May 1977, and thatshe never worked in Mill A except "during the first andsecond week in July, during vacation" of an unidentifiedyear. The card is filled with erasures, including an obvi-ous erasure on the signature line, none of which Cartercould explainDespite mylmpression that Carter was an honest wit-ness, I am unable to conceive how a Mill E employeecould have written on the card that she worked in MillA. In all the given circumstances, I would not count thecard of Della Carter as a conferral of agency authorityin September.Michael Mitchell gave testimony authenticating ninecards (G.C. Exhs. 41-49) he had solicited. He testifiedthat all (with the exception of Steven Robinson) the per-sons he solicited left him for a short time, and then, onthe same day, returned and handed him signed cards.Despite Respondent's repeated objection to such testimo-ny by a solicitor who has not seen the act of signing, theBoard has authorized this kind of authentication.65 At the hearing, counsel for Respondent. in answer to my question.seemed to agree that the date stamp was probative of when the RegionalOffice received the card, and that "if not rebutted I would have torely on itMcEwen Manufacturing Company, supra, 172 NLRB at992.It later developed, in Mitchell's testimony and thatgiven subsequently by his uncle, that in fact his unclehad authorized Mitchell to fill in and sign a card forhim.66There was, in addition, subsequent testimony bySylvia Snow that she had gotten Virginia (or Jane orJean) Morris to read her card (G.C. Exh. 48) to her be-cause Snow is illiterate, and authorized Morris to sign itfor her, after which Morris returned the card to Mitch-ell, who had given it to Snow in the first place. RogerSnow, Sylvia's husband, testified that he had no dealingswith Mitchell about his card (G.C. Exh. 47): he washome during that week in September, and "my wifecalled me and told me and I told her to get Jean Morristo sign it."Although the Snows seemed honest witnesses, theirtestimony does not materially detract from the verystrong impression I had that Mitchell was a basicallycredible witness. Given that Mitchell, a somewhat limit-ed man, was testifying about the collection of cards some10 months before, in circumstances in which "everybodywas all scared and shook up because they thought theywere going to get fired over all this," it does not surpriseme that he might get the details confused.I think it appropriate to count the cards signed by theSnows. Sylvia, who could not read, testified that she"thought [the card] was for the company," and said thatMorris read to her "off the card" that it "was moremoney and better benefits." Morris was not called torebut this. Roger, who did not see the card, was told byhis wife that "if we wanted more money and better bene-fits, sign it." He further testified, contradicting his wife'stestimony that she thought it was "for the company,"that she told him "it was a union card or for a union." Iseriously doubt that Morris read the card to Sylvia Snowso as to say that the card stated "more money and betterbenefits." Roger's testimony discloses that his wife toldhim it was "for a union." I would count both cards, Syl-via's as of some time prior to September 29, and Roger'sas of September 20.The card signed by Nancy Marks (G.C. Exh. 51) wasaccompanied by some very convoluted testimony as towhen she signed it. Although Marks said that she signedon September 26, the date shown on the card, her testi-mony in explanation of a contradictory statement givento the General Counsel leads me to conclude that thedate is unreliable. Since the date stamp on the back ofthe card is May 17, 1978, I shall not count it.The card (G.C. Exh. 72) purportedly signed by Shir-ley Berry shows that the date of signing (September 20)was changed and that an erroneous (by two digits) zipcode is entered. Furthermore, I reach quite the oppositeconclusion from the General Counsel's argument, surelymade tongue-in-cheek, that the writing on the card"closely conform" to a handwriting specimen of Berry's.I would reject this card.Doris Berry said that she executed G.C. Exh. 75 onthe date shown, September 20, but she also testified, ac-'Ithis card was ultimately rejected for reasons that nearly beggar de-scriplion. at least in a footnote597 DECISIONS OF NATIONAL ABOR REI.ATIONS BOARDcording to the transcript, which may be in error, orwhich she may have intended to clarify by her answer tothe next question, that she did not "work there last Sep-tember." The symbol for the month shown on the cardappears as a "9" scratched over what looks like a "2."The first name was written over an erasure; Berry testi-fied that this happened because she "misspelled" hername and started over. The card carries a Regional datestamp of September 29. Respondent expressed "no objec-tion" to the card.Despite these curious details, I am inclined to believeBerry's testimony. I think it obvious that she did workfor Respondent in September; she said she "neverknow[s] dates;" and I too have had difficulty with scrib-bling the initial letters of my name on occasion. Berrywas an extremely believable young woman. I wouldcount the card.Carlton Dickerson, who cannot read or write, signed acard (G.C. Exh. 94) filled out for him by his brother.The difficulty I have here is timeliness- the card isdated "9-28" and the rear date stamp is May 17, 1978 (itwould appear from this and some other cards that aftersending in the first batch of cards in support of the elec-tion petition which reached the Regional Office on Sep-tember 29, the Union sent no more cards until May1978). It does appear, however, that all the entries weremade at the same time and by the same pen, and I wouldindulge a presumption that the date shown is accurate.Cato Show Printing Co., Inc., 219 NLRB 739, 756 (1975)(Cory).Harry B. Riner, Jr., signed General Counsel's Exhibit98 on September 22. Among other things, Riner testifiedthat union organizer Bock said at a meeting that "theonly thing it was to do was to petition the NationalLabor Relations Board for the vote," although he subse-quently agreed that it was "possible" that Bock also saidthat the purpose of the cards was to have the Union rep-resent employees. It later developed in Riner's testimonythat he had not heard Bock speak until after he signedthe card, that the person who solicited his signature hadsaid "it was, more than anything else, to petition the Na-tional Labor Relations Board about whether or not tohave a union," and that Riner "skimmed" the card "halfway" before signing it. Riner Jr. attended union meet-ings, passed out cards, and distributed leaflets. Hebecame a "supervisor" on January 1. His nervous demea-nor, and the foregoing circumstances, lead me to believethat he misrepresented Bock's speech, although that issueis of no consequence in any event, since Riner did nothear Bock speak until he had signed the card. I considerthe card to be valid. Similarly, I think that John R. Col-lins, testifying with respect to General Counsel's Exhibit104, as discussed infra, mischaracterized Bock as sayingthat they "have to have an election before we couldhave a union." I am convinced that Bock would havemade no such positive statement, although it certainlyappears that Collins thought he had.Gregory G. Cooper testified that he executed GeneralCounsel's Exhibit 112 at the instance of employee CurtisPritchett on the street outside of his roominghouse.While Cooper did not fill in the date of September 20, hesaw Pritchett do so.Cooper's testimony is in serious conflict with materialcontained in a May 11, 1978, affidavit given by NancyMcDaniel concerning her union activities. In that affida-vit, McDaniel states that, on September 20, she and herhusband met in the Tastee Freez parking lot with JamesJohnson and several other employees Johnson hadbrought with him. Gregory Cooper was also there; aboutthis, McDaniel had a clear recall. Although she firststates that she saw Cooper sign a card that night, shelater modifies this recollection: "I don't recall actuallyseeing Cooper put his signature on his card, but he got acard, we told him to read it, make sure to sign it, notprint it, and date it, there were so many people there, Idon't recall the exact details but I recall seeing him lean-ing on the hood of a car with a pen in his hand and acard. He gave the card to either me or James,67and Iinitialed it before I left the parking lot." General Coun-sel's Exhibit 112 bears the initials "N.M."Although McDaniel was not questioned about thisportion of her affidavit, I can hardly ignore it. Thatthere was only one "Gregory Cooper" in Respondent'semploy at the time is attested to by General Counsel'sExhibit 287, a stipulated list of employees.I believe that Cooper lied about signing the card at thebehest of Pritchett and that, instead, he signed in theTastee Freez parking lot. This makes his authorizationno less valid, however, unless the argument of supervi-sory taint by the presence of James Johnson is accepted.Because, as earlier stated, there has been no substantiatedproof of the supervisory status of Johnson, I would notaccept the contention.Michael A. Bell testified that Barry Pritchett, allegedby Respondent to be a supervisor, solicited GeneralCounsel's Exhibit 117 on September 19. Bell's testimonythat he did not know Pritchett's job title or work func-tion, other than that he "runs a machine" despite theirfriendship of 15 years and the fact that they see eachother once a day, seemed incredible, although Bell wasan extremely believable witness.68Nonetheless, the ab-sence of any substantive proof of Pritchett's supervisorystatus moots that issue.The card signed by Dwight Ferrell (G.C. Exh. 124) isdated October 25, and therefore cannot Ye counted,under the General Counsel's self-imposef limitationsperiod expiring October 16.69A card signed by Rebecca C. Rogoll, in evidence asGeneral Counsel's Exhibit 170, has been withdrawn bythe General Counsel on brief.William Figgins authenticated 23 cards at the hearing,the largest number of any single solicitor. Despite the ef-forts of counsel for Respondent to shake Figgins' credi-bility, I remained persuaded that Figgins was one of the7' This could be James Johnson, but it is more likely her husband Inthe affidavit. McDaniel occasionally refers to both ofr them as "James."''" I note, however, that Peggy Taylor, a good witness, had no ideawhether or not her olwn mother was a leadperson: "She's just mymother" This my be some evidence of the malaise purporiedly aflictingthe Aork place.9 Perhaps a happy circumstance for the General Counsel. Ferrell'sprinted signature on the card appears "Ferrelle:" when asked about thesuperfluous final "e." Ferrell testified. "I must have been in a hurry whenI signed it "598 GORDONSVILLE INDUSTRIES. INC.exceptionally impressive witnesses at the hearing. Veryoften, one finds witnesses credible because there is noparticular reason for disbelieving them. Occasionally,however, a witness will convey a strong impression thatthey are being honest; Figgins was one of the latter. Mis-takes about the details of solicitation made by Figgins ina May 1978 affidavit to the Board were the kind anyonemight make in describing two dozen acts of similarnature engaged in over a period of a few days some 8months before the affidavit was given; at the hearing,Figgins noted that, after realizing the mistakes, he him-self had brought them to the attention of the GeneralCounsel prior to the hearing. The errors were of the pe-ripheral sort that a less conscientious person, interestedonly in consistency, might have ignored.Figgins testified that, as a rule, he solicited signaturesby asking other employees if they would like to be repre-sented by the Union, after which he would ask them toread the card. Respondent produced five card-signerswhose cards Figgins had authenticated. Beatrice Bibb,saying it was "hard to remember exact words," testifiedthat Figgins told her "[i]f we got enough cards signed,we would have an election and we would have a vote."However, she read the card before she signed it, and shesubsequently testified that Figgins "probably" said that"they were trying to get the company to recognize theunion."' Vanard Hagins said Figgins "told me that theywere trying to get a union in, trying to get as manycards signed as they could so that they could get an elec-tion, and see about getting a union." He also asked Fig-gins, after reading the card, if it meant that "we be-longed to the union because that's what the card said,"and Figgins replied that "right now it wasn't, it was toget an election and for charter members and if the uniondidn't come in, then we wouldn't be involved one wayor the other." Maybelle Watson testified that she re-ceived her card from Figgins and Thurmond Dickerson,and that Dickerson had, an hour earlier, said to her,"they wanted to see if they had enough signatures tohave a vote." She denied that Figgins asked if she"wanted to be represented by a union." Rebecca Rogolltestified that Figgins asked her if she would be interestedin signing a card "to determine if there were enough sig-natures to contact a labor representative," telling her thatthe card "was not a binding contract."In his initial appearance, Figgins was not asked todetail his conversations with the employees he solicited,although there surely must have been some. Figgins ap-peared in rebuttal only to explain why he had not re-turned Rogoll's card upon request, as she had testified.While it is likely that, in the course of conversation withsolicited employees, Figgins might have referred to thepossibility of an election, which he did not disclaim atthe hearing, it seems most probable that, as he testified,he also told the employees that the purpose of the cardwas to secure recognition. Thus, Iris Cowherd, called byRespondent to recount what a purported supervisor hadtold her about signing,7i also testified, on cross-examina-tion, that Figgins told her "the card was to represent the:' I note that ihh srigncd an attendance l ht at the Septemb r 25 unionllmeeting71 I find nothing coercile ilt the testimony of Cov,,herd lon this, coreunion, to get the union in for better benefits." I am in-clined to accept Figgins' testimony, as corroborated byCowherd, that he told employees that the cards were de-signed to secure recognition; any references to an elec-tion, such as those described above, would not have viti-ated both the cards and Figgins' affirmative representa-tions under the applicable precedents.William Maxton authenticated General Counsel'sCounsel's Exhibit 171 as his card. Two signature andwriting samples in evidence disclose significant dissimi-larities between those samples and Maxton's card. Whilehe testified that he signed the card on a machine whichwas vibrating, I do not believe that explanation can ac-count for the marked differences; I call the reader's at-tention to the word "Knitting," the letters "W" and "m"in the word "William," and the "x" in the word"Maxton." I would not count Maxton's card.The General Counsel, on brief, withdraws reliance onGeneral Counsel's Exhibit 172, signed by Robert Trice,because it was not executed until November 4, subse-quent to the self-imposed cutoff date, and takes a similarposition as to General Counsel's Exhibit 178, signed byFrankie Williams some time after October 16.I would not count as material the card (G.C. Exh. 176)executed by Carl Washington. The card bears a date ofOctober 7 Washington did not fill in that date, andwhile he thought he signed the card "in October," hedid not know whether it was early or late in the month.I do not think the proof establishes that Washingtonsigned prior to the October 16 cutoff date.Everett J. Cromer (G.C. Exh. 189) and Ernest Ellis(G.C. Exh. 190) signed cards for James McDaniel in theTastee Freez parking lot. Ernest's father, George Ellis,described by McDaniel as a "foreman," had come withhis son. McDaniel testified that he arranged independent-ly with Cromer to meet there; although McDaniel alsosaid that George Ellis had told him that "he would bringsome of his men down to sign cards," the only one hebrought was his son Ernest. Since Cromer confirmedthat he and McDaniel had agreed to meet at the lot,there could have been no influence on Cromer by the al-leged supervisor George Ellis, whose authority is undis-closed by the record, nor on the younger Ellis, for thelatter reason.A clash developed between James McDaniel andLuther Perkins (G.C. Exh. 191) as to whether Perkinssigned his card at home or in the machine shop, andwhether he signed immediately or waited a few days.Regardless of that issue, there can be no doubt, in viewof the fact that Perkins says that he "thought about"signing for a "couple of days," that he fully intended toauthorize the Union to represent him.James McDaniel authenticated a card signed by Rich-ard Cooper (G.C. Exh. 197). The card is dated October3, but McDaniel did not recognize the writing of thedate as his, nor did he know who filled in the date. 72 Herecalled that he passed out this card after the "other ones[he] testified to" but, asked "how much after," at firstsaid "I don't remember." While he did not "believe" itIhe riting is clearl flot in Cooper's hand599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould have been as much as 2 months, "I don't remem-ber just exactly how long it was. It was possibly a weekto two weeks, I don't know." In this context, and sincethe date stamp on the card is May 1978, 1 am not per-suaded that the card was signed by the cutoff date ofOctober 16, and will not rely on it.After numerous unsuccessful attempts to subpena cer-tain witnesses, the General Counsel offered in evidenceseven cards along with copies of W-4 forms executed bysix of the employees.7This method of authenticationhas been approved by the Board, G. P. Putnam's Sons.Inc., et al., 226 NLRB 1256, 1268 (1976).The signature on General Counsel's Exhibit 254 ap-pears to be identical to the signature on the W-4 formexecuted by Raymond L. Miller. The date shown on thecard, September 30, was obviously executed by the samehand. In Cato Show Printing Co., Inc., supra, 219 NLRBat 756, the Board affirmed a holding that, in such cir-cumstances, the card was "presumably signed on thedate affixed to the card." I shall therefore count Miller'scard as of September 30.Other than the "J" in the first name, the writing onthe card marked as General Counsel's Exhibit 255, pur-portedly signed by James P. Franck, is strikingly similarto the specimen, including such characteristics as theslant of the writing and the numerals. Because my expe-rience is that people do alter the style of their signatureson occasion, I shall include Franck's card as of Septem-ber 21.General Counsel's Exhibit 256, dated September 23,bears the name of John Ellsworth. Ellsworth was termi-nated on September 30, and his personnel file could notbe located. The General Counsel relies on Rene's, Inc.,202 NLRB 580, 583 (1973), where the AdministrativeLaw Judge counted an unauthenticated card on the fol-lowing reasoning: "Since the card was in the possessionof the [Union] and no evidence that either the signatureor the date was not authentic was offered, I think aprima facie case of validity has been established ...."In the present case, however, since Ellsworth's personnelfile was lost and since the General Counsel unsuccessful-ly served three subpenas on Ellsworth, I do not see howRespondent could have established the lack of authentic-ity of Ellsworth's signature without going to a good dealof trouble, such as searching city records, of the kindwhich the General Counsel did not choose to incur. Ireject the card.The card for Kenny Eppard (G.C. Exh. 257) is suffi-ciently different from the W-4 form, both in signaturestyle, numerals, and address (the W-4, dated August 5,1977, gives the home address as "Quinque, Va."; thecard, dated September 20, "Slandersville, Va."), as tolead me to reject it as unreliable.The distinctive signature of Ernest Collins on his W-4form is replicated on General Counsel's Exhibit 258. 1will include Collins' card as of the card date of Septem-ber 23.The card for James Greene (G.C. Exh. 259) bears ascript signature totally unlike the printed signature onthe proffered W-4 form. However, in the body of the73 Respondent later produced an employes who had signed one of thecards, so the discussion hereafter concerns only the remaining six cardsW-4 form, where the employee is instructed to "Type orprint your full name," the name James Greene appears,defiantly, in script writing which is identical to the signa-ture on the card. I shall count the card. Since, however,the card date of September 21 was plainly written by an-other person, I shall consider that the card was signedsome time before September 29, the date stamp on thereverse side.Several witnesses testified that they did not, or couldnot, read the cards which they signed. Failure or inabil-ity to read raises interesting questions. While, underGissel Packing a representation that "the card is to get anelection" is not considered to invalidate the card for thereason that the signer is deemed to have understood itsbroader purposes from having read it, that presumptionis necessarily removed when the signer credibly testifiesthat he did not read it. Where he has not read the card,it may be argued that the statement "the card is to get anelection" is fatal, since it would present the only purposecommunicated to the nonreading signer. Additional legaldistinctions might be drawn between literate nonreadersand illiterate ones (and perhaps between situations inwhich the solicitor is aware of a literacy problem andthose in which he is not).Some cases indicate that where an employee has notread a card, the recitation to him of a single purposeconstitutes a misleading representation of the whole ofthe card's purposes. Thus, in Jas. H. Matthews & Co., 149NLRB 161, 162 (1964), the Board discounted a card be-cause the employee was "unable to read and he signedhis card only because union adherents soliciting him,who did not read the card to him, told him that the pur-pose of the card was to bring about an election.""[S]igned his card only because," it should be noted, im-plies a finding of causality. In Trend Mills, Inc., 154NLRB 143, 144 (1965), cards were held unreliable wherethe employees "did not read the cards, and authorizedother employees to sign on their behalf after being toldmerely that the cards would be used to secure an elec-tion in the plant." Here, no causality is suggested; therepresentation seems to have been sufficient to invalidate.Trend Mills was applied in Yazoo Valley Electric PowerAssociation, 163 NLRB 777, 783 (1967), to the card of anemployee who could read "a little," but did not read thecard he signed after having been told it "was for to getan election." The Trial Examiner ruled out the card,finding no evidence that the employee knew that it"might also constitute a designation of the Union as hisbargaining representative." On the other hand, in Fabri-cators, Incorporated, 168 NLRB 140, 145, the Trial Exam-iner held an employee (Knaus) to his card, despite histestimony that he did not read the card and was told thatits purpose was to "receive information on the union";the Trial Examiner felt that to conclude that an employ-ee did not apprehend the effect of his act would be"either to downgrade his apparent intelligence or tocharge him with irresponsibility." The same view wastaken by the Trial Examiner in Essex Wire Corporation,188 NLRB 397, 413-414.Perhaps the soundest approach, in the light of thissomewhat conflicting authority, is the broad one of judg-600 GORDONSVILLE INDUSTRIES, INC.ing the reliability of the cards "in the light of all the cir-cumstances surrounding their signing," Lorraine Urbauerd/b/a Kimmel's Shop Rite, 213 NLRB 440, 447 (1977), todetermine whether the purpose of the cards was "ade-quately communicated," Ruby Concrete Company. 213NLRB 724, 727 (1974). Thus, the Trial Examiner in Cen-tral Soya of Canton, Inc., 180 NLRB 546, 561-562 (1965),pointed out circumstances which made it clear that, de-spite their having failed to read the cards, the employeesintended to authorize the union to represent them. Thatis the approach I shall use in the present case.Ernest A. Lettner, who signed General Counsel's Ex-hibit 29 on September 20, testified that he did not readthe card before he signed it. He also said that the personto whom he returned the card said that "the purpose ofthe card was to see if there were enough people interest-ed in the union to hold meetings"; he then amplified thisstatement to "[t]o see if there is enough people interestedin the union where they could hold meetings and havethe election." Lettner did not, however, attribute anysuch explanation to the individual who gave him thecard. Since Lettner signed what he certainly knew to bea "union card" with all that might entail, without anyrepresentations by the solicitor, it seems fair to regardsuch an act as a full-fledged authorization.Lorrox (G.C. Exh. 49) testified that she told anotheremployee to sign a card for her after being asked byleadman Pritchett "how would I like the union to comein ...maybe for more money and better benefits." Shecould not "remember whether [she] really" saw the cardor not. I think the circumstances indicate that Cox in-tended to "vote" for the Union.Elizabeth Mitchell, who did not read General Coun-sel's Exhibit 53, was told "it was to represent the union.I would be represented by a union and there would bean election held." Since it was communicated to Mitchellthat she would be "represented by a union," the subse-quent reference to an election would not seem to vitiateher understanding that she would be so "represented."Harry B. Riner, Sr., signed General Counsel's Exhibit91, but did not read it. Initially, Riner said that the cardwas signed "to have somebody represent us in theunion," and later "to see if we could get enough mem-bers to have a union to represent us," and still later "toget somebody to epresent us in a "union." While he re-ferred on cross to an election, he soon reverted to "themsaying something for somebody to represent us, and thecard that I was signing was to see whether or notenough people wanted to get one in." Since Riner Sr.had previously belonged to a union and specificallystopped at the home of another employee to pick up hiscard, I conclude, given all the circumstances, that thecard should be counted.The cards solicited by John R. Collins give rise to dif-ficulties. Thus, Collins, although I think erroneously, tes-tified that organizer Bock said at the September 18 meet-ing that the card was "for the union and also for an elec-tion, you know." While the "purpose was to get a unionorganized," we "have to have an election before wecould have a union." His pretrial affidavit had the unionorganizers telling the assembled employees on September18 that the cards "were for the union, and to get theunion in. They said they would like to have 51 percentof the people in the plant or a majority sign these cardsbefore we could have an election for the union." Itseems evident that Collins' ambivalent state of mindabout the purpose of the cards could have caused him,depending on the circumstances, to refer only to an elec-tion objective in making subsequent solicitations.Collins testified that he told David Lamb (GC. Exh.105) that the purpose of the card was "to get a union inthe plant." Lamb, who can read "a little bit" but did notread the card, said Collins told him "[i]t was to getenough cards signed to have an election." A pretrialquestionnaire filled out by Lamb, however, indicates thatLamb was told that the card was both for an electionand to authorize the Union to represent him, and that hewas not told it was only for an election. Lamb furtherconfirmed Collins' testimony that Lamb had told him hethought there should be a "change" at the plant. I wouldconsider the card valid.Collins testified that he told Jackson Lamb (G.C. Exh.106), who cannot read or write, that the card "was for aunion, and I would also like to have 51 percent to signup to have an election." Lamb replied that "he wouldlike to go along with getting a union in at the plant," andplaced his X on the card. Jackson Lamb did not testify.Since he was told that the card "was for a union," Iwould think it should be counted.Wilson L. Rollins, Jr., signed General Counsel's Ex-hibit 125 at the behest of Mopey Williams, who firstasked "would I like to have more money," and then toldhim that the card "means for a union to come in, maybeto get an election if we get enough signatures, and thenyou could join it later after it come in." Rollins did notread the card. Since Rollins was told that the card"means for a union to come in," I find that its purposewas sufficiently communicated to himPeggy Taylor testified that she signed General Coun-sel's Exhibit 177. At first, she said that she did not readthe card "before [she] signed," but later, asked if she hadsigned as a favor to the solicitor, testified, "No, notreally, I knew what it was, but then I did read the card."The second quoted passage seems to indicate that Taylorread the card immediately after she signed it. Taylor didnot recall anyone saying anything to her about the card.Taylor thought that either her mother, Mary Morris, aleadperson, or leadperson Pat Suter gave her the card.Suter testified that she "think[s]" she gave Taylor thecard, saying it "was to represent a union to come intothe plant and have a vote," and Morris recalled Suterasking "if we would sign a card to have the Union repre-sent a vote." The notion of representation conveyed bySuter would probably be sufficient to validate the card,even in the absence of Taylor's apparently concurrentreading of the card before turning it in.Robert Smallwood testified that James McDaniel gavehim General Counsel's Exhibit 188, saying it was "to seeif we could have enough votes to get a union in, to seeabout getting one in." An honest but clearly uncertainwitness, Smallwood also said that he did not read thecard. Subsequently, he attributed to McDaniel theremark that they "[h]ad to get so many together beforeO01 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou have the Labor Board to come in to have a vote orsomething." On rebuttal, McDaniel testified that he toldSmallwood, as he told others, that "we were working toget a union in the plant to represent us ...and weneeded enough personnel to have an election to get theUnion in to represent us and once we had enough peopleto get the election, then we would petition the LaborBoard for the election. Then, after that, we needed 51percent of the people to vote."Perhaps the line between this case and the precedingones is imprecise, but it seems to me that the thrust ofMcDaniel's own testimony is that he held out a firmcommitment of an election as the end result of signing acard. Since Smallwood did not read the card, this wouldbe the only result of which he would be aware. It is un-likely that his signature can be considered a clearcut au-thorization of the Union, and I would reject it.As previously discussed, McDaniel also solicited acard from Everett J. Cromer (G.C. Exh. 189), tellinghim, according to McDaniel, the same sort of thing hetold Smallwood. Cromer testified that he read the card"[t]he best I could with the flashlight, but not verymuch."74Cromer also at first testified that he remem-bered merely signing the card but, confronted with thecard, agreed that all of the identifying information asidefrom the date was filled out by him.Cromer had been a union member 35 years before. Itend to believe that, even reading the card "not verymuch," he would have been aware of the printed pur-pose of the card; it does not take "very much" readingto accomplish that.75James Lam, who signed General Counsel's Exhibit253, testified that a fellow employee "asked me would Isign a union card, a little blue card, to let the unioncome for a vote, so they could have an election." Hefilled in the card completely, but said that he did notread any of it other than the part designed for identifica-tion matter.Lam signed hastily: "The knitting foreman was comingup the aisle so I had to give him the card back." Lamseemed an honest witness, and I am inclined to believethat he did not read the card. Although he had previous-ly belonged to a Carpenter's local, his complete disavow-al of having read the card, and the total absence of evi-dence that any purpose was communicated to him otherthan the solicitor's request to "let the union come for avote, so they could have an election," indicates that thecard should be rejected, under the holding in TrendMills, supra.A stipulation in evidence (G.C. Exh. 288, page markedSeptember 30) shows that David Gallihugh terminatedon September 29; his card (G.C. Exh. 27) would termi-nate with him on that date.Of the 215 cards in evidence, I have found above that14 of them should not be counted, 5 for the reason that" The signing occurred at night in a parking lot.-I need not discuss the other cards passed out by McDaniel, sincethere is no evidence that the remaining employees solicited by him didnot read the cards. I note that although McDaniel testified that he "toldall of the employeesl pretty much the same thing" as he told Cromer.Luther Perkins (GC. Exh. 191), a witness for Respondent, testified thatMcDaniel's solicitation consisted only of "just ask[ing] what I thoughtabout the union."they appear to have been executed after October 16. OnSeptember 26, 1977, there were 333 eligible employees inthe bargaining unit (including the 18 challenged employ-ees here found entitled to vote). Without counting those22 cards which bear various September dates but which,I have found above, should only be considered as havingbeen signed some time before September 29, the date ofthe Regional Office stamp, the Union had secured by thistime 165 valid cards, just short of a requisite majority of167.7fiAs of September 27, however, when the unit (includ-ing the 18 challenges) had dropped to 331 as a result ofterminations, the Union had obtained 5 more valid cards.It thus broke through to majority status (170 cards in aunit of 331) as of that date. While it is possible that anumber of the 22 cards referred to above as not beingsubject to precise dating before September 29 were infact signed on dates which would have given the Uniona majority prior to September 27, on this analysis thefirst clear majority status was gained on September 27.By September 30, there were 327 employees in theunit, and there were 199 valid cards, including the 22previously mentioned and excluding the card of Galli-hugh. Since, in the unit as composed on September 30,the Union required 164 valid cards for majority status, itsurpassed that requirement by a margin of 35 cards. ByOctober 3, when the unit consisted of 326 employees, theUnion had a total of 201 valid cards, or a 37-card excessover a majority.Thus, the Union, "at some [material] point," GisselPacking Company, supra, had obtained a clear majority ofvalid authorizations. It may be that there is a margin oferror in my appraisal of the legitimacy of the cards; buteven if I am wrong by as many as some 3 dozen cards,which seems unlikely, the Union would still have at-tained majority standing at an appropriate point.C. The Propriety of a Bargaining Order RemedyIn the December 6, 1977, election, the tally of ballotsindicated that the Union had won by I vote, 144-143.That count did not, of course, include the votes of the 18employees which, I find, were entitled to be tallied.Since the Union opposes the counting of 17 of these bal-lots, it would not be rampant speculation to suppose that,when they are opened and counted, the Union's tentativevictory will turn into defeat.By October 3, according to my calculations, the Unionhad secured 201 signed indications of majority support,representing about 61 percent of the complement. Afterthe votes are finally counted in the December 6 election,however it may well be that the Union secured no morethan 47 percent of the votes in that poll.What would account for the substantial loss of supportfor the Union? One factor could be a turnover in person-76 The General Counsel's useful Appendix 11 to his brief contains anumber of minor errors, such as placing Susan Carter's card as a Septem-ber 29 designation instead of the correct date of September 21, and indi-cating that Gregory Ellis' card was signed on October 6 rather than Sep-tember 27. I have appended hereto as Appendix A m own edition ofthat chronological listing of cards, incorporating the foregoing findingsand making other minor changes in placement [Appendix A has beenomitted from publication.]602 GORDONSVILILE INDUSTRIES, INC.nel; there is no evidence on that score, but one mightsuppose that new employees would support the Union inroughly the same ratio as those who departed. Anotherfactor, which Respondent would surely urge, is the per-suasive effect of its preelection campaign. The GeneralCounsel and the Charging Party argue that the decreasein support was likely due to the unfair labor practicescommitted by Respondent beginning on September 26.They further argue that those violations, as compoundedby the June 1978 wage increase, were of sufficient grav-ity to taint any election held after December 1977, andthat, instead of ordering a new election now (or, afterappeal, perhaps 2 or 3 years from now), it would be ap-propriate to order Respondent to bargain with theUnion.In Gissel Packing Company, supra, 395 U.S. at 614-615,the Court approved the practice of issuing such remedialbargaining orders, upon a showing that at one time theunion attained majority strength and a determination bythe Board that "the possibility of erasing the effects ofpast practices and of ensuring a fair election (or a fairrerun) by the use of traditional remedies, though present,is slight and that employee sentiment once expressedthrough cards would, on balance, be better protected bya bargaining order." Whether Respondent past unfairpractices are subject to neutralization by traditional re-mediation is a matter of some doubt.I have found above that soon after the inception of theunion efforts, Respondent reacted by instituting a surveyof employee attitudes which amounted to a promise torectify grievances and thus erode employee support forthe union, and that it thereafter delivered on its promise,not only by moving supervisors around, but also bygiving magnanimous wage increases in December 1977and again in June 1978. Along these same lines, Re-spondent also dramatically emphasized its role as thesource of all benefits by declaring to employees, on theeve of the December 6 election, the existence of a profit-sharing plan which was both tenuous and completely un-known to the employees.These unfair labor practices had general application toall employees. Based on precedent, the wage increasesalone would be sufficient predicate for a bargainingorder, the Board holding that "[i]t is difficult to conceiveof conduct more likely to convince employees that, withan important part of what they were seeking in hand,union representation might no longer be needed." TowerEnterprises, Inc., 182 NLRB 382, 387 (1970). Accord:Skaggs Drug Centers, Inc., 197 NLRB 1240 (1972); Hono-lulu Sporting Goods Co,. Ltd., 239 NLRB 1277 (1979). Itseems clear that this group of unfair practices would im-press the Board as being beyond the curative powers ofcustomary notice-posting, especially since the unlawfuleffects of the increases "cannot easily be erased, for thebenefit remains in effect," Red Barn System, Inc., 224NLRB 1586 (1976). As to the two postelection grants ofbenefits, moreover, one of them given only shortlybefore this hearing began, the words of the Board inTipton Electric Company, and Professional Furniturc Com-pany, 242 NLRB 202, 203 (1979), are apposite:Here, the Respondents' postelection grant of bene-fits rewarded employees for rejecting a union whichthe Respondent had earlier portrayed as a divisiveforce which would destroy harmonious workingreationships. It is a calculated application of thecarrot and the stick to condition employee responseto any union organizing effort and affords the Re-spondents an unlawfully acquired advantage inregard to a rerun election which cannot be curedby simply ordering them to mend their ways in thefuture and post a notice.The other unlawful acts earlier found would, I believe,tend to have a lingering coercive impact on the decisionby employees whether to opt for the Union: the Septem-ber 26 threat to Nancy McDaniel of withholding directrelationships with employees in the event of a union vic-tory; the restriction of Bolding and McDaniel in Octo-ber; the threats to Baugher on October 22 that unionleaders and Baugher would be eliminated; the threat of aplant shutdown, of employees being fired, of her hus-band's job being in jeopardy, of an anticipatory refusal tobargain, and the promise of benefits, made to Betty Fig-gins in October and November; the threat of dischargeto himself and others, and the threat of blacklisting,made to William Figgins on October 17, and the unlaw-ful harrassment of Figgins prior to the election; the im-proper promises of benefit made to Dillon in Novemberby Gehring and Gottlieb; and, of course, the wrongfuldischarge of Bolding, a premier union activist, in No-vember.In the Board's view, coercive statements take on a lifeof their own, in that they are apt to be repeated to otheremployees by the ones who hear them. General Stencils,Inc., 195 NLRB 1109, 1110 (1972), and cases cited at fn.5. More concrete, however, is the fact that, as a result ofthis proceeding, which presumably will receive consider-able publicity at the plant, it has been and will bebrought home, not only to 1977 employees but also to1979 ones, that Respondent's agents manifested a willing-ness to violate the law in order to keep the Union out.77That knowledge would tend both to dampen the enthusi-asm of employees for the Union in the polling booth andto inhibit prudent employees from participating in theimportant work of preelection proselytizing for theUnion. The abrupt disappearance of Bolding, a notableunion adherent, from the payroll a month before theelection has likely had a seriously sobering effect uponthe employees; the potential of his reinstatement to workseveral years thereafter would not be a very consolingprospect to employees pondering whether to involvethemselves in a renewed effort to elect the Union.The circumstances lead me to believe that a bargainingorder would be appropriate here. The Union amassed amost respectable showing in the December 1977 election,but it seems fair to attribute, at least in part, the loss ofcard support, which would have made the difference, tothe unfair labor practices committed. The two general7' I seems proper to hold Respondent accountable for the reputationit will garner among the employees from this legal proceeding as a fre.seeable consequence of its unlawful conduct603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage increases given after the election may well havechilled any chance for the Union to maintain even thesupport it rallied at the 1977 polling. While the notion ofholding a rerun election trips easily off the tongue, itshould be recognized that the Union and its adherentscommitted 2-1/2 months of time and effort to the 1977election and would now have to undertake a repetitionof both those labors and the expense involved. In viewof the number of cards collected by the Union in 1977, itis a sound inference that if Respondent had conducted alawful campaign, the Union might well today be the cer-tified representative of the employees. The combination of a strong showing of employeedesire for union representation and the probable enduringeffects of the unfair practices indicates that "perhaps theonly fair way to effectuate employee rights is to reestab-lish the conditions as they existed before the employer'sunlawful campaign." Gissel Packing Company at 612. Theremedy is a meaningful, but not harsh, one: "There is,after all, nothing permanent in a bargaining order, and if,after the effects of the employer's acts have worn off,the employees clearly desire to disavow the union, theycan do so by filing a representation petition." Id. at 613.D. The Election IssuesAs stated above, I conclude that the ballots of the 18employees previously discussed should be opened andcounted.The Regional Director has also referred to me for de-termination Petitioner's Objections 3 and 4 to conductassertedly affecting the December 1977 election. Since Ihave concluded that Respondent violated the Act byconduct alleged in the objections,79and since conductviolative of the Act is, a fortiori, conduct which inter-feres with the exercise of free choice in an election, Dal-Tex Optical Company, 137 NLRB 1782, 1786-87 (1962), Ishall recommend that, assuming the opening of the bal-lots do not determine the election in the Union's favor,the election be set aside.CONCLUSIONS OF LAWI. Respondent, Gordonsville Industries, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.17 While it relates to no specific complaint allegation, I have consid-ered as background the preelection literature distributed by Respondent.Some of it is pretty strong stuff, particularly a November 16 letter, at-taching "a list of Virginia firms that have closed their doors .... Theyare out-of-business for one reason or another. Each firm listed was union-ized, some you know about already such as Virginia ertal Products where450 jobs were lost, or Clarostat where 180 jobs were lost. There are otherfirms listed that you should be equally interested in because they had thesame union that is trying to get in here. Your decision on how you willvote in this election is extremely important: We encourage you to vote'NO' and help us defeat this union." The attached list of 40 closed unionfirms is headlined "The Union Can't Guarantee The Most ImportantThing You Have-Your Job." Because a job usually is "the most impor-tant thing" an employee has, particularly in small towns, this kind ofreckless and undiscriminating association of unions and defunct businessescan often convey a most serious message to employees.79 I do not find, however, as claimed in the objections, that Respond-ent wrongfully discharged Nancy McDaniel2. Amalgamated Clothing and Textile Workers Union,AFL-CIO, CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Stephen Bolding on November 8,1977, Respondent violated Section 8(a)(3) and (1) of theAct.4. By, in September, October, November, and Decem-ber, 1977, and June 1978, conducting a survey, and, inother ways, expressly and impliedly promising to rectifyemployee grievances and to grant benefits; threateningemployees with loss of benefits, loss of jobs, blacklisting,plant closure, and a refusal to bargain in the event of aunion election victory; restricting and harrassing employ-ees; interfering with Board processes by attempting to in-fluence the testimony of employees in Board proceed-ings; granting wage increases; and announcing the exist-ence of a profit-sharing plan, Respondent violated Sec-tion 8(a)(1) of the Act.5. The appropriate unit for collective bargaining is:All production and maintenance employees em-ployed by Respondent at its Gordonsville, Virginia,location, but excluding office clerical employees,guards, professional employees, and supervisors asdefined in the Act.6. By refusing on and after September 27, 1977, to rec-ognize and bargain with the Union as the exclusive col-lective-bargaining representative of the employees in theunit described above, Respondent violated Section8(a)(5) and (1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. Except as set out above, Respondent has not violat-ed the Act in any other respect alleged in the com-plaints.THE REMEDYI shall recommend that Respondent be required to rec-ognize and bargain collectively with the Union. I amaware, of course, of the theoretical chance that countingthe unopened ballots may result in certification of theUnion as the bargaining representative. The Board hasrecently held it appropriate to award a bargaining orderin situations where it was possible that union electionvictories would also occur: I cannot distinguish thosecases from this one. Pope Maintenance Corporation, 228NLRB 326, 348 (1977); The Great Atlantic & Pacific TeaCompany, 230 NLRB 766, 767-768.Having found that Respondent unlawfully dischargedStephen Bolding on November 8, 1977, 1 shall recom-mend that it be ordered to offer Bolding immediate andfull reinstatement, without prejudice to his seniority andother rights and privileges, and make him whole for anyloss of earnings he may have suffered from November 8,1977, to the date of Respondent's offer of reinstatment,with interest, in accordance with F W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).80" See, generally, Isis Plumbing & Healing Co., 138 NLRB 716 (1962).604 GORDONSVILLE INDUSTRIES, INCI shall also recommend that Respondent be required topost appropriate notices.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER8'The Gordonsville Industries, Inc., Gordonsville, Vir-ginia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively ingood faith, upon request, with Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC (theUnion), as the exclusive bargaining representative of allemployees in the appropriate unit set forth in paragraph5 of the Conclusions of Law herein with respect to ratesof pay, hours, and other terms and conditions of employ-ment.(b) Discharging or otherwise discriminating againstemployees because of any activities on behalf of theUnion, or any other labor organization.(c) Threatening employees, for assisting or supportingthe Union or any other labor organization, with loss ofbenefits, loss of jobs, blacklisting, plant closure, or a re-fusal to bargain; promising or granting benefits to em-ployees to induce them to refuse to support the Union orany other labor organization; and interfering with Boardprocesses by attempting to influence the testimony ofwitnesses.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist any labor or-ganization, to bargain collectively through representa-tives of their own choosing, or to engage in concertedactivities for the purposes of collective bargaining orother mutual aid, or to refrain from any and all such ac-tivities.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:,, In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings. conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes(a) Offer to Stephen Bolding immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges, andmake him whole in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Recognize, effective September 27, 1977, and, uponrequest, bargain collectively with the Union, as the ex-clusive representative of the employees in the appropri-ate unit set forth above, with respect to rates of pay,hours, and other terms and conditions of employment,and, if an understanding is reached, embody such under-standing in a signed agreement.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payroll records, time-cards, personnel records and reports, and all other re-cords necessary. or appropriate, to analyze the amount ofbackpay due.(d) Post at its place of business in Gordonsville, Vir-ginia, copies of the attached notice marked "AppendixB.""Copies of the notice, on forms provided by theRegional Director for Region 5, after being duly signedby Respondent's authorized representative, shall beposted by it for a period of 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS AI.SO ORI)FRED that those portions of the com-plaints found to be without merit are hereby dismissed.IT IS FURTHER ORDEREI) that the ballots as describedin the foregoing Decision be opened and counted, and arevised tally of ballots be issued, and, if necessary, theelection conducted in Case 5-RC-10242, on December 6,1977, be, and it hereby is, set aside..2 In he event that this Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Postedby Order of he National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."605